                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                            Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                           Exhibit C
              Deposition Transcript of Kayla Gore




Case 3:19-cv-00328 Document 93-4 Filed 05/29/20 Page 1 of 106 PageID #: 1553
                            GORE, et al.
                                    vs.
                              LEE, et al.


                           KAYLA GORE
                            April 13, 2020




Case 3:19-cv-00328 Document 93-4 Filed 05/29/20 Page 2 of 106 PageID #: 1554
·1   · IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
· · ·· · · · · DISTRICT OF TENNESSEE AT NASHVILLE
·2   ·___________________________________________________

·3      ·KAYLA GORE; L.G.; and K.N.,

·4      · · · · · · · ·Plaintiffs,

·5      ·vs.· · · · · · · · · · · · · Case No. 3:19-CV-00328

·6
· · ··WILLIAM BYRON LEE, in his
·7   ·official capacity as Governor
· · ··of the State of Tennessee; and
·8   ·LISA PIERCEY, in her official
· · ··capacity as Commissioner of the
·9   ·Tennessee Department of Health,

10   · · · · · · · ·Defendants.
· · ··___________________________________________________
11

12

13

14

15      · · · · · · · ·Videoconference Deposition of:

16      · · · · · · · ·KAYLA GORE

17   · · · · · · · ·Taken on behalf of the Defendant
· · ·· · · · · · · ·April 13, 2020
18

19

20

21

22      ·___________________________________________________

23   ·     ·   ·   · ·   · · · Elite Reporting Services
· · ··     ·   ·   · ·   · ·www.elitereportingservices.com
24   ·     ·   ·   ·R.   MICHELLE SMITH, RMR, LCR, CCR, FPR, CLR
· · ··     ·   ·   · ·   · · · · Nashville, Tennessee
25   ·     ·   ·   · ·   · · · · · ·(615)595-0073



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 3 of 106 PageID #: 1555
                           www.EliteReportingServices.com
·1      · · · · ·A· P· P· E· A· R· A· N· C· E               S

·2

·3      ·For the Plaintiffs, via videoconference:

·4     ·   ·   ·   ·   ·   MS. SAMONEH (SAMMY) KADIVAR
· ·   ··   ·   ·   ·   ·   MR. BRANDT THOMAS ROESSLER
·5     ·   ·   ·   ·   ·   MS. KATHRYN S. CHRISTOPHERSON
· ·   ··   ·   ·   ·   ·   Attorneys at Law
·6     ·   ·   ·   ·   ·   98 San Jacinto Boulevard, Suite 1500
· ·   ··   ·   ·   ·   ·   Austin, TX 78701-4078
·7     ·   ·   ·   ·   ·   (512)322-2581
· ·   ··   ·   ·   ·   ·   samoneh.kadivar@bakerbotts.com
·8     ·   ·   ·   ·   ·   brandt.roessler@bakerbotts.com
· ·   ··   ·   ·   ·   ·   kathryn.christopherson@bakerbotts.com
·9
· ·   ··   ·   ·   ·   ·   MS. SASHA BUCHERT
10     ·   ·   ·   ·   ·   Attorney at Law
· ·   ··   ·   ·   ·   ·   Lambda Legal Defense & Education Fund, Inc.
11     ·   ·   ·   ·   ·   1776 K Street NW, Suite 722
· ·   ··   ·   ·   ·   ·   Washington, DC 20006
12     ·   ·   ·   ·   ·   (202)804-6245
· ·   ··   ·   ·   ·   ·   sbuchert@lambdalegal.org
13

14
· ·   ··For the Defendants, via videoconference:
15
· ·   ··   ·   ·   ·   ·   MS. DIANNA BAKER SHEW
16     ·   ·   ·   ·   ·   MS. SARA E. SEDGWICK
· ·   ··   ·   ·   ·   ·   Attorneys at Law
17     ·   ·   ·   ·   ·   Senior Assistant Attorney General
· ·   ··   ·   ·   ·   ·   P.O. Box 20207
18     ·   ·   ·   ·   ·   Nashville, TN· 37202
· ·   ··   ·   ·   ·   ·   (615)532-1969
19     ·   ·   ·   ·   ·   dianna.shew@ag.tn.gov
· ·   ··   ·   ·   ·   ·   sara.sedgwick@ag.tn.gov
20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 4 of 106 PageID #: 15562
                           www.EliteReportingServices.com
·1      · · · · · · · · · · ·I· N· D· E            X

·2      · · · · · · · · · · · · · · · · · · · · · · · · · Page

·3   ·Direct Examination· · · · · · · · · · · · · · · · ·05
· · ··By Ms. Shew
·4
· · ··Cross-Examination· · · · · · · · · · · · · · · · · 82
·5   ·By Ms. Kadivar

·6   ·Redirect Examination· · · · · · · · · · · · · · · ·84
· · ··By Ms. Shew
·7

·8

·9

10

11
· · ·· · · · · · · · E· X· H· I· B· I· T S
12
· · ·· · · · · · · · · · · · · · · · · · · · · · · · · Page
13   ·Exhibit 1
· · ·· · · Amended Complaint· · · · · · · · · · · · · · 83
14

15

16

17

18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 5 of 106 PageID #: 15573
                           www.EliteReportingServices.com
·1      · · · · · ·S· T· I· P· U· L· A· T· I· O· N                S

·2

·3
· ·   ·· · · · The videoconference deposition of KAYLA GORE
·4
· ·   ··was taken by counsel for the Defendant, by Agreement,
·5
· ·   ··with all participants appearing at their respective
·6
· ·   ··locations on April 13, 2020, for all purposes
·7
· ·   ··under the Federal Rules of Civil Procedure.
·8
· ·   ·· · · · ·All objections, except as to the form of the
·9
· ·   ··question, are reserved to the hearing, and that said
10
· ·   ··deposition may be read and used in evidence in said
11
· ·   ··cause of action in any trial thereon or any
12
· ·   ··proceedings herein.
13
· ·   ·· · · · It is agreed that R. MICHELLE SMITH, RMR, and
14
· ·   ··Licensed Court Reporter for the State of Tennessee,
15
· ·   ··may swear the witness, and that the reading and
16
· ·   ··signing of the completed deposition by the witness
17
· ·   ··are not waived.
18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 6 of 106 PageID #: 15584
                           www.EliteReportingServices.com                          YVer1f
·1      · · · · · · · · · · · ·*· ·*· ·*

·2

·3      · · · · · · ·THE REPORTER:· Good afternoon.· My name

·4      ·is Michelle Smith.· I am a Tennessee licensed

·5      ·reporter with Elite Reporting Services.· My LCR

·6      ·number is LCR Number 544.

·7      · · · · · · ·Today's date is April 13, 2020, and the

·8      ·time is approximately 1:11 p.m. central.

·9      · · · · · · ·This is the deposition of Kayla Gore in

10      ·the matter of Gore v. Lee, et al., filed in the

11      ·United States District Court for the Middle District

12      ·of Tennessee, Nashville division.· The case number is

13      ·3:19-CV-00328.

14

15      · · · · · · · · · · · · *· *           *

16      · · · · · · · · · · · KAYLA GORE,

17      ·was called as a witness, and after having been duly

18      ·sworn, testified as follows:

19

20      · · · · · · · · · ·DIRECT EXAMINATION

21      ·QUESTIONS BY MS. SHEW:
22      ·Q.· · · All right.· Thank you.                                                     01:13:23

23      · · · · · · ·Ms. Gore, you can put your hand down now                               01:13:24

24      ·if you'd like.· Now, I believe that the best way that                              01:13:27

25      ·this will work is for you and I to remain unmuted                                  01:13:30



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 7 of 106 PageID #: 15595
                           www.EliteReportingServices.com                          YVer1f
·1      ·with our microphones active.· And to the extent that                               01:13:40

·2      ·other people can mute, that would be great, because I                              01:13:41

·3      ·do think it's helping the sound quality.                                           01:13:41

·4      · · · · · · ·Just a couple more announcements before                                01:13:43

·5      ·we begin.· Obviously we are here today for the                                     01:13:46

·6      ·deposition of the Plaintiff, Kayla Gore.· And so that                              01:13:49

·7      ·the record is clear, the witness, counsel and the                                  01:13:52

·8      ·court reporter are all participating via WebEx.· We                                01:13:57

·9      ·have stipulated that Ms. Gore may be sworn remotely,                               01:14:01

10      ·and the oath will be binding as if she were sworn in                               01:14:04

11      ·person.                                                                            01:14:08

12      · · · · · · ·While there is video availability using                                01:14:08

13      ·WebEx, and as the court reporter pointed out, it's                                 01:14:12

14      ·possible that everybody can see you while this call                                01:14:13

15      ·is ongoing, we are not making a video recording of                                 01:14:16

16      ·this deposition.· It will be recorded by normal                                    01:14:19

17      ·stenographic means only.· So there will be a paper                                 01:14:24

18      ·transcript of everything that's said, but we are not                               01:14:28

19      ·making a video recording.· All attorney objections                                 01:14:31

20      ·except to the form of the question are reserved and                                01:14:36

21      ·don't have to be made at this time, just form of the                               01:14:38

22      ·question.                                                                          01:14:38

23      · · · · · · ·What I think, I think because we have                                  01:14:42

24      ·this interesting format, I think it would be best, we                              01:14:45

25      ·don't necessarily need to have a roll call, because I                              01:14:49



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 8 of 106 PageID #: 15606
                           www.EliteReportingServices.com                          YVer1f
·1      ·think that's going to just create more sound                                       01:14:51

·2      ·confusion, but if we could just, I will announce that                              01:14:55

·3      ·on the call right now, on behalf of the Defendants                                 01:14:57

·4      ·are myself, Diana Shew and senior assistant attorney                               01:15:00

·5      ·general, Sara Sedgewick.                                                           01:15:05

·6      · · · · · · ·So if somebody from the Plaintiff's                                    01:15:06

·7      ·counsel could just give a listing of who all is                                    01:15:09

·8      ·participating either by phone or on this video, that                               01:15:13

·9      ·would be great so the court reporter will have a good                              01:15:17

10      ·record of who is participating.· Does somebody want                                01:15:21

11      ·to do that?                                                                        01:15:36

12      · · · · · · ·MS. KADIVAR:· Hello, can you guys hear                                 01:15:37

13      ·me?                                                                                01:15:39

14      · · · · · · ·MS. SHEW:· Yes.                                                        01:15:41

15      · · · · · · ·MS. KADIVAR:· This is Sammy Kadivar from                               01:15:41

16      ·Baker Botts, and with me is Kathryn Christopherson,                                01:15:43

17      ·also from Baker Botts, and Brant Roessler also from                                01:15:46

18      ·Baker Botts.· And then we have Sasha Buchert, from                                 01:15:49

19      ·Lambda Legal.                                                                      01:15:49

20      · · · · · · ·MS. SHEW:· All right.· Thank you.· Thank                               01:15:56

21      ·you.· And with that, I believe we are ready to                                     01:15:57

22      ·proceed unless anybody has any more questions or                                   01:16:01

23      ·announcements before we start.· All right.· Again, I                               01:16:04

24      ·think it is important to not step on each other's                                  01:16:10

25      ·toes verbally, just because it does mess up the WebEx                              01:16:14



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-4 Services    * (901)522-4477
                                       Filed 05/29/20 Page 9 of 106 PageID #: 15617
                           www.EliteReportingServices.com                          YVer1f
·1       ·sound.· And certainly if people can remain mute                                   01:16:18

·2       ·that's good.· If somebody wants to make an objection                              01:16:23

·3       ·and comes in -- comes in a little late because they                               01:16:26

·4       ·had to unmute, that's going to work fine, we're not                               01:16:31

·5       ·going to call you out because you didn't get in fast                              01:16:34

·6       ·enough on an objection, we're not going to do                                     01:16:35

·7       ·anything like that so.                                                            01:16:39

·8       ·BY MS. SHEW:                                                                      01:16:39

·9       ·Q.· · · All right.· Ms. Gore, again, my name is                                   01:16:41

10       ·Dianna Shew.· Would you just please state your full                               01:16:43

11       ·name for the record, please.                                                      01:16:46

12       ·A.· · · Kayla Renee Gore.                                                         01:16:47

13       ·Q.· · · Ms. Gore, I am a senior assistant attorney                                01:16:53

14       ·general, I represent the Defendants in this lawsuit                               01:16:57

15       ·that you and other Plaintiffs have filed.· Have you                               01:16:58

16       ·ever given a deposition before?                                                   01:17:01

17       ·A.· · · No, ma'am.                                                                01:17:02

18       ·Q.· · · Okay.· Well, I'm sure your attorneys have                                 01:17:05

19       ·explained this, but just so we can have some ground                               01:17:10

20       ·rules on the record, as we've talked about, there is                              01:17:13

21       ·a court reporter who is going to be taking down                                   01:17:14

22       ·everything that everybody says, and creating a paper                              01:17:16

23       ·transcript, or electronic transcript, but no video.                               01:17:18

24       ·So it's important that we both give audible                                       01:17:23

25       ·responses, things like yes or no, or you know,                                    01:17:28



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20 Page 10 of 106 PageID #: 15628
                           www.EliteReportingServices.com                          YVer1f
·1       ·sentences, whatever you need to tell the truth and                                01:17:31

·2       ·answer the question.· But no head nods or uh-huhs or                              01:17:36

·3       ·huh-huhs because those never -- those just never seem                             01:17:40

·4       ·to come out right.                                                                01:17:41

·5       · · · · · · ·If at any point I ask you a question and                              01:17:42

·6       ·you can't hear the question or you don't understand                               01:17:45

·7       ·my question, please tell me that, and I'll be glad to                             01:17:47

·8       ·restate or rephrase the question for you.· The other                              01:17:52

·9       ·thing I would say, is if at any point you need a                                  01:17:59

10       ·break, just say so.· This is not an endurance                                     01:17:59

11       ·competition.· I just ask that you not ask for a break                             01:18:01

12       ·when I've got an open question out there that you                                 01:18:03

13       ·haven't answered yet.· I don't expect this deposition                             01:18:06

14       ·is going to take an incredibly long time at all.                 I                01:18:10

15       ·try to be pretty efficient, but again, if at any                                  01:18:14

16       ·point you want or need a break, just say so and we                                01:18:16

17       ·will take a break.                                                                01:18:21

18       · · · · · · ·All right.· Ms. Gore, what is your                                    01:18:22

19       ·current address?                                                                  01:18:25

20       ·A.· · ·                                                                           01:18:26

21              .                                                                           01:18:34

22       ·Q.· · · And you have resided in Memphis your entire                               01:18:34

23       ·life except for one year; correct?                                                01:18:37

24       ·A.· · · Yeah.                                                                     01:18:41

25       ·Q.· · · And what is -- sorry, when was the one year                               01:18:42



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20 Page 11 of 106 PageID #: 15639
                           www.EliteReportingServices.com                          YVer1f
·1      ·that you did not reside in Memphis?                                              01:18:48

·2      ·A.· · · I can't recall the exact year.                                           01:18:49

·3      ·Q.· · · Do you know the approximate year?                                        01:18:54

·4      ·A.· · · I think 2008.                                                            01:18:56

·5      ·Q.· · · Okay.· And where did you live during that                                01:19:05

·6      ·time period?                                                                     01:19:08

·7      ·A.· · · Phoenix, Arizona.                                                        01:19:11

·8      ·Q.· · · What was your reason or motivation for moving                            01:19:17

·9      ·to Phoenix at that time?                                                         01:19:22

10      ·A.· · · I was offered a job at the University of                                 01:19:25

11      ·Phoenix, in their call center.                                                   01:19:27

12      ·Q.· · · Okay.· Did you work in that call center for                              01:19:30

13      ·that year?                                                                       01:19:34

14      ·A.· · · I did not.                                                               01:19:34

15      ·Q.· · · Did you -- but you lived in Phoenix during                               01:19:38

16      ·that time?                                                                       01:19:45

17      ·A.· · · Yes.                                                                     01:19:45

18      ·Q.· · · Okay.· Did you attend high school in Memphis?                            01:19:46

19      ·A.· · · Yes.                                                                     01:19:55

20      ·Q.· · · What high school is that?                                                01:19:58

21      ·A.· · · Melrose high school.                                                     01:20:00

22      ·Q.· · · Did you attend college after high school?                                01:20:07

23      ·A.· · · Yes.                                                                     01:20:10

24      ·Q.· · · Where was that?                                                          01:20:10

25      ·A.· · · Southwest Community College.                                             01:20:12



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            10
                                                     Page 12 of 106 PageID #: 1564
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Did you obtain a degree there?                                           01:20:22

·2      ·A.· · · No.                                                                      01:20:24

·3      ·Q.· · · Okay.· What kind of courses were you studying                            01:20:25

·4      ·when you were at Southwest Community College?                                    01:20:29

·5      ·A.· · · Business administration and sociology.                                   01:20:32

·6      ·Q.· · · Did you take any other college courses after                             01:20:36

·7      ·leaving Southwest Community College?                                             01:20:42

·8      ·A.· · · Yes.                                                                     01:20:47

·9      ·Q.· · · Okay.· Can you describe that for me, please?                             01:20:49

10      ·A.· · · They were online classes with the University                             01:20:51

11      ·of Phoenix.                                                                      01:20:57

12      ·Q.· · · Okay.· What kind of topics were you studying?                            01:20:58

13      ·A.· · · Business administration.                                                 01:21:02

14      ·Q.· · · And did you get any type of degree from the                              01:21:06

15      ·University of Phoenix?                                                           01:21:12

16      ·A.· · · No.                                                                      01:21:13

17      ·Q.· · · Any other college coursework?                                            01:21:15

18      ·A.· · · No.                                                                      01:21:18

19      ·Q.· · · Okay.· Do you have any specialty training                                01:21:21

20      ·outside of college course work, any training that                                01:21:28

21      ·you've taken for specialty types of jobs?                                        01:21:32

22      ·A.· · · Yes.                                                                     01:21:37

23      ·Q.· · · Okay.· Describe that for me, please.                                     01:21:38

24      ·A.· · · I'm a certified HIV tester with the State of                             01:21:43

25      ·Tennessee, through the Department of Health.                                     01:21:55



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            11
                                                     Page 13 of 106 PageID #: 1565
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Did you say a certified -- say that again,                               01:21:57

·2      ·I'm sorry, I didn't hear it.                                                     01:21:59

·3      ·A.· · · A certified HIV tester.                                                  01:22:00

·4      ·Q.· · · Tester.· Okay.· Okay.· Anything else?                                    01:22:03

·5      ·A.· · · That's all.                                                              01:22:09

·6      ·Q.· · · Okay.· Do you hold any other certificates or                             01:22:11

·7      ·licenses besides that?                                                           01:22:14

·8      ·A.· · · Certificates, yes.· I can't recall them all,                             01:22:17

·9      ·though.                                                                          01:22:26

10      ·Q.· · · Can you recall any of them?                                              01:22:26

11      ·A.· · · Yes, Building Leaders of Color training                                  01:22:31

12      ·certificate, a completion from NMAC, formerly the                                01:22:36

13      ·National Minority AIDS Coalition, located in DC.                 I               01:22:41

14      ·think that's about it that I can think of.                                       01:22:49

15      ·Q.· · · Okay.· Do you, Ms. Gore, consider yourself an                            01:22:51

16      ·expert on the distinctions, if any, between sex and                              01:23:02

17      ·gender?                                                                          01:23:08

18      · · · · · · ·MS. KADIVAR:· Objection to form.                                     01:23:08

19      · · · · · · ·MS. SHEW:· What's the form problem?· I'm                             01:23:16

20      ·just asking her if she considers herself an expert.                              01:23:16

21      ·I'm not challenging her on that.                                                 01:23:19

22      · · · · · · ·You may answer,· ·Ms. Gore.                                          01:23:19

23      ·BY MS. SHEW:                                                                     01:23:57

24      ·Q.· · · Okay.· So Ms. Gore, you do not plan to offer                             01:23:57

25      ·expert testimony on that topic in this lawsuit; is                               01:24:03



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            12
                                                     Page 14 of 106 PageID #: 1566
                           www.EliteReportingServices.com                        YVer1f
·1      ·that correct?                                                                    01:24:06

·2      ·A.· · · Yes, that is correct.                                                    01:24:06

·3      ·Q.· · · Do you -- do you consider yourself to be an                              01:24:10

·4      ·expert or plan to offer expert testimony on any of                               01:24:15

·5      ·the other issues that you understand are part of this                            01:24:19

·6      ·lawsuit?                                                                         01:24:23

·7      ·A.· · · I don't understand what the question is.· Ask                            01:24:23

·8      ·me again.                                                                        01:24:30

·9      ·Q.· · · Okay.· Well, I'm -- I'm here primarily today                             01:24:30

10      ·to ask you about facts that you know that are within                             01:24:34

11      ·your personal knowledge, things that you know about                              01:24:37

12      ·the facts of this case.· But my question before we                               01:24:41

13      ·sort of dive into the facts is, in addition to being                             01:24:44

14      ·able to tell me about the facts of the case as you                               01:24:48

15      ·know them, do you intend by virtue of training,                                  01:24:51

16      ·expertise, et cetera, to offer opinions as an expert                             01:24:54

17      ·on any of these -- on any of these topics, things                                01:24:57

18      ·that -- as an expert things that would be not                                    01:25:02

19      ·necessarily within your personal knowledge, but                                  01:25:04

20      ·things that you would know by virtue of training or                              01:25:09

21      ·experience?                                                                      01:25:15

22      ·A.· · · I'm not sure how to answer that question,                                01:25:17

23      ·because I don't know what the questions you're going                             01:25:20

24      ·to ask me, and I don't know what my expertise would                              01:25:22

25      ·be for those questions until you ask me those                                    01:25:24



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            13
                                                     Page 15 of 106 PageID #: 1567
                           www.EliteReportingServices.com                        YVer1f
·1      ·questions.· Does that make sense?                                                01:25:27

·2      ·Q.· · · I think your answer makes sense.· And maybe                              01:25:29

·3      ·my question wasn't very clear, because really all I                              01:25:31

·4      ·intend to ask you about are things that are about you                            01:25:32

·5      ·and your knowledge.· That's all I can -- I'm asking                              01:25:36

·6      ·if you know things, because your counsel has                                     01:25:40

·7      ·experts -- expert witnesses as well, who are going to                            01:25:43

·8      ·talk about things that don't pertain to them as                                  01:25:47

·9      ·persons, but things that they know because of their                              01:25:50

10      ·education, experience and training that they're going                            01:25:55

11      ·to talk about that don't pertain to them as a person.                            01:25:58

12      ·And I'm just asking whether you intend to offer any                              01:26:00

13      ·testimony like that, or if your intended testimony in                            01:26:04

14      ·this case has to do with you as a person, things that                            01:26:07

15      ·you know about you as a person that you know you've                              01:26:09

16      ·experienced or seen or know from your own personal                               01:26:13

17      ·experience.                                                                      01:26:17

18      ·A.· · · Yes, I will be giving expert testimony on                                01:26:18

19      ·myself and my personal experiences related to the                                01:26:20

20      ·case.                                                                            01:26:24

21      ·Q.· · · All right.· I think we're on the same page.                              01:26:25

22      ·Thank you.· Ms. Gore, are you married?                                           01:26:28

23      ·A.· · · No.· Single.                                                             01:26:31

24      ·Q.· · · Have you ever been married?                                              01:26:34

25      ·A.· · · No.                                                                      01:26:36



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            14
                                                     Page 16 of 106 PageID #: 1568
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Okay.· Ms. Gore, you've stated in the                                    01:26:37

·2      ·pleadings that you've filed in this case, and in the                             01:26:51

·3      ·declarations that you filed in this case, that you                               01:26:54

·4      ·are a transgender person; correct?                                               01:26:56

·5      ·A.· · · Yes, that is correct.                                                    01:27:00

·6      ·Q.· · · Okay.· Do your immediate and/or extended                                 01:27:01

·7      ·family know that you are a transgender person?                                   01:27:07

·8      ·A.· · · Yes, that is correct.                                                    01:27:15

·9      ·Q.· · · Okay.· So -- yeah, she's got it on mute,                                 01:27:16

10      ·okay.· Sorry.· So I'm sorry, they do know that you                               01:27:22

11      ·are a transgender person; correct?                                               01:27:26

12      ·A.· · · Yes.                                                                     01:27:30

13      ·Q.· · · Okay.· How long have they known that?                                    01:27:30

14      ·A.· · · Eight or more years.                                                     01:27:34

15      ·Q.· · · Okay.· What about your social friends, do                                01:27:45

16      ·your social friends know that you're a transgender                               01:27:49

17      ·person?                                                                          01:27:53

18      ·A.· · · Yes.                                                                     01:27:54

19      ·Q.· · · And how long have they known that?                                       01:27:54

20      ·A.· · · Various times.                                                           01:27:57

21      ·Q.· · · What would you say is the -- if you go back                              01:28:06

22      ·to the longest point in time that one of your social                             01:28:10

23      ·friends became aware that you were a transgender                                 01:28:14

24      ·person, when would that have been?                                               01:28:19

25      ·A.· · · Maybe 2008.                                                              01:28:22



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            15
                                                     Page 17 of 106 PageID #: 1569
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Okay.· Do your professional colleagues and                               01:28:42

·2      ·contacts know that you are a transgender person?                                 01:28:50

·3      ·A.· · · Yes.                                                                     01:28:53

·4      ·Q.· · · Okay.· And how long have they known that?                                01:28:56

·5      ·A.· · · Different times.· A lot of times I'm not as                              01:29:16

·6      ·open initially with people, to retain some of my own                             01:29:19

·7      ·privacy.                                                                         01:29:23

·8      ·Q.· · · Do you currently have professional colleagues                            01:29:24

·9      ·that do not know that you are a transgender                                      01:29:29

10      ·person?                                                                          01:29:32

11      ·A.· · · I would be speculating, but I am sure there                              01:29:33

12      ·are some people who do not know.· I've had some                                  01:29:45

13      ·colleagues that I've known for years and they've                                 01:29:48

14      ·divulged that when they initially met me they did not                            01:29:52

15      ·know that I was trans until I told them.· So I                                   01:29:57

16      ·couldn't really give you a definitive answer.                                    01:30:00

17      ·Q.· · · Okay.· Are there any persons that you, who                               01:30:03

18      ·you do not want to know or to find out that you are a                            01:30:11

19      ·transgender person?                                                              01:30:14

20      ·A.· · · Yes, there are.                                                          01:30:15

21      ·Q.· · · Okay.· And who are those persons?                                        01:30:19

22      ·A.· · · People who I do not personally know.                                     01:30:22

23      ·Q.· · · So strangers?                                                            01:30:31

24      ·A.· · · Yes, strangers.· That could be future                                    01:30:34

25      ·employers, that could be anybody that I don't                                    01:30:40



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            16
                                                     Page 18 of 106 PageID #: 1570
                           www.EliteReportingServices.com                        YVer1f
·1      ·currently know.                                                                  01:30:45

·2      ·Q.· · · Okay.· Have you ever attended public events                              01:30:45

·3      ·which acknowledge or celebrate the LBGQ community,                               01:31:11

·4      ·Pride Parades, any other kinds of celebrations?                                  01:31:17

·5      ·A.· · · Yes, ma'am.                                                              01:31:19

·6      ·Q.· · · Okay.· What types of -- which one, tell me                               01:31:19

·7      ·the ones you can recall.                                                         01:31:23

·8      ·A.· · · I have attended several Memphis Pride, I have                            01:31:25

·9      ·attended several equality rallies that were specific                             01:31:30

10      ·to a transgender community here in Memphis.· I have                              01:31:35

11      ·attended some regional events and some national                                  01:31:39

12      ·events as well.                                                                  01:31:44

13      ·Q.· · · All right.· I would like to turn now, to some                            01:31:45

14      ·of the documents that we told your counsel we would                              01:31:57

15      ·be using and asking you about in this case.· And the                             01:32:02

16      ·first one I would like to look at is the --                                      01:32:04

17      ·A.· · · Your audio was breaking up.                                              01:32:04

18      ·Q.· · · I'm sorry.· I'll have to pay more attention                              01:32:13

19      ·to where my microphone is.                                                       01:32:18

20      · · · · · · ·I would like you to look at some of the                              01:32:22

21      ·documents that I think your counsel told us we were                              01:32:22

22      ·going to look at today.· The first one I would like                              01:32:23

23      ·to look at is the amended complaint if you've got                                01:32:24

24      ·that where you can refer.                                                        01:32:28

25      ·A.· · · Yes, I do.                                                               01:32:29



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            17
                                                     Page 19 of 106 PageID #: 1571
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · First question I would like to ask you is,                               01:32:30

·2      ·did you review this amended complaint before it was                              01:32:47

·3      ·filed with the Court?                                                            01:32:49

·4      ·A.· · · Yes, I did.                                                              01:32:53

·5      ·Q.· · · Okay.· All right.· I would like to turn to                               01:32:54

·6      ·the portion of the amended complaint that actually                               01:33:08

·7      ·deals with your allegations specifically, and that                               01:33:10

·8      ·starts at Paragraph 78, numbered paragraph 78 of that                            01:33:13

·9      ·amended complaint.· If you can find that?                                        01:33:20

10      ·A.· · · Uh-huh.                                                                  01:33:28

11      ·Q.· · · All right.· And just looking below that                                  01:33:30

12      ·numbered paragraph 79 it says Ms. Gore wishes to                                 01:33:36

13      ·correct her Tennessee birth certificate which                                    01:33:44

14      ·currently indicates that her sex is a male, to                                   01:33:46

15      ·accurately reflect her sex is female as determined                               01:33:49

16      ·by her gender identity.· Do you see that                                         01:34:00

17      ·Paragraph 79?                                                                    01:34:04

18      ·A.· · · Yes, I do.                                                               01:34:04

19      ·Q.· · · Is it accurate that you wish to correct your                             01:34:04

20      ·Tennessee birth certificate to refer to your sex as                              01:34:06

21      ·female?                                                                          01:34:10

22      ·A.· · · That is correct.                                                         01:34:10

23      ·Q.· · · Okay.· Have you made any attempts to do that?                            01:34:12

24      ·A.· · · Yes, I have.                                                             01:34:15

25      ·Q.· · · All right.                                                               01:34:19



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            18
                                                     Page 20 of 106 PageID #: 1572
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · Not any attempts specifically for my gender                              01:34:21

·2      ·marker, because it's currently not allowed by law,                               01:34:26

·3      ·but I have made attempts to change my name on my                                 01:34:30

·4      ·birth certificate.                                                               01:34:34

·5      ·Q.· · · And have you been successful?                                            01:34:35

·6      ·A.· · · No, I have not.                                                          01:34:41

·7      ·Q.· · · Okay.· Tell me -- tell me how you've                                     01:34:43

·8      ·attempted to change the name on your birth                                       01:34:47

·9      ·certificate, what steps have you taken?                                          01:34:50

10      ·A.· · · The process -- the process here is there is a                            01:34:52

11      ·form that you can get from the local health                                      01:34:56

12      ·department, you fill that form out, you accompany                                01:34:59

13      ·that form with a money order for the actual baby                                 01:35:02

14      ·birth certificate, you mail that to the Tennessee                                01:35:07

15      ·Department of Records in Nashville, and then they                                01:35:09

16      ·return you your updated birth certificate within 45                              01:35:14

17      ·days.· Or you can physically take it to the                                      01:35:20

18      ·department of records if you're in the area of                                   01:35:24

19      ·Nashville.                                                                       01:35:26

20      ·Q.· · · So have you -- have you completed the form                               01:35:26

21      ·and mailed that to the Office of Vital Records?                                  01:35:30

22      ·A.· · · Yes, ma'am, I have.                                                      01:35:35

23      ·Q.· · · And when did you do that?                                                01:35:36

24      ·A.· · · October of last year.                                                    01:35:37

25      ·Q.· · · Have you -- have you had any communication                               01:35:48



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            19
                                                     Page 21 of 106 PageID #: 1573
                           www.EliteReportingServices.com                        YVer1f
·1      ·with that office since you sent that form?                                       01:35:53

·2      ·A.· · · No, I have not.                                                          01:35:56

·3      ·Q.· · · Have you tried to inquire why you haven't had                            01:36:07

·4      ·a response since October?                                                        01:36:10

·5      ·A.· · · No, I haven't.                                                           01:36:12

·6      ·Q.· · · Have you made any other attempts to change                               01:36:26

·7      ·any other information on your birth certificate?                                 01:36:29

·8      ·A.· · · No.                                                                      01:36:32

·9      ·Q.· · · All right.· Looking at Paragraph 81 of the                               01:36:33

10      ·amended complaint, it has a list of your different                               01:36:48

11      ·community advocacy efforts, and I wanted to go                                   01:37:00

12      ·through those with you.· It says presently you are                               01:37:04

13      ·the southern regional organizer with TLC@SONG.                                   01:37:06

14      ·What -- how long have you been in that position where                            01:37:11

15      ·you're the southern regional -- a southern regional                              01:37:14

16      ·organizer?                                                                       01:37:19

17      ·A.· · · A little over a year.                                                    01:37:21

18      ·Q.· · · Okay.· And what does that actually involve,                              01:37:22

19      ·what do you do as a southern regional organizer for                              01:37:31

20      ·that organization?                                                               01:37:36

21      ·A.· · · I work regionally in the south with LGBTQ                                01:37:36

22      ·people around the missions and values of the                                     01:37:43

23      ·transgender law center and Southerners on                                        01:37:43

24      ·New Ground.                                                                      01:37:49

25      ·Q.· · · Okay.· What might that -- what does that look                            01:37:49



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            20
                                                     Page 22 of 106 PageID #: 1574
                           www.EliteReportingServices.com                        YVer1f
·1      ·like on an everyday basis?· I mean do you meet with                              01:37:53

·2      ·them, do you point them toward help and services,                                01:37:57

·3      ·what -- what -- I mean, what does that actually                                  01:38:02

·4      ·entail?                                                                          01:38:05

·5      ·A.· · · In my role as southern regional organizer, we                            01:38:06

·6      ·convene -- southerners convening with queer                                      01:38:13

·7      ·southerners throughout the south periodically                                    01:38:15

·8      ·throughout the year, organizing around issues that                               01:38:18

·9      ·are specific to their communities.                                               01:38:22

10      ·Q.· · · Is it educational, is it support, is it all                              01:38:24

11      ·of the above?                                                                    01:38:29

12      ·A.· · · I would say it's a little bit of all of that.                            01:38:29

13      ·Q.· · · And then it says prior to your work with                                 01:38:33

14      ·TLC@SONG you worked as a transgender services                                    01:38:42

15      ·specialist at OUTMemphis, a Memphis based community                              01:38:46

16      ·center that provides education, programming and                                  01:38:50

17      ·services for LGBTQ people in the Mid South.· So what                             01:38:50

18      ·did you do as the transgender services specialist at                             01:38:55

19      ·OUTMemphis?                                                                      01:39:00

20      ·A.· · · Oh, a lot of things.                                                     01:39:00

21      ·Q.· · · Okay.                                                                    01:39:05

22      ·A.· · · So we are -- well, we still are OUTMemphis is                            01:39:05

23      ·the only LGBTQ center within a 200-mile radius in the                            01:39:12

24      ·Mid South area, so we would serve all of the LGBTQ                               01:39:17

25      ·folks on a gamut of needs, whether that was direct                               01:39:20



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            21
                                                     Page 23 of 106 PageID #: 1575
                           www.EliteReportingServices.com                        YVer1f
·1      ·services, if there was community support in different                            01:39:24

·2      ·ways, helping different events, depending on the                                 01:39:28

·3      ·political climate here in Memphis and nationally.                                01:39:34

·4      ·Q.· · · So how long were you in that role?                                       01:39:40

·5      ·A.· · · Three years.                                                             01:39:42

·6      ·Q.· · · Okay.· So if I understood you, you said that                             01:39:43

·7      ·that was the only -- that was the only such outreach                             01:39:48

·8      ·within a 200-mile radius of Memphis?                                             01:39:53

·9      ·A.· · · That provided the services that we provided                              01:39:57

10      ·specifically for the LGBTQ community.                                            01:40:00

11      ·Q.· · · Did you reach outside of the state of                                    01:40:02

12      ·Tennessee?· I mean because that would encompass east                             01:40:07

13      ·Arkansas, Mississippi, so were you reaching into                                 01:40:11

14      ·those neighboring states?                                                        01:40:15

15      ·A.· · · Yes, Jackson, Tennessee, Jackson -- Jackson,                             01:40:17

16      ·Tennessee.· Southaven, Mississippi, Olive Branch.                                01:40:22

17      ·West Tennessee in Arkansas, yeah.                                                01:40:27

18      ·Q.· · · Okay.· And then finally this paragraph                                   01:40:31

19      ·recites that you are one of the founders and the                                 01:40:37

20      ·director of My Sistah's House, a nonprofit that                                  01:40:39

21      ·provides resources and emergency shelter to                                      01:40:43

22      ·transgender and gender nonconforming people in the                               01:40:46

23      ·Memphis area.· When did you help found My Sistah's                               01:40:47

24      ·House?                                                                           01:40:53

25      ·A.· · · In 2017.                                                                 01:40:53



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            22
                                                     Page 24 of 106 PageID #: 1576
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · And are you currently its director?                                      01:40:58

·2      ·A.· · · Yes.                                                                     01:41:03

·3      ·Q.· · · Do you get a salary in that role?                                        01:41:06

·4      ·A.· · · No.· We're completely volunteer.                                         01:41:19

·5      ·Q.· · · Okay.· Do you -- one of the activities it                                01:41:27

·6      ·lists of course is providing emergency shelter.· Do                              01:41:41

·7      ·you have any sort of work or cooperative arrangement                             01:41:46

·8      ·with the Memphis police, the Shelby County Sheriff's                             01:41:50

·9      ·Department or anybody like that, do you get referrals                            01:41:54

10      ·from law enforcement?                                                            01:41:57

11      ·A.· · · No, we don't.· Possibly through like -- yeah,                            01:41:58

12      ·through different channels, yes, but not directly                                01:42:07

13      ·from the Memphis Police Department or the Sheriff's                              01:42:12

14      ·Department, you know.                                                            01:42:14

15      ·Q.· · · Where would you -- how would a transgender                               01:42:15

16      ·person or gender nonconforming person who needs some                             01:42:20

17      ·sort of emergency help from you, how would they find                             01:42:24

18      ·you, or how would they know about you, how would they                            01:42:28

19      ·know about My Sistah's House?                                                    01:42:32

20      ·A.· · · We have a team of volunteers, maybe upward to                            01:42:35

21      ·25 volunteers who basically disseminate the                                      01:42:37

22      ·information throughout the community through other                               01:42:42

23      ·partner organizations that I've like formerly worked                             01:42:44

24      ·for or with, whether as an employee or a volunteer.                              01:42:46

25      ·People just know that this is something that I've                                01:42:50



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            23
                                                     Page 25 of 106 PageID #: 1577
                           www.EliteReportingServices.com                        YVer1f
·1      ·been providing.· And they can also go to our                                     01:42:53

·2      ·website.                                                                         01:42:59

·3      ·Q.· · · What's that -- what's the website?                                       01:43:00

·4      ·A.· · · Or social media.                                                         01:43:03

·5      ·Q.· · · Okay.                                                                    01:43:04

·6      ·A.· · · Www.mshmemphis.org.                                                      01:43:09

·7      ·Q.· · · Okay.· Okay.· Looking further on the amended                             01:43:09

·8      ·complaint at Paragraph 83, it says -- I'm                                        01:43:20

·9      ·paraphrasing, but since you were a young child,                                  01:43:28

10      ·Ms. Gore knew she was a girl, she began showing                                  01:43:32

11      ·interest in expressing female gender identity,
12      ·including by wearing feminine clothes, makeup and
13      ·high heels.· However, at that time, she was

14      ·discouraged from expressing her female gender
15      ·identity and ceased expressing herself in that way.
16      ·By who were you discouraged?
17      ·A.· · · I was discouraged by family members,                                     01:43:55

18      ·by -- yeah, mostly was at that time it was just                                  01:44:01

19      ·family.                                                                          01:44:06

20      ·Q.· · · Okay.· And then Paragraph 84, "By her early                              01:44:07

21      ·twenties, Ms. Gore began expressing her female gender                            01:44:15

22      ·identity again and soon after, began identifying as                              01:44:17

23      ·female.· By 2012, Ms. Gore was living openly as the                              01:44:20

24      ·woman that she is."· When you were in your early 20's                            01:44:24

25      ·and began expressing your female gender identity, how                            01:44:30



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            24
                                                     Page 26 of 106 PageID #: 1578
                           www.EliteReportingServices.com                        YVer1f
·1      ·did you do that, was that -- well, I will just let                               01:44:36

·2      ·you, I won't speculate.· How did you begin expressing                            01:44:39

·3      ·your female gender identity again?                                               01:44:43

·4      ·A.· · · Well, I was grown and I had my own                                       01:44:46

·5      ·employment, so I would -- I started experimenting                                01:44:55

·6      ·with the more feminine expressions in the clothes                                01:44:58

·7      ·that I wore, the shoes that I wore, the jewelry that                             01:45:01

·8      ·I wore, just my outward appearance became to be more                             01:45:05

·9      ·feminine presenting time.                                                        01:45:15

10      ·Q.· · · Okay.· Okay.· Paragraph 85, "Since beginning                             01:45:17

11      ·to live openly as a woman, Ms. Gore has taken steps                              01:45:17

12      ·to bring all aspects of her life into conformity with                            01:45:36

13      ·her female gender identity, including steps to                                   01:45:40

14      ·socially and medically transition."· And I want to                               01:45:42

15      ·preface my next question by saying that in the                                   01:45:50

16      ·context of your deposition I don't -- I'm not going                              01:45:56

17      ·to pry deeply into personal information, because                                 01:46:01

18      ·frankly I don't think it's pertinent, but I do want                              01:46:09

19      ·to ask this one question.                                                        01:46:12

20      · · · · · · ·And I may ask a couple of more, but again                            01:46:15

21      ·I just want to before we -- before we have to start a                            01:46:18

22      ·line of objections that may not be necessary, I just                             01:46:21

23      ·want to say I'm not going to pry deeply into                                     01:46:25

24      ·anybody's personal information here.· But                                        01:46:27

25      ·paragraph -- I'll just tell you and you can look for                             01:46:29



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            25
                                                     Page 27 of 106 PageID #: 1579
                           www.EliteReportingServices.com                        YVer1f
·1      ·yourself, but at Paragraph 37 in the amended                                     01:46:31

·2      ·complaint it states that the steps a transgender                                 01:46:33

·3      ·person could take to transition, as well as to treat                             01:46:33

·4      ·their gender dysphoria vary, but the steps generally                             01:46:39

·5      ·include one or more of the following:· And these                                 01:46:42

·6      ·three steps are described the same in many of the                                01:46:46

·7      ·documents in this case.· One is social transition;                               01:46:47

·8      ·two is hormone therapy; three is gender-confirming                               01:46:50

·9      ·surgery as the -- as the possible steps that one                                 01:46:55

10      ·might elect to take.· And my question to you is which                            01:46:59

11      ·of those three steps, any or all, have you taken in                              01:47:02

12      ·order to bring the aspects of your life into                                     01:47:07

13      ·conformity with your gender identify.                                            01:47:12

14      ·A.· · · Okay.· Can you give me a moment to review                                01:47:16

15      ·37?                                                                              01:47:20

16      ·Q.· · · You bet, as much time as you need.                                       01:47:21

17      ·A.· · · I have all three of these.· As I stated in my                            01:47:39

18      ·previous answer to the previous questions, the                                   01:47:41

19      ·beginning stages was the social transition, which was                            01:47:43

20      ·my gender expression outwardly.· And then from there                             01:47:46

21      ·on, I went through the hormone replacement therapy                               01:47:52

22      ·and then I've had gender conforming, confirming                                  01:47:54

23      ·surgery.                                                                         01:47:58

24      ·Q.· · · Okay.· Looking down at Paragraph 89 it says                              01:48:03

25      ·that you have corrected your name and gender marker                              01:48:21



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            26
                                                     Page 28 of 106 PageID #: 1580
                           www.EliteReportingServices.com                        YVer1f
·1      ·to be consistent with your female gender identity in                             01:48:26

·2      ·all identity documents except your birth certificate,                            01:48:29

·3      ·and that includes your Tennessee state                                           01:48:33

·4      ·identification, your Tennessee voter registration                                01:48:33

·5      ·card, and your Social Security records, do you see                               01:48:41

·6      ·that?                                                                            01:48:44

·7      ·A.· · · Yes.                                                                     01:48:44

·8      ·Q.· · · Are there any other documents where you have                             01:48:46

·9      ·changed the gender marker?· And I will just -- I                                 01:48:49

10      ·should have said this earlier, but I'm going to use                              01:48:54

11      ·the term "gender marker" because it's used in your                               01:48:56

12      ·complaint and I think it's a term that I perceive                                01:48:58

13      ·that you are comfortable using.· I'm not conceding                               01:49:02

14      ·that it has a particular term of art, but I'm using                              01:49:06

15      ·it as it's used in your amended complaint.· So do you                            01:49:09

16      ·have a Tennessee driver's license?                                               01:49:12

17      ·A.· · · I have a state ID.                                                       01:49:14

18      ·Q.· · · Okay.· But no driver's license?                                          01:49:20

19      ·A.· · · Correct.                                                                 01:49:22

20      ·Q.· · · Correct.· Okay.· Do you have a passport?                                 01:49:23

21      ·A.· · · No.                                                                      01:49:27

22      ·Q.· · · Okay.· Are there any other documents you can                             01:49:29

23      ·recall where you have changed the gender marker                                  01:49:38

24      ·besides your Tennessee state identification card,                                01:49:42

25      ·your Tennessee voter registration card and your                                  01:49:46



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            27
                                                     Page 29 of 106 PageID #: 1581
                           www.EliteReportingServices.com                        YVer1f
·1      ·Social Security records?· Like if you have licenses,                             01:49:50

·2      ·certificates, and they may not even have a field for                             01:49:53

·3      ·sex or gender, I realize that, but can you think of                              01:49:57

·4      ·any, are there any other documents where there is a                              01:50:01

·5      ·field that says either sex or gender on it and you                               01:50:05

·6      ·have changed that?                                                               01:50:08

·7      ·A.· · · My health insurance card has a gender marker                             01:50:08

·8      ·on it and I changed that to female.                                              01:50:19

·9      ·Q.· · · Okay.                                                                    01:50:22

10      ·A.· · · Yes, I think that's --                                                   01:50:27

11      ·Q.· · · Any others that you can recall?                                          01:50:31

12      ·A.· · · Oh, I have -- I have a                         card, it                  01:50:31

13      ·identifies me as female.                                                         01:50:33

14      ·Q.· · · You have -- I'm sorry, what kind of card?                                01:50:35

15      ·A.· · ·                 , it's like a supplementary health                       01:50:37

16      ·insurance card.                                                                  01:50:44

17      ·Q.· · · Okay.· At Paragraph 91 it says, "As a result                             01:50:44

18      ·of the birth certificate policy, the sex designation                             01:51:20

19      ·on Ms. Gore's birth certificate still incorrectly                                01:51:24

20      ·identifies her as male."                                                         01:51:27

21      · · · · · · ·I'm going to ask you two questions about                             01:51:29

22      ·that Paragraph 91.· First what -- what does it mean                              01:51:32

23      ·to you to refer to Tennessee's birth certificate                                 01:51:38

24      ·policy?                                                                          01:51:41

25      · · · · · · ·MS. KADIVAR:· Object to the form.                                    01:51:53



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            28
                                                     Page 30 of 106 PageID #: 1582
                           www.EliteReportingServices.com                        YVer1f
·1      ·BY MS. SHEW:                                                                     01:51:53

·2      ·Q.· · · You're permitted to answer if you can                                    01:51:56

·3      ·answer.                                                                          01:51:58

·4      ·A.· · · I don't necessarily understand what -- yeah,                             01:52:00

·5      ·I don't understand the question.                                                 01:52:06

·6      ·Q.· · · Okay.· Well, in Paragraph 91 if you see it                               01:52:08

·7      ·says as a result of the birth certificate policy,                                01:52:15

·8      ·you're incorrectly identified as a male, and there                               01:52:16

·9      ·are places, other places and we can get to those a                               01:52:20

10      ·little bit later that refers to Tennessee's, and the                             01:52:25

11      ·words used are "birth certificate policy", and I'm                               01:52:27

12      ·just asking you, what does that term mean to you,                                01:52:31

13      ·what is Tennessee's birth certificate policy as you                              01:52:34

14      ·understand it that is resulting in your sex                                      01:52:36

15      ·designation being incorrect?                                                     01:52:42

16      ·A.· · · It doesn't allow for me to change --                                     01:52:49

17      · · · · · · ·MS. KADIVAR:· Objection.                                             01:52:50

18      · · · · · · ·THE WITNESS:· Sorry.                                                 01:52:53

19      · · · · · · ·MS. KADIVAR:· No, go ahead, Kayla.                                   01:52:54

20      · · · · · · ·THE WITNESS:· It doesn't allow for me to                             01:52:54

21      ·change my gender marker or anyone for that matter if                             01:52:57

22      ·there was a mistake when it was -- when the document                             01:53:00

23      ·was created at the time of my birth.                                             01:53:06

24      ·BY MS. SHEW:                                                                     01:53:10

25      ·Q.· · · Okay.· And then again in Paragraph 91 it says                            01:53:11



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            29
                                                     Page 31 of 106 PageID #: 1583
                           www.EliteReportingServices.com                        YVer1f
·1      ·the sex designation on your birth certificate still                              01:53:25

·2      ·incorrectly identifies you as a male, and we've                                  01:53:28

·3      ·discussed that's actually pled earlier in this                                   01:53:32

·4      ·amended complaint that your birth certificate states                             01:53:34

·5      ·that you are male.· Do you know -- do you know why                               01:53:38

·6      ·you -- your birth certificate designated that you                                01:53:41

·7      ·were male at the time that it was completed?                                     01:53:46

·8      · · · · · · ·MS. KADIVAR:· Objection to form.                                     01:53:50

·9      · · · · · · ·THE WITNESS:· No, I'm not sure.                                      01:53:54

10      ·BY MS. SHEW:                                                                     01:53:57

11      ·Q.· · · Okay.· Do you -- do you have any reason to                               01:53:57

12      ·believe it was anything other than the appearance of                             01:53:59

13      ·external -- of your external genitalia at the time                               01:54:05

14      ·you were born?                                                                   01:54:05

15      ·A.· · · No, ma'am.                                                               01:54:09

16      ·Q.· · · Do you believe that -- is it any reason other                            01:54:14

17      ·than that?                                                                       01:54:15

18      · · · · · · ·MS. KADIVAR:· Same objection.                                        01:54:16

19      · · · · · · ·THE WITNESS:· Could you read back the                                01:54:24

20      ·question?                                                                        01:54:26

21      ·BY MS. SHEW:                                                                     01:54:28

22      ·Q.· · · Sure.· Do you have any reason to believe that                            01:54:30

23      ·your sex designation on your birth certificate at the                            01:54:33

24      ·time you were born was listed as male for any reason                             01:54:38

25      ·other than you had male appearing external genitalia                             01:54:42



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            30
                                                     Page 32 of 106 PageID #: 1584
                           www.EliteReportingServices.com                        YVer1f
·1      ·at the time of birth?                                                            01:54:48

·2      · · · · · · ·MS. KADIVAR:· Objection to form.· You can                            01:54:51

·3      ·answer, Kayla.                                                                   01:54:57

·4      · · · · · · ·THE WITNESS:· I think that could be a                                01:54:57

·5      ·reason.· They didn't look at my gender identity, they                            01:55:00

·6      ·only looked at the physical appearance of my body at                             01:55:05

·7      ·the time of my birth.                                                            01:55:09

·8      ·BY MS. SHEW:                                                                     01:55:11

·9      ·Q.· · · All right.· Paragraph 92, it says that                                   01:55:13

10      ·Ms. Gore reasonably fears that possessing a birth                                01:55:17

11      ·certificate that fails to reflect her female gender                              01:55:21

12      ·identity increases the likelihood that she will be                               01:55:25

13      ·subjected to invasions of privacy, prejudice,                                    01:55:28

14      ·discrimination, distress, harassment, or violence.                               01:55:28

15      ·Tell me -- tell me why you fear that those things                                01:55:33

16      ·will happen.                                                                     01:55:36

17      ·A.· · · I feel that things will happen because of the                            01:55:36

18      ·work that I do in my advocacy, that the stats prove                              01:55:43

19      ·that people who look and identify as I do as a black                             01:55:50

20      ·transgender woman have a likelihood of only surviving                            01:55:53

21      ·to 35, or not surpassing the age of 35.· And I                                   01:55:59

22      ·believe that not having a birth certificate prevents                             01:56:04

23      ·me from obtaining a job or going to school without                               01:56:07

24      ·the fear of discrimination because someone who                                   01:56:11

25      ·otherwise wouldn't know that I'm transgender knows                               01:56:16



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            31
                                                     Page 33 of 106 PageID #: 1585
                           www.EliteReportingServices.com                        YVer1f
·1      ·that I'm transgender because my birth certificate                                01:56:19

·2      ·says so.                                                                         01:56:25

·3      ·Q.· · · What are the -- you just gave us an                                      01:56:31

·4      ·interesting statistic, that from your work and your                              01:56:35

·5      ·experience as an advocate, the statistics show the                               01:56:39

·6      ·black transgender woman has some risk of not living                              01:56:42

·7      ·beyond age 35, did I understand that correctly?                                  01:56:49

·8      ·A.· · · That is correct.                                                         01:57:00

·9      ·Q.· · · Is it different for white transgender women?                             01:57:01

10      ·A.· · · Yes, it's very different.                                                01:57:01

11      ·Q.· · · What is the statistic for white transgender                              01:57:01

12      ·women?                                                                           01:57:01

13      ·A.· · · I don't believe that there's any data related                            01:57:09

14      ·specifically to violence to trans women who are not                              01:57:14

15      ·of color.· And I'm not an expert to give that                                    01:57:14

16      ·specific data, but I do know about data that                                     01:57:19

17      ·specifically refers to me and my likelihood of making                            01:57:23

18      ·it two more years.                                                               01:57:27

19      ·Q.· · · And that is due to, you're saying that that                              01:57:29

20      ·very shortened life expectancy is due to violence                                01:57:36

21      ·perpetrated against black transgender women?                                     01:57:41

22      · · · · · · ·MS. KADIVAR:· Objection form.                                        01:57:47

23      · · · · · · ·THE WITNESS:· Can you --                                             01:57:49

24      ·BY MS. SHEW:                                                                     01:57:50

25      ·Q.· · · Well, I'm asking -- but as I understand it,                              01:57:51



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            32
                                                     Page 34 of 106 PageID #: 1586
                           www.EliteReportingServices.com                        YVer1f
·1      ·what the abbreviated life expectancy, age 35 is a                                01:57:53

·2      ·very abbreviated life expectancy for black                                       01:57:58

·3      ·transgender women is a result of violence perpetrated                            01:58:01

·4      ·against black transgender women?· I mean it's not,                               01:58:05

·5      ·there's not -- it's not a disease study, it's                                    01:58:08

·6      ·not -- I mean, is it violence, is that the reason?                               01:58:09

·7      ·A.· · · Yes.· It's -- it's violence, but it is also                              01:58:12

·8      ·rooted in a lot of other things that lead up to the                              01:58:17

·9      ·violence.· As I stated before, like not having proper                            01:58:20

10      ·documentation so that I can navigate through life                                01:58:24

11      ·safely and have like equitable access to everything                              01:58:37

12      ·else that everyone else has without the fear of                                  01:58:37

13      ·discrimination puts black transgender women in                                   01:58:38

14      ·situations where they are subject to violence.                                   01:58:44

15      ·Q.· · · Do you -- have you ever personally been                                  01:58:46

16      ·threatened with death or subject to violence because                             01:58:51

17      ·you didn't have a birth certificate with where the                               01:58:56

18      ·sex matched your current, your other current                                     01:59:02

19      ·documents or matched your current appearance to the                              01:59:03

20      ·world, has that ever happened to you, have you ever                              01:59:07

21      ·been threatened with violence or been a victim of                                01:59:11

22      ·violence because of that?                                                        01:59:14

23      · · · · · · ·MS. KADIVAR:· Sorry -- object to any                                 01:59:16

24      ·disputed terms like "sex" is calling for expert                                  01:59:18

25      ·testimony.· If we could just stipulate to having that                            01:59:21



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            33
                                                     Page 35 of 106 PageID #: 1587
                           www.EliteReportingServices.com                        YVer1f
·1      ·objection, then I don't have to -- because I object                              01:59:24

·2      ·to those words and any other disputed term, I                                    01:59:25

·3      ·don't want to have to keep interrupting the                                      01:59:28

·4      ·record.                                                                          01:59:30

·5      · · · · · · ·MS. SHEW:· No, I think that's fine.· And                             01:59:31

·6      ·again, I'm trying to use terminology as I read it in                             01:59:34

·7      ·the amended complaint.· And I have the same -- none                              01:59:35

·8      ·of us are stipulating to anybody else's terms of art,                            01:59:38

·9      ·shall we say that?· And so --                                                    01:59:43

10      · · · · · · ·MS. KADIVAR:· Okay.· That would be great.                            01:59:47

11      · · · · · · ·MS. SHEW:· And if I -- if I do want to                               01:59:48

12      ·ask a technical question I'll be sure, but she's                                 01:59:51

13      ·already said she's not an expert, so I think we're                               01:59:52

14      ·just moving on, okay?· So --                                                     01:59:54

15      · · · · · · ·THE WITNESS:· Okay.                                                  01:59:57

16      ·BY MS. SHEW:                                                                     01:59:57

17      ·Q.· · · So Ms. Gore, my question was have you ever                               02:00:00

18      ·been threatened with violence or been a victim of                                02:00:05

19      ·violence because the sex field on your birth                                     02:00:08

20      ·certificate which says male either doesn't match                                 02:00:13

21      ·another document that you have, or it doesn't match                              02:00:16

22      ·your current appearance and identity as a transgender                            02:00:22

23      ·woman?                                                                           02:00:27

24      ·A.· · · Yes.                                                                     02:00:28

25      ·Q.· · · Okay.· Tell me -- tell me when that has                                  02:00:31



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            34
                                                     Page 36 of 106 PageID #: 1588
                           www.EliteReportingServices.com                        YVer1f
·1      ·happened.                                                                        02:00:34

·2      ·A.· · · When I started living my life daily as a                                 02:00:35

·3      ·woman openly throughout, trying to apply for jobs, I                             02:00:43

·4      ·was denied because I was transgender.· A lot of                                  02:00:49

·5      ·people did not want to hire me, so it left me in                                 02:00:53

·6      ·situations where I was doing things that would put me                            02:00:57

·7      ·in danger of violence, and I experienced a lot of                                02:00:59

·8      ·violence through those times where I couldn't find                               02:01:04

·9      ·employment because I was transgender because I didn't                            02:01:06

10      ·have all of the documents I needed to -- to basically                            02:01:10

11      ·assimilate.                                                                      02:01:14

12      ·Q.· · · And what jobs were you denied because of                                 02:01:14

13      ·that?                                                                            02:01:18

14      ·A.· · · Mostly like fast food restaurant jobs.· I was                            02:01:22

15      ·trying to find jobs mainly that were like family                                 02:01:26

16      ·owned companies or private companies, because I had                              02:01:32

17      ·seen that when you're working for people who own                                 02:01:36

18      ·their own businesses, they tend to pay you more and                              02:01:40

19      ·the benefits are a little better versus bigger                                   02:01:44

20      ·corporations.· So a lot of those private, privately                              02:01:48

21      ·owned companies or businesses would not hire me.                                 02:01:51

22      ·Q.· · · Okay.· Do you remember the name of any                                   02:01:54

23      ·business or company that did not hire you because you                            02:01:58

24      ·were transgender?                                                                02:02:01

25      ·A.· · · I can't recall.                                                          02:02:04



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            35
                                                     Page 37 of 106 PageID #: 1589
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Do you know that that's -- how do you know or                            02:02:24

·2      ·why do you believe that they did not hire you because                            02:02:26

·3      ·you were transgender?                                                            02:02:28

·4      ·A.· · · Some of those jobs offered telephone                                     02:02:29

·5      ·interview as the first interview.· And during those                              02:02:31

·6      ·conversations, at the end of those conversations I                               02:02:35

·7      ·felt really good about the interviews.· And I had                                02:02:38

·8      ·been told before that I'm a great interviewer, that                              02:02:41

·9      ·was one of my jobs for five years was interviewing.                              02:02:45

10      ·So once I got to the in-person meetings with these                               02:02:47

11      ·potential employers, I felt temperature changes, and                             02:02:55

12      ·I would not get called back.· Whether it was you have                            02:02:58

13      ·the job or you don't have the job, I would not get                               02:03:01

14      ·called back.                                                                     02:03:06

15      · · · · · · ·Some of those jobs I applied with                                    02:03:07

16      ·friends, and some of my female friends would get                                 02:03:10

17      ·called back because some of these places were                                    02:03:13

18      ·restaurants.· Some of my friends would get called                                02:03:15

19      ·back, even if they didn't get the job, they would get                            02:03:18

20      ·called back for -- particularly for the restaurant                               02:03:22

21      ·jobs to verify their ABC licensure, license is up to                             02:03:25

22      ·date, I wouldn't get those courtesy calls back, when                             02:03:32

23      ·we both applied for the same companies, but these                                02:03:32

24      ·people identify as cisgender, whereas I was                                      02:03:40

25      ·transgender.                                                                     02:03:42



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            36
                                                     Page 38 of 106 PageID #: 1590
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Did your -- did your friends in that context,                            02:03:43

·2      ·you said they were getting ABC licenses verified?                                02:03:54

·3      ·A.· · · They would get -- and this is normally                                   02:04:00

·4      ·routine in the process of getting a job at a place                               02:04:03

·5      ·that sells alcohol.· You'll do an application, you                               02:04:09

·6      ·may do an interview, after that interview they'll                                02:04:13

·7      ·check your references.· And then once they've checked                            02:04:16

·8      ·your references, that the references check out, they                             02:04:20

·9      ·do the extra work of calling you to say, hey, do you                             02:04:23

10      ·have your ABC license, if you don't, these are the                               02:04:26

11      ·steps you need to take to get them, you can't start                              02:04:28

12      ·until you have it.· And then soon after that you get                             02:04:31

13      ·an offer whether you obtain your ABC license or you                              02:04:33

14      ·already have it.· And I wouldn't get those follow-up                             02:04:39

15      ·calls.                                                                           02:04:40

16      ·Q.· · · Have you ever had an ABC license?                                        02:04:40

17      ·A.· · · Yes.                                                                     02:04:43

18      ·Q.· · · When was that?                                                           02:04:44

19      ·A.· · · I can't remember.· It was a long time ago.                               02:04:50

20      ·Q.· · · Okay.· But you can't recall the name -- can                              02:04:54

21      ·you recall the name of any employer or potential                                 02:04:58

22      ·employer who either declined to hire you, or                                     02:05:02

23      ·terminated you because you were -- are transgender                               02:05:06

24      ·other than what you've described for me so far?                                  02:05:11

25      ·A.· · · I can't off of the top of my head.                                       02:05:14



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            37
                                                     Page 39 of 106 PageID #: 1591
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · Well, I mean today is my only chance I have                              02:05:31

·2      ·to ask you, so if at some point you remember, I would                            02:05:34

·3      ·ask you to pass that information along to your                                   02:05:38

·4      ·counsel, please.                                                                 02:05:40

·5      · · · · · · ·Then you said because you were denied                                02:05:42

·6      ·jobs, you were doing things that put you in danger of                            02:05:44

·7      ·violence, what were those things?                                                02:05:49

·8      ·A.· · ·                                      .                                   02:05:51

·9      ·Q.· · ·                                                                          02:06:06

10                            .                                                           02:06:10

11      ·A.· · ·                                                                          02:06:12

12                                             .                                          02:06:21

13      ·Q.· · · Okay.                                                                    02:06:23

14      · · · · · · ·MS. KADIVAR:· I'm sorry, can we designate                            02:06:28

15      ·this line of questioning as attorneys' eyes only and                             02:06:29

16      ·confidential?                                                                    02:06:34

17      · · · · · · ·MS. SHEW:· Definitely needs to be                                    02:06:34

18      ·confidential, I'm kind of thinking through the                                   02:06:36

19      ·attorneys' eyes only.· Because there's -- I don't                                02:06:50

20      ·know if there's any -- our clients are the                                       02:06:52

21      ·Department of Health -- well, the Commissioner of the                            02:06:55

22      ·Department of Health and the Governor.· I know I                                 02:06:59

23      ·guess what I'm saying is we don't have any                                       02:07:03

24                                     in this, nor would we in this                      02:07:05

25      ·context at all.· But I don't have any -- I don't have                            02:07:09



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            38
                                                     Page 40 of 106 PageID #: 1592
                           www.EliteReportingServices.com                        YVer1f
·1      ·any question about designating it as confidential.                               02:07:15

·2      · · · · · · ·Let's talk about the attorneys' eyes                                 02:07:20

·3      ·only.· I mean, I'll consider that, and I understand                              02:07:21

·4      ·what your concerns are.· But let's -- and I'm not                                02:07:24

·5      ·going a whole lot further with it for what that's                                02:07:30

·6      ·worth.· We already have -- we already have some                                  02:07:35

·7      ·information about this in the discovery                                          02:07:38

·8      ·responses.                                                                       02:07:40

·9      ·BY MS. SHEW:                                                                     02:07:40

10      ·Q.· · ·                                                                          02:07:51

11                                                                                        02:07:54

12      ·A.· · ·                                                            .             02:08:00

13      ·Q.· · ·                                                                          02:08:11

14                                                                                        02:08:15

15      ·A.· · ·                                                                          02:08:17

16                                                                                        02:08:32

17                                                                                        02:08:38

18      ·Q.· · · Okay.· Do you recall what employment it was                              02:08:40

19      ·that you obtained that made you able to get stable                               02:08:48

20      ·housing and --                                                                   02:08:52

21      ·A.· · · Yes, it was a restaurant on Union Avenue.· At                            02:08:54

22      ·that time it was called E's Cafe.                                                02:09:03

23      ·Q.· · · I'm sorry, how do you spell that, do you                                 02:09:08

24      ·know?                                                                            02:09:08

25      ·A.· · · E, apostrophe S, Cafe.                                                   02:09:20



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            39
                                                     Page 41 of 106 PageID #: 1593
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · ·                                                                          02:09:20

·2                                                                                        02:09:26

·3      ·A.· · ·                                                                          02:09:29

·4      ·Q.· · · Was it --                                                                02:09:31

·5      · · · · · · ·MS. KADIVAR:· Sorry to interrupt.· We                                02:09:31

·6      ·designated this as attorneys' eyes only in the raw                               02:09:34

·7      ·responses, and so I just want to make sure that we're                            02:09:37

·8      ·doing the same thing here.· If you want to discuss it                            02:09:38

·9      ·off line, I'm happy to, but --                                                   02:09:39

10      · · · · · · ·MS. SHEW:· No, that's fine.· That's fine.                            02:09:41

11      ·BY MS. SHEW:                                                                     02:09:41

12      ·Q.· · ·                                                                          02:09:45

13      ·A.· · ·                                                                          02:09:57

14      ·Q.· · ·                                                                          02:09:57

15      ·A.· · ·                                                                          02:09:59

16      ·Q.· · · Okay.· Looking at Paragraph 93 of the amended                            02:10:07

17      ·complaint, and we may have -- we may have covered                                02:10:35

18      ·this, but I want to ask anyway.· It says, "Ms. Gore                              02:10:48

19      ·has experienced firsthand the discrimination and                                 02:10:51

20      ·hostility that many transgender people experience                                02:10:55

21      ·when presenting identification that conflicts with                               02:10:56

22      ·their gender identity."                                                          02:11:00

23      · · · · · · ·Besides what you've already described,                               02:11:02

24      ·what other instances have you experienced                                        02:11:04

25      ·discrimination and/or hostility because you were                                 02:11:07



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            40
                                                     Page 42 of 106 PageID #: 1594
                           www.EliteReportingServices.com                        YVer1f
·1      ·presenting identification that conflicted with your                              02:11:11

·2      ·gender identity?                                                                 02:11:15

·3      ·A.· · · Can you be more specific?· Are you referring                             02:11:16

·4      ·to like work or personal life or?                                                02:11:27

·5      ·Q.· · · Well, really anything.· I mean 93 goes on to                             02:11:32

·6      ·say for example you've had -- let's just pick this                               02:11:35

·7      ·apart.· "Ms. Gore has had to present her birth                                   02:11:38

·8      ·certificate in the context of securing employment.                               02:11:41

·9      ·Because the birth certificate inaccurately states                                02:11:47

10      ·that she is male, providing this document has led                                02:11:51

11      ·directly to Ms. Gore being "outed" as a transgender,                             02:11:54

12      ·and being subjected to awkward, deeply personal, and                             02:11:56

13      ·invasive questions by prospective employers."                                    02:12:01

14      · · · · · · ·So let's just start with employers.· What                            02:12:04

15      ·employers have required you to present a birth                                   02:12:08

16      ·certificate, or potential employers?                                             02:12:12

17      ·A.· · · One particular -- one particular employer was                            02:12:17

18      ·Silky O'Sullivan's, which is a bar and grill located                             02:12:25

19      ·in Memphis, Tennessee.· I was asked to present my                                02:12:30

20      ·birth certificate.· This was after the -- after the                              02:12:33

21      ·interview where I was offered the job.· And there                                02:12:36

22      ·were people present who worked there that I had                                  02:12:43

23      ·previously worked with who knew of my transgender                                02:12:47

24      ·status which I felt -- which I felt caused the hiring                            02:12:52

25      ·manager to ask me for my birth certificate to verify                             02:13:05



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            41
                                                     Page 43 of 106 PageID #: 1595
                           www.EliteReportingServices.com                        YVer1f
·1      ·what people had told him.                                                        02:13:06

·2      · · · · ·They didn't deny me the job, but I felt -- I                             02:13:10

·3      ·felt like all of my information had been told to the                             02:13:13

·4      ·entire staff without my knowledge because most of                                02:13:17

·5      ·them --                                                                          02:13:22

·6      · · · · · · ·THE REPORTER:· One moment, this is the

·7      ·court reporter.· Can you hear me?
·8      · · · · · · ·(Off record.)
·9      ·BY MS. SHEW:
10      ·Q.· · · All right.· So Ms. Gore, we're going replow a
11      ·little ground here.· So I think you heard the court
12      ·reporter say where her transcript leaves off.
13      · · · · · · ·You, as I understand it, there were, you                             02:20:27

14      ·believe -- you had worked at Silky O'Sullivan's                                  02:20:27

15      ·before, there were people who knew of your                                       02:20:41

16      ·transgender status, and you believe they told the                                02:20:43

17      ·manager to ask for your birth certificate; is that                               02:20:45

18      ·correct?                                                                         02:20:49

19      ·A.· · · No, I had worked with people at a different                              02:20:49

20      ·job prior to that, who are currently working there,                              02:20:53

21      ·and I felt like I was outed by that employee.· At the                            02:20:58

22      ·previous job I was their supervisor, they didn't                                 02:21:05

23      ·really like me, and I wasn't speculating because I                               02:21:07

24      ·got to know some of the people who were in that group                            02:21:11

25      ·the day I got hired, and they divulged that a                                    02:21:14



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            42
                                                     Page 44 of 106 PageID #: 1596
                           www.EliteReportingServices.com                        YVer1f
·1      ·conversation that was had that I was transgender.                                02:21:21

·2      ·Q.· · · Okay.                                                                    02:21:23

·3      ·A.· · · And that that employee told people, they                                 02:21:24

·4      ·talked, but they didn't necessarily say that the                                 02:21:30

·5      ·manager was told to ask for my birth certificate.                                02:21:33

·6      ·But I think that was the result of them outing me.                               02:21:36

·7      ·And that was the way for him to confirm.                                         02:21:43

·8      ·Q.· · · Okay.· Where did you -- where did you work                               02:21:49

·9      ·with that person prior?                                                          02:22:03

10      ·A.· · · FedExForum.                                                              02:22:05

11      ·Q.· · · We'll go through that.                                                   02:22:14

12      ·A.· · · Okay.                                                                    02:22:15

13      ·Q.· · · Go ahead.                                                                02:22:16

14      ·A.· · · I was just going to say that it was at the                               02:22:19

15      ·FedExForum, but I worked for a private restaurant,                               02:22:25

16      ·privately owned restaurant, a family-owned restaurant                            02:22:28

17      ·inside of the FedExForum.                                                        02:22:33

18      ·Q.· · · Okay.· What was that restaurant?                                         02:22:35

19      ·A.· · · Rendezvous.                                                              02:22:44

20      ·Q.· · · All right.· Any other -- any other employers                             02:22:47

21      ·that have required you, or even asked you to give a                              02:22:54

22      ·birth certificate?                                                               02:23:01

23      ·A.· · · Yes.· The FedExForum required it for security                            02:23:02

24      ·reasons.· I wasn't employed by them, but for security                            02:23:18

25      ·reasons I have to, required that and my Social to be                             02:23:26



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            43
                                                     Page 45 of 106 PageID #: 1597
                           www.EliteReportingServices.com                        YVer1f
·1      ·able to access the event arena.                                                  02:23:31

·2      ·Q.· · · Okay.· Did that, did that cause any problems                             02:23:35

·3      ·for you, the presenting it to the FedExForum?                                    02:23:38

·4      ·A.· · · I can't necessarily say that it was related                              02:23:42

·5      ·to my birth certificate, so I can't say that the                                 02:23:59

·6      ·problems that I did have were directly related to me                             02:24:02

·7      ·having to submit that document.· But most of my                                  02:24:07

·8      ·problems were around my gender identity.                                         02:24:11

·9      ·Q.· · · What problems were those?                                                02:24:14

10      ·A.· · · I was a supervisor for Rendezvous for one of                             02:24:17

11      ·their fans, which meant I would have to handle their                             02:24:27

12      ·money.· And the people in the money room would give                              02:24:30

13      ·me problems and they would communicate over a                                    02:24:33

14      ·speaker, very loud speaker through thick glass.· And                             02:24:40

15      ·on several occasions as I would walk out of the cash                             02:24:46

16      ·room where they didn't think I could audibly hear                                02:24:49

17      ·them, I could hear them misgendering me if maybe one                             02:24:52

18      ·time I left something in the money room and they                                 02:24:56

19      ·would say can you get "him, he" left something.· And                             02:25:00

20      ·these people -- I think these folks would have access                            02:25:10

21      ·to that information because that was like a part of                              02:25:16

22      ·the security, part of how that was needed for me to                              02:25:18

23      ·have to submit those two documents, security to get                              02:25:23

24      ·into the building, as well as I was handling the                                 02:25:27

25      ·money for one of the fans.                                                       02:25:30



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            44
                                                     Page 46 of 106 PageID #: 1598
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · So you believe the FedExForum would have                                 02:25:32

·2      ·given those employees your birth certificate or                                  02:25:35

·3      ·Social Security information?                                                     02:25:39

·4      ·A.· · · Those employees were -- were supervisors,                                02:25:40

·5      ·they were basically supervisors of that operation.                               02:25:47

·6      ·Q.· · · But you believe the FedExForum would have                                02:25:56

·7      ·given them your birth certificate and/or Social                                  02:25:58

·8      ·Security information?                                                            02:26:02

·9      ·A.· · · I can't necessarily say yes or no, because I                             02:26:02

10      ·don't know.· But I do know that questions I asked                                02:26:10

11      ·about why these things were requirement -- required                              02:26:14

12      ·for a company that I didn't necessarily work for,                                02:26:18

13      ·these are questions I asked my supervisors at                                    02:26:23

14      ·Rendezvous, and they explained to me why these                                   02:26:25

15      ·documents were required.· And one of those was for                               02:26:30

16      ·the security of the arena because they hold -- they                              02:26:33

17      ·hold sporting events at the FedExForum here with very                            02:26:37

18      ·high profile people that they want to protect.· And                              02:26:41

19      ·it's just like a security thing ever since -- I guess                            02:26:45

20      ·they would relate it back to 9/11.                                               02:26:47

21      · · · · · · ·And then also because I was a supervisor                             02:26:49

22      ·and I would be responsible for anywhere from five to                             02:26:52

23      ·fifteen thousand dollars an event, I had to have                                 02:26:58

24      ·those documents.· And that the people in the money                               02:27:00

25      ·room would have copies of my identification with my                              02:27:03



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            45
                                                     Page 47 of 106 PageID #: 1599
                           www.EliteReportingServices.com                        YVer1f
·1      ·photo on it, my birth certificate and my Social on                               02:27:09

·2      ·bio to verify I was the person who was supposed to                               02:27:12

·3      ·pick up and drop off money.                                                      02:27:18

·4      ·Q.· · · And you believe those people actually had                                02:27:19

·5      ·copies of your birth certificate and your Social                                 02:27:25

·6      ·Security documents?                                                              02:27:30

·7      ·A.· · · That's how it was explained to me, that there                            02:27:31

·8      ·will be copies for the security people and for the                               02:27:33

·9      ·money-handling people.· And it was explained to a                                02:27:40

10      ·group of employees, and these were the questions that                            02:27:52

11      ·I had aside from the group.                                                      02:27:56

12      ·Q.· · · Okay.· Let me -- we may have to go mute here                             02:27:58

13      ·in a minute.· So any other employers who either                                  02:28:12

14      ·requested or required you to give a copy of your                                 02:29:04

15      ·birth certificate?                                                               02:29:08

16      ·A.· · · I can't recall.                                                          02:29:08

17      ·Q.· · · Okay.· No --                                                             02:29:24

18      ·A.· · · I can't recall.                                                          02:29:24

19      ·Q.· · · Okay.· Let's see.· At Paragraph 93 it also                               02:29:25

20      ·said that you were subjected to awkward, deeply                                  02:29:37

21      ·personal and invasive questions by prospective                                   02:29:42

22      ·employers.· What types of awkward, deeply personal                               02:29:46

23      ·and/or invasive questions do you recall?                                         02:29:49

24      ·A.· · · Questions about surgery, about the process of                            02:29:53

25      ·transitioning, about my sexuality, and that's it.                                02:30:01



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            46
                                                     Page 48 of 106 PageID #: 1600
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · You had employers actually ask you these                                 02:30:16

·2      ·questions?                                                                       02:30:19

·3      ·A.· · · Not necessarily like the higher-up managers,                             02:30:20

·4      ·but my immediate supervisors.· And these would be                                02:30:25

·5      ·things that would like come up in conversations that                             02:30:28

·6      ·people felt for some reason were appropriate to                                  02:30:32

·7      ·ask.                                                                             02:30:38

·8      ·Q.· · · Who -- who would ask you these questions?                                02:30:38

·9      ·I'm not clear on who was asking the questions.                                   02:30:43

10      ·A.· · · Like immediate supervisors, in a                                         02:30:46

11      ·conversational way.                                                              02:30:55

12      ·Q.· · · Did you ever feel like you didn't -- you                                 02:31:18

13      ·didn't get a job because you wouldn't participate in                             02:31:23

14      ·those kinds of conversations?                                                    02:31:28

15      ·A.· · · It was never during like a hiring process.                               02:31:35

16      ·It would be after I had obtained the job, and these                              02:31:40

17      ·would be general conversations.· I have felt                                     02:31:43

18      ·uncomfortable in those work environments after,                                  02:31:46

19      ·feeling like I was obligated to answer those                                     02:31:50

20      ·questions, and that it -- that it was tied to my                                 02:31:53

21      ·employment at those places.                                                      02:31:57

22      ·Q.· · · Did you ever complain to a supervisor or                                 02:31:59

23      ·somebody in human resources department about that?                               02:32:03

24      ·A.· · · Yes.                                                                     02:32:05

25      ·Q.· · · When -- when was that, describe that for                                 02:32:06



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            47
                                                     Page 49 of 106 PageID #: 1601
                           www.EliteReportingServices.com                        YVer1f
·1      ·me.                                                                              02:32:10

·2      ·A.· · · That was when I was working at Silky                                     02:32:10

·3      ·O'Sullivan's, I had been there a little over a year                              02:32:23

·4      ·and I was having some issues with some of my male                                02:32:25

·5      ·coworkers basically jonesing me.· And I spoke to my                              02:32:27

·6      ·supervisor about it, the same supervisor who asked                               02:32:35

·7      ·for my birth certificate when I got the job, and he                              02:32:43

·8      ·basically sided with the guys and was like, "I don't                             02:32:45

·9      ·see what the problem is, this is what happens, you                               02:32:51

10      ·know, when you work at a bar and grill.· You know,                               02:32:56

11      ·this is just the atmosphere."· Kind of a if you                                  02:33:00

12      ·can't stand the heat, get out of the kitchen type of                             02:33:06

13      ·thing.                                                                           02:33:11

14      ·Q.· · · Are there any other occasions when you                                   02:33:11

15      ·complained to a supervisor or a human resources                                  02:33:15

16      ·person, whether at that job or at any other job?                                 02:33:18

17      ·A.· · · No.                                                                      02:33:29

18      ·Q.· · · Okay.· Okay.· Any other employers that                                   02:33:30

19      ·either -- have we covered every employer that's                                  02:33:33

20      ·requested or required that you present a birth                                   02:33:36

21      ·certificate?                                                                     02:33:40

22      ·A.· · · That's it.                                                               02:33:48

23      ·Q.· · · Is there any place that you simply decided                               02:33:48

24      ·not to apply because you didn't want to present a                                02:33:52

25      ·birth certificate?                                                               02:33:56



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            48
                                                     Page 50 of 106 PageID #: 1602
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · Yes.· That was really tied to my strategy in                             02:33:59

·2      ·obtaining a job was trying to find people who owned                              02:34:10

·3      ·their own businesses.· Because in addition to them                               02:34:14

·4      ·paying more, and more benefits, they were more                                   02:34:18

·5      ·relaxed on documentation, and they would really only                             02:34:23

·6      ·require maybe a Social and identification, or just                               02:34:31

·7      ·identification.                                                                  02:34:38

·8      ·Q.· · · Okay.· So you -- you had a strategy of                                   02:34:39

·9      ·applying at smaller companies or family owned                                    02:34:43

10      ·companies I think you told us that; right?                                       02:34:46

11      ·A.· · · Yes, ma'am.                                                              02:34:49

12      ·Q.· · · Okay.· Was there any -- any place that you                               02:34:50

13      ·can recall that you just thought that would be a good                            02:34:58

14      ·place to work, I would like to work there but I'm                                02:35:07

15      ·just not even going to apply because they're going to                            02:35:11

16      ·ask for my birth certificate or they'll make me give                             02:35:15

17      ·them my birth certificate?                                                       02:35:17

18      ·A.· · · Yes, there were places like that.                                        02:35:19

19      ·Q.· · · Okay.· What places?                                                      02:35:21

20      ·A.· · · Walgreens, Kroger, there were some different                             02:35:22

21      ·warehouses that I didn't apply to, like UPS.                                     02:36:07

22      ·LeBonheur was a job that I didn't apply to.                                      02:36:17

23      ·Q.· · · What job were you applying for at -- or you                              02:36:21

24      ·didn't apply for but you wanted to apply for but                                 02:36:26

25      ·didn't at LeBonheur?                                                             02:36:29



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            49
                                                     Page 51 of 106 PageID #: 1603
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · There was a -- they named it like an                                     02:36:36

·2      ·internship, it was a type of internship with one of                              02:36:39

·3      ·their community advocacy programs.                                               02:36:42

·4      ·Q.· · · Okay.· Any other employers?· We have                                     02:36:45

·5      ·Walgreens, Kroger, UPS, LeBonheur, any others?                                   02:36:56

·6      ·A.· · · The FedExForum, there were some jobs that                                02:36:56

·7      ·just in conversation of working there and talking                                02:36:56

·8      ·with some of the actual FedExForum employees, that I                             02:36:56

·9      ·just didn't want to apply for because I felt like the                            02:37:07

10      ·whole building would have my information at that                                 02:37:21

11      ·point.                                                                           02:37:25

12      ·Q.· · · Okay.· Any others that you just didn't apply?                            02:37:25

13      ·A.· · · No.                                                                      02:37:38

14      ·Q.· · · Okay.· At Paragraph 94 of the amended                                    02:37:43

15      ·complaint it says "Ms. Gore is personally aware of                               02:37:49

16      ·the high incidence of violence and harassment                                    02:37:54

17      ·directed at transgender persons as well as the high                              02:37:56

18      ·rates of employment and housing discrimination faced                             02:37:56

19      ·by transgender people, particularly transgender women                            02:37:56

20      ·of color like herself, in Tennessee."                                            02:37:56

21      · · · · · · ·You've described several -- several or                               02:38:08

22      ·maybe all of these items.· My question is, is any                                02:38:13

23      ·other, it says you are personally aware, violence,                               02:38:16

24      ·harassment, employment and housing discrimination.                               02:38:20

25      ·Anything else that is within your personal knowledge,                            02:38:25



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            50
                                                     Page 52 of 106 PageID #: 1604
                           www.EliteReportingServices.com                        YVer1f
·1      ·it doesn't have to be about you, but which is within                             02:38:29

·2      ·your personal knowledge that you haven't described                               02:38:31

·3      ·for us yet?                                                                      02:38:34

·4      ·A.· · · Are you -- are you asking like a third person                            02:38:36

·5      ·account that has been told to me like in my role as                              02:38:44

·6      ·an advocate here in Memphis, or people's personal                                02:38:48

·7      ·discrimination or incidents of violence related to                               02:38:52

·8      ·not having proper identification?                                                02:38:55

·9      ·Q.· · · Yeah, I'm just reading Number 94.· It says                               02:38:58

10      ·you're "personally aware of the high incidence of                                02:39:01

11      ·violence and harassment directed at transgender                                  02:39:05

12      ·persons as well as the high rates of employment and                              02:39:09

13      ·housing discrimination faced by transgender people,                              02:39:12

14      ·particularly transgender women of color like herself,                            02:39:16

15      ·in Tennessee."                                                                   02:39:20

16      · · · · · · ·And I'm just asking you to describe                                  02:39:20

17      ·what is within your personal awareness, what are                                 02:39:22

18      ·the -- what is this paragraph talking about, what is                             02:39:25

19      ·the high incidence of violence, harassment,                                      02:39:29

20      ·employment and housing discrimination?                                           02:39:32

21      ·A.· · · Well, I'm not an expert, but from the work I                             02:39:34

22      ·do and how it's connected to a lot of different                                  02:39:42

23      ·organizations, there are -- there have been studies                              02:39:45

24      ·that have been done around the racial violence among                             02:39:51

25      ·LGBTQ people because some of them are specific as to                             02:39:55



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            51
                                                     Page 53 of 106 PageID #: 1605
                           www.EliteReportingServices.com                        YVer1f
·1      ·breaking down to gender and race, which identifies                               02:39:58

·2      ·me, a transgender woman who is black.· And as I said                             02:40:04

·3      ·before, our life expectancy is 35 for black                                      02:40:10

·4      ·transgender women.                                                               02:40:15

·5      ·Q.· · · Okay.· But besides --                                                    02:40:18

·6      ·A.· · · And the incidents of violence, they have                                 02:40:20

·7      ·increased yearly.                                                                02:40:25

·8      ·Q.· · · All right.· Have you ever been the victim of                             02:40:26

·9      ·violence or threatened violence because of your                                  02:40:42

10      ·status as a transgender woman and/or a transgender                               02:40:43

11      ·woman of color?                                                                  02:40:48

12      ·A.· · · Yes.                                                                     02:40:48

13      ·Q.· · · Okay.· Tell me about that.                                               02:40:49

14      ·A.· · · There are several.· Like do you want to know                             02:40:51

15      ·all of them or is there a specific number of them                                02:41:04

16      ·that you're looking for?· There are a lot.                                       02:41:08

17      ·Q.· · · No.· It's as I say, I'm trying to -- all I'm                             02:41:10

18      ·trying to do is look behind the facts that are                                   02:41:16

19      ·written in this complaint, it says high incidence of                             02:41:18

20      ·violence, and I'm asking, my question is whether you                             02:41:21

21      ·yourself have been the victim of violence or                                     02:41:26

22      ·threatened violence.· So I guess every -- I need to                              02:41:28

23      ·know everything you know.                                                        02:41:31

24      ·A.· · · Okay.· So I would -- the first one that comes                            02:41:32

25      ·to my mind is being robbed on several different                                  02:41:38



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            52
                                                     Page 54 of 106 PageID #: 1606
                           www.EliteReportingServices.com                        YVer1f
·1      ·occasions                                                                        02:41:50

·2                  .· I lived in Midtown for about five or six                           02:41:54

·3      ·years during the early stages of my transition and                               02:42:01

·4      ·that's supposed to be like this place where LGBTQ                                02:42:05

·5      ·folks can call home here in Memphis, but for black                               02:42:08

·6      ·trans women, we get discriminated against and we get                             02:42:12

·7      ·harassed not only by other citizens, but also by                                 02:42:13

·8      ·police officers who patrol that particular area who                              02:42:17

·9      ·do not want us in the area due to gentrification                                 02:42:20

10      ·reasons, high rates of violence and drug use in that                             02:42:25

11      ·particular area, and them associating it with all                                02:42:31

12      ·black trans women who are in the area, which is not                              02:42:34

13      ·true.                                                                            02:42:38

14      · · · · · · ·I had to move out of that area because of                            02:42:39

15      ·the increased police harassment just because I'm                                 02:42:41

16      ·walking down the street.· Or when I worked at the                                02:42:46

17      ·FedExForum, catching a trolley home at 10:00 at night                            02:42:51

18      ·in a uniform, a work uniform, and still being                                    02:42:54

19      ·harassed by police, being accused of                                             02:42:56

20            doing something illegal when I'm simply walking                             02:42:59

21      ·home.· As I said before, I don't have a driver's                                 02:43:04

22      ·license, so I didn't have any other means of                                     02:43:07

23      ·transportation, and I would say this to the                                      02:43:09

24      ·officers.                                                                        02:43:14

25      · · · · · · ·I -- the most recent act of violence                                 02:43:16



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            53
                                                     Page 55 of 106 PageID #: 1607
                           www.EliteReportingServices.com                        YVer1f
·1      ·towards me was maybe four years, five years ago I was                            02:43:26

·2      ·stabbed five times in my left shoulder.· Both of my                              02:43:32

·3      ·hands were split open by a butcher knife.· I was                                 02:43:39

·4      ·threatened to be killed.· And this was all in one                                02:43:45

·5      ·incident.· The guy who committed the crime against                               02:43:55

·6      ·me, he thought he had killed me, so he called the                                02:44:00

·7      ·police and basically said I think I killed                                       02:44:04

·8      ·someone.                                                                         02:44:09

·9      · · · · · · ·The State prosecutor would not prosecute                             02:44:11

10      ·the crime against me because this was during a time                              02:44:16

11      ·when                                                  so the                     02:44:21

12      ·district attorney would not prosecute the guy who had                            02:44:28

13      ·admitted to stabbing me and taking my phone and my                               02:44:32

14      ·purse.· So that was an incidence of violence and                                 02:44:36

15      ·discrimination because I was black and tran, that                                02:44:42

16      ·they did not want to prosecute a veteran who was                                 02:44:44

17      ·suffering from mental health illnesses and was not on                            02:44:50

18      ·his medication is what was told to me by the                                     02:44:55

19      ·investigating detective with Memphis Police                                      02:44:58

20      ·Department.                                                                      02:45:04

21      · · · · · · ·I have been sexually assaulted, and the                              02:45:07

22      ·response from the police was not -- something that I                             02:45:10

23      ·have grown to know what the processes is for a person                            02:45:16

24      ·who is claiming they've been sexually assaulted.                                 02:45:20

25      ·There was never a rape kit done on me, I never got                               02:45:24



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            54
                                                     Page 56 of 106 PageID #: 1608
                           www.EliteReportingServices.com                        YVer1f
·1      ·connected to any type of advocacy resources related                              02:45:29

·2      ·to that incidence where I was sexually assaulted.· It                            02:45:32

·3      ·wasn't taken seriously.· I was asked questions like                              02:45:37

·4      ·did I want it,                                               .· It               02:45:41

·5      ·was very -- it lacked a lot of just the sympathy that                            02:45:45

·6      ·I think that situation warranted.                                                02:45:52

·7      · · · · · · ·And I also feel like that was an act of                              02:45:54

·8      ·violence and discrimination, which is really very                                02:45:58

·9      ·common for trans people of color, very much so for                               02:46:01

10      ·black trans women, but for trans people of color in                              02:46:04

11      ·general, especially in the south for us to go through                            02:46:07

12      ·incidences of violence and then be faced with                                    02:46:12

13      ·discrimination on the side where we're supposed to be                            02:46:15

14      ·getting help and resources.                                                      02:46:19

15      ·Q.· · · This incident you described four or five                                 02:46:25

16      ·years ago you were stabbed, your hands were cut, the                             02:46:26

17      ·perpetrator thought that he had killed you and called                            02:46:29

18      ·the police, you're describing all one investigator                               02:46:31

19      ·said this was a veteran who didn't take his meds,                                02:46:36

20      ·and we're not going to prosecute, this is one                                    02:46:39

21      ·incident?                                                                        02:46:42

22      ·A.· · · Uh-huh.                                                                  02:46:42

23      ·Q.· · · Okay.· I just wanted to make sure.                                       02:46:43

24      ·A.· · · Yes, is it.                                                              02:46:46

25      ·//                                                                               02:46:46



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            55
                                                     Page 57 of 106 PageID #: 1609
                           www.EliteReportingServices.com                        YVer1f
·1      · · · · · · ·MS. KADIVAR:· Is it okay if we just -- I                             02:46:46

·2      ·mean, I'm happy to take it off the record, but can                               02:46:49

·3      ·we just stipulate that this stuff is attorneys'                                  02:46:51

·4      ·eyes only and confidential as it relates to                                      02:46:52

·5             ?                                                                          02:46:58

·6      · · · · · · ·MS. SHEW:· Sure.· I really don't have any                            02:47:00

·7      ·problem with that.                                                               02:47:03

·8      ·BY MS. SHEW:                                                                     02:47:03

·9      ·Q.· · · Let me go back through a couple of things.                               02:47:09

10      ·Do you know the name of the person who perpetrated                               02:47:12

11      ·this crime against you, Ms. Gore?                                                02:47:16

12      ·A.· · · I can't remember.                                                        02:47:19

13      ·Q.· · · Do you know what year it was?                                            02:47:20

14      ·A.· · · Maybe 2015, '16, maybe a little longer than                              02:47:21

15      ·that.· I can't remember exactly.                                                 02:47:41

16      ·Q.· · · Okay.                                                                    02:47:43

17      ·A.· · · I do remember it was New Year's Day.                                     02:47:44

18      ·Q.· · · Okay.· What other occasions have you been the                            02:47:46

19      ·victim of violence or threatened violence because you                            02:48:01

20      ·are a transgender woman or -- and/or transgender                                 02:48:03

21      ·woman of color?                                                                  02:48:07

22      ·A.· · · Can you repeat the question?                                             02:48:07

23      ·Q.· · · Yes.· Just I want to go through each                                     02:48:14

24      ·incidence where you have been a victim of violence or                            02:48:16

25      ·threatened with violence because you are a                                       02:48:20



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            56
                                                     Page 58 of 106 PageID #: 1610
                           www.EliteReportingServices.com                        YVer1f
·1      ·transgender woman and/or a black transgender                                     02:48:23

·2      ·woman.                                                                           02:48:23

·3      ·A.· · · Yeah, hanging out with friends and then                                  02:48:33

·4      ·having the sense -- and being approached by guys who                             02:48:37

·5      ·did not know that we were transgender women and then                             02:48:44

·6      ·later being assaulted because we were transgender.                               02:48:46

·7      ·Once there was an incident where a guy pulled a                                  02:48:48

·8      ·hammer and hit me up the side of my head with a                                  02:48:52

·9      ·sledgehammer.· And I still have that hammer somewhere                            02:48:56

10      ·because I took it from him so he wouldn't hit me                                 02:48:59

11      ·again, but I still have that sledgehammer.                                       02:49:03

12      · · · · · · ·A guy hitting me in my face with a rock                              02:49:10

13      ·because he was trying to I guess like talk to me and                             02:49:13

14      ·get my like number, and I wasn't interested, he was                              02:49:23

15      ·drunk and he didn't appreciate me turning him down.                              02:49:26

16      ·He called me derogatory names related to how I was                               02:49:31

17      ·presented as a female, and then he hit me in the                                 02:49:40

18      ·face with a rock.· He chased me, and then once he                                02:49:44

19      ·caught up with me, he hit me in the face with a                                  02:49:48

20      ·rock.                                                                            02:49:52

21      ·Q.· · · He called you derogatory names?                                          02:49:52

22      ·A.· · · Yes.· He called me a faggot, tranny, things                              02:49:57

23      ·that I don't -- words that I don't normally use that                             02:50:02

24      ·are seen as foul language.                                                       02:50:08

25      ·Q.· · · Okay.· Them you described just before that                               02:50:14



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            57
                                                     Page 59 of 106 PageID #: 1611
                           www.EliteReportingServices.com                        YVer1f
·1      ·you talked about that you were hanging out with your                             02:50:17

·2      ·friends in Midtown and some guys I guess didn't know                             02:50:19

·3      ·that you and/or your friends were transgender and                                02:50:27

·4      ·were unhappy when they discovered that?                                          02:50:27

·5      ·A.· · · Yes.· We were at a -- not a restaurant, a                                02:50:27

·6      ·bar, an LGBTQ place where a lot of people go, and                                02:50:42

·7      ·there's a couple of other bars that are right next to                            02:50:43

·8      ·it and kind of share the same parking lot.· And                                  02:50:48

·9      ·there's a lot of like mixing of the patrons from the                             02:50:51

10      ·different restaurant -- well, the restaurant and the                             02:50:55

11      ·bar.· And we were hanging out in the parking lot and                             02:50:56

12      ·the guys pulled up.· We don't know which bar they                                02:51:06

13      ·were going in, but they pulled up, they saw us, they                             02:51:07

14      ·talked to us, one of the guys was like you know, just                            02:51:08

15      ·pointing and like you're a whatchamacallit, you're a                             02:51:18

16      ·whatchamacallit.                                                                 02:51:18

17      · · · · · · ·And it kind of made me uncomfortable                                 02:51:22

18      ·because I was like -- I didn't understand what he was                            02:51:27

19      ·saying when he was saying you're a whatchamacallit.                              02:51:30

20      ·And then another guy was like, "Those are men", and                              02:51:33

21      ·which start a confrontation between both groups.· One                            02:51:38

22      ·of the guys got a sledgehammer out of his car and hit                            02:51:41

23      ·me in the face with it.                                                          02:51:45

24      ·Q.· · · Did you file any charges or call the police?                             02:51:50

25      ·A.· · · The police literally would always be in the                              02:51:53



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            58
                                                     Page 60 of 106 PageID #: 1612
                           www.EliteReportingServices.com                        YVer1f
·1      ·area and kind of like as like they were leaving, the                             02:52:01

·2      ·police pulled in and gave me and my friends a                                    02:52:04

·3      ·citation.                                                                        02:52:09

·4      ·Q.· · · For what?                                                                02:52:11

·5      ·A.· · · For loitering.                                                           02:52:13

·6      ·Q.· · · What about when the guy chased you down and                              02:52:16

·7      ·hit you with a rock, did you call the police?                                    02:52:29

·8      ·A.· · · No.                                                                      02:52:31

·9      ·Q.· · · Okay.· When did the incident with the hammer                             02:52:32

10      ·happen?                                                                          02:52:40

11      ·A.· · · I can't recall the exact date.                                           02:52:41

12      ·Q.· · · Approximate date?                                                        02:52:45

13      ·A.· · · I'm sure it was the summertime, maybe 2014,                              02:52:47

14      ·'13, something like that.· Okay.                                                 02:53:07

15      ·Q.· · · What about the incident with the rock, do you                            02:53:10

16      ·know when that happened?                                                         02:53:12

17      ·A.· · · Approximately not long after that.· After                                02:53:14

18      ·like having all of the things to happen, the                                     02:53:26

19      ·robberies, the assaults, the sexual violence and the                             02:53:29

20      ·response from the police department and then talking                             02:53:33

21      ·with other people who identified like me in the area                             02:53:36

22      ·and their interactions with the police department,                               02:53:40

23      ·and how it's just like what's the point.· I just                                 02:53:44

24      ·stopped calling the police until the incident where I                            02:53:51

25      ·was stabbed and cut up.· And it was really more for                              02:53:54



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            59
                                                     Page 61 of 106 PageID #: 1613
                           www.EliteReportingServices.com                        YVer1f
·1      ·me calling for an ambulance, not the police.                                     02:54:00

·2      · · · · · · ·Because when the police got there they                               02:54:04

·3      ·made jokes as though I wasn't standing there like                                02:54:07

·4      ·drenched in blood with towels wrapped around my arms                             02:54:12

·5      ·drenched in blood, it was more so a joking thing.                                02:54:16

·6      ·Because they knew me, like I said, I lived in Midtown                            02:54:17

·7      ·for five years.· These particular cops, they didn't                              02:54:21

·8      ·rotate like other areas or other communities.· These                             02:54:25

·9      ·cops stayed in the area throughout the rotation of                               02:54:29

10      ·cops, so they knew me, I knew them.· Yes, I have                                 02:54:33

11      ·video.                                                                           02:54:38

12      ·Q.· · · The incident where you were stabbed, did you                             02:54:39

13      ·call the police or did the perpetrator call the                                  02:54:42

14      ·police, or both of you?                                                          02:54:48

15      ·A.· · · No, I -- both of us.· So I called the police                             02:54:49

16      ·initially because like I said, I was -- I had five                               02:54:51

17      ·holes in my shoulder, my hands were literally cut                                02:54:54

18      ·open.· My partner called the police for me, called                               02:54:58

19      ·the ambulance for me.· I was taken to the emergency                              02:55:02

20      ·room, I was admitted.· Throughout that time I met                                02:55:05

21      ·with detectives a few times.· And on one of those                                02:55:10

22      ·occasions they came into my hospital room and said                               02:55:14

23      ·that they had found the person who stabbed me, and                               02:55:17

24      ·they explained how they found him, and that was by                               02:55:20

25      ·him calling the police a day later saying I think I                              02:55:24



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            60
                                                     Page 62 of 106 PageID #: 1614
                           www.EliteReportingServices.com                        YVer1f
·1      ·killed someone.                                                                  02:55:28

·2      ·Q.· · · Any other --                                                             02:55:30

·3      ·A.· · · It surprised me that they even -- that they                              02:55:31

·4      ·found someone.· And I knew it was not by any work of                             02:55:36

·5      ·their own, but clearly it was because the guy had                                02:55:39

·6      ·some type of guilty conscience and didn't know that                              02:55:43

·7      ·we were literally in front of my house when he                                   02:55:48

·8      ·stabbed me.· He just thought maybe it looked                                     02:55:51

·9      ·like -- yeah, that maybe no one else had found me, or                            02:55:54

10      ·I don't know.                                                                    02:55:57

11      ·Q.· · · Any other times that you have been the victim                            02:55:58

12      ·of violence or threatened violence besides those                                 02:56:05

13      ·you've described for us?                                                         02:56:09

14      ·A.· · · Just robbery at gunpoint, at knife point.                                02:56:10

15      ·Q.· · · And this is when -- the robbery, I think                                 02:56:22

16      ·you say you were robbed on several occasions while                               02:56:28

17      ·                                                                                 02:56:32

18              --                                                                        02:56:34

19      ·A.· · ·                                                                          02:56:34

20      ·Q.· · · Okay.· Well, how many times do you believe                               02:56:35

21      ·you were robbed?                                                                 02:56:38

22      ·A.· · · Maybe more than five times.                                              02:56:39

23      ·Q.· · · And of those, how many times were                                        02:56:49

24                   and how many times not?                                              02:56:54

25      ·A.· · · Definitely like two of those times were                                  02:56:56



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            61
                                                     Page 63 of 106 PageID #: 1615
                           www.EliteReportingServices.com                        YVer1f
·1      ·                    , and the other times were just like                         02:57:08

·2      ·wrong place wrong time kind of a deal.                                           02:57:19

·3      ·Q.· · · Okay.· In all of those, the times when                                   02:57:19

·4                                                             , do you                   02:57:25

·5      ·believe the robbery had to do -- do any of those                                 02:57:29

·6      ·robberies have to do with the fact that you are a                                02:57:32

·7      ·transgender woman?                                                               02:57:35

·8      ·A.· · · Yes.                                                                     02:57:36

·9      ·Q.· · · And how -- tell me which ones and how you                                02:57:37

10      ·know that.                                                                       02:57:40

11      ·A.· · · I would say all of them.· All of them either                             02:57:40

12      ·because of the location we were in, because there are                            02:57:47

13      ·areas in Memphis that are known for LGBTQ folks to                               02:57:55

14      ·hang out, like I said, Ms. Hanna's is one of those                               02:57:59

15      ·areas.· So when it happened there, I knew it was                                 02:58:05

16      ·directly related to my gender identity.· And meeting                             02:58:06

17      ·people, I have social apps where my gender identity                              02:58:14

18      ·is clearly stated in my profile, those people will                               02:58:20

19      ·come to my home with the intentions to rob me and                                02:58:23

20      ·cause me harm versus my idea of, oh, I'm just a                                  02:58:29

21      ·person, they're attractive in eyesight, I would like                             02:58:34

22      ·to get to know this person but their intentions were                             02:58:37

23      ·totally opposite and malice.                                                     02:58:42

24      ·Q.· · · Okay.· So on -- your gender identity is                                  02:58:45

25      ·displayed on social apps?                                                        02:58:55



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            62
                                                     Page 64 of 106 PageID #: 1616
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · On some social apps where the purpose is to                              02:58:57

·2      ·date people, whether it is you're looking for                                    02:59:10

·3      ·friendship or something more long-term I put it on                               02:59:13

·4      ·there just to notify people of the opposite sex -- or                            02:59:17

·5      ·not opposite sex, but opposite gender, that this is                              02:59:23

·6      ·how I identify to prevent the possibility of                                     02:59:29

·7      ·violence.· But in most cases I think it makes me                                 02:59:33

·8      ·stand out.· If a person is looking to do violence                                02:59:37

·9      ·specifically to someone who is transgender, my                                   02:59:40

10      ·profile will stand out.                                                          02:59:45

11      ·Q.· · · So your profile says transgender woman;                                  02:59:47

12      ·right?                                                                           02:59:52

13      ·A.· · · Yes.                                                                     02:59:52

14      ·Q.· · · Okay.· All right.· Any other times that you                              02:59:53

15      ·have been the victim of violence or threatened                                   03:00:04

16      ·violence besides what you've described?· Not that                                03:00:07

17      ·it's not more than enough, trust me.· I mean that's                              03:00:12

18      ·a terrible -- that's a terrible, terrible history,                               03:00:15

19      ·but…                                                                             03:00:19

20      ·A.· · · Yes.· I don't look like one of those girls.                              03:00:20

21      ·But yeah, if you were to pull all of the incident                                03:00:25

22      ·reports with my name on it, there would be like a                                03:00:28

23      ·stack this high.                                                                 03:00:28

24      ·Q.· · · Okay.· Any others that you recall?· You've                               03:00:28

25      ·described the robberies, you've described being                                  03:00:28



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            63
                                                     Page 65 of 106 PageID #: 1617
                           www.EliteReportingServices.com                        YVer1f
·1      ·stabbed, the person that hit you with the hammer, the                            03:00:42

·2      ·person that chased you down and hit you with a rock,                             03:00:44

·3      ·any others?                                                                      03:00:45

·4      ·A.· · · That's all of them.                                                      03:00:45

·5      ·Q.· · · Okay.· Have you -- have you ever been the                                03:00:47

·6      ·victim or threatened victim of housing discrimination                            03:00:58

·7      ·because of your status as a transgender woman?                                   03:01:03

·8      ·A.· · · Yes.                                                                     03:01:11

·9      ·Q.· · · Okay.· Tell me each time that has happened.                              03:01:12

10      ·A.· · · That was during a time where I didn't                                    03:01:16

11      ·necessarily have a verifiable income.· So I didn't                               03:01:42

12      ·have access to like apartment complexes that had like                            03:01:45

13      ·a hundred complexes like major, I was dealing with                               03:01:50

14      ·once again, like private owners who didn't have to                               03:01:54

15      ·follow any type of guidelines around how they took in                            03:02:00

16      ·applications or denied applications.· A lot of the                               03:02:07

17      ·places that I could afford, they would have written                              03:02:10

18      ·policies on renting to transgender women, but a lot                              03:02:19

19      ·of them just would not.· And that was common                                     03:02:24

20      ·knowledge in the community, was like oh, they're not                             03:02:25

21      ·going to rent to you because you're tran.                                        03:02:29

22      ·Q.· · · Did you ever actually try to rent somewhere                              03:02:34

23      ·and you were declined?                                                           03:02:38

24      ·A.· · · Yeah, a few places, rent places where a few                              03:02:45

25      ·people, their ads would be on like craigslist or                                 03:02:47



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            64
                                                     Page 66 of 106 PageID #: 1618
                           www.EliteReportingServices.com                        YVer1f
·1      ·roommates.com.                                                                   03:02:52

·2      ·Q.· · · Did they -- here is what I'm -- what I'm                                 03:03:01

·3      ·asking, if you actually attempted to rent and the                                03:03:06

·4      ·person just said I'm not going to let you rent here                              03:03:13

·5      ·and it's because you're transgender.                                             03:03:17

·6      ·A.· · · No one specifically said those are the                                   03:03:22

·7      ·reasons.· But like I said, the community here is                                 03:03:25

·8      ·pretty small and we share a lot of resources, whether                            03:03:29

·9      ·that's like something that's tangible or this is a                               03:03:37

10      ·bit of information that you should know about this                               03:03:42

11      ·organization, or this is where you can find housing,                             03:03:44

12      ·or if this is the person that's over it, he's not                                03:03:47

13      ·going to allow you to rent there, because of things                              03:03:51

14      ·that have happened in the past.                                                  03:03:54

15      ·Q.· · · Okay.· Have you ever attempted to rent a                                 03:03:55

16      ·place to live and had them ask for or require your                               03:04:13

17      ·birth certificate?                                                               03:04:15

18      ·A.· · · No.· Now, when I purchased my home, I did                                03:04:16

19      ·have to provide both documents during my credit                                  03:04:32

20      ·check.· Because when I initially did my credit check                             03:04:37

21      ·with my lender, I didn't have any credit history                                 03:04:44

22      ·under my new name, so I had to give them a copy of my                            03:04:48

23      ·birth certificate.· And at that time -- well, still                              03:04:53

24      ·now, but the name hadn't changed, nor the gender                                 03:04:55

25      ·marker.· But I had to show them documentation like my                            03:05:01



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            65
                                                     Page 67 of 106 PageID #: 1619
                           www.EliteReportingServices.com                        YVer1f
·1      ·birth certificate and my name change order from the                              03:05:09

·2      ·probate court here in Shelby County ordering my name                             03:05:18

·3      ·change to obtain credit history for my then name.                                03:05:21

·4      ·Q.· · · Okay.                                                                    03:05:27

·5      ·A.· · · And that caused problems.                                                03:05:28

·6      ·Q.· · · Okay.· Tell me about the problems.                                       03:05:29

·7      ·A.· · · It just went cold.· The -- not the                                       03:05:31

·8      ·conversation, but the relationship went cold between                             03:05:38

·9      ·my lender and myself.· They would not call me back.                              03:05:42

10      ·I couldn't get in contact with them.· Yeah.· And this                            03:05:49

11      ·was after they called me to say you don't have any                               03:05:56

12      ·credit history, I explained to them what the                                     03:05:59

13      ·situation was, submitted the documents I needed to                               03:06:03

14      ·submit, and did not hear anything back from them.                                03:06:08

15      ·Q.· · · Okay.· Did you -- did you ultimately obtain                              03:06:12

16      ·the loan from that lender?                                                       03:06:16

17      ·A.· · · I did.· I had to use some like -- some of the                            03:06:18

18      ·activism, if you will, to just -- yeah, it was.                                  03:06:29

19      ·Yeah, it wasn't like something like strategic.· It                               03:06:34

20      ·was a friend posted something about predatory                                    03:06:37

21      ·lenders, and how they want to create a model that                                03:06:41

22      ·wasn't predatory for poor and working class folks to                             03:06:44

23      ·be able to borrow ^for land/or lend without it being                             03:06:49

24      ·predatory.· And I just commented and was like, "There                            03:06:53

25      ·are some people within our community who are                                     03:06:57



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            66
                                                     Page 68 of 106 PageID #: 1620
                           www.EliteReportingServices.com                        YVer1f
·1      ·predatory."· And my lender was friends with that                                 03:07:01

·2      ·person, saw that comment and didn't realize that her                             03:07:05

·3      ·employees had basically -- they weren't doing their                              03:07:10

·4      ·jobs.· She didn't know what was happening on that                                03:07:15

·5      ·level of her -- of her company.· She rectified that                              03:07:18

·6      ·situation for me and she offered me a product to                                 03:07:23

·7      ·purchase my home.                                                                03:07:28

·8      ·Q.· · · Okay.                                                                    03:07:29

·9      ·A.· · · Which is My Sistah's House.                                              03:07:30

10      ·Q.· · · Which is your home now?                                                  03:07:35

11      ·A.· · · Yes.                                                                     03:07:37

12      ·Q.· · · You bought the home?                                                     03:07:37

13      ·A.· · · Yeah.                                                                    03:07:38

14      ·Q.· · · And live in that home now?· Okay.                                        03:07:39

15      ·A.· · · Yes.                                                                     03:07:41

16      ·Q.· · · Paragraph 95 of the amended complaint says                               03:07:41

17      ·"Ms. Gore is stigmatized and harmed by Tennessee's                               03:07:49

18      ·birth certificate policy."· Other than things that                               03:07:55

19      ·we've already talked about today, how are you                                    03:07:57

20      ·stigmatized and harmed by the birth certificate                                  03:08:01

21      ·policy?                                                                          03:08:04

22      ·A.· · · Well, one, they won't release my birth                                   03:08:07

23      ·certificate whether it has my old or new name, and                               03:08:10

24      ·that's ^without the gender marker.· And I think I                                03:08:19

25      ·feel personally that it is directly related to this                              03:08:19



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            67
                                                     Page 69 of 106 PageID #: 1621
                           www.EliteReportingServices.com                        YVer1f
·1      ·case why they are not releasing my birth certificate                             03:08:23

·2      ·at this time, or refunding me the $31 that I sent                                03:08:24

·3      ·them a money order for the new birth certificate.                                03:08:27

·4      · · · · ·And then also just cause me harm when I'm                                03:08:32

·5      ·having to present a birth certificate for whatever it                            03:08:37

·6      ·is, whether it is for resources or services, higher                              03:08:41

·7      ·education, employment, buying a house, renting an                                03:08:46

·8      ·apartment, wherever I would need to submit my birth                              03:08:50

·9      ·certificate, I don't have one that reflects                                      03:08:54

10      ·everything on all of the other identifying documents.                            03:08:56

11      ·Q.· · · Anything else?                                                           03:09:01

12      ·A.· · · So a lot of those times I just do not, if                                03:09:02

13      ·that's a requirement, I kind of, you know, do a                                  03:09:07

14      ·case-by-case situation, is it worth me divulging that                            03:09:11

15      ·I'm transgender and possibly facing discrimination or                            03:09:17

16      ·harassment because I need this service, I don't feel                             03:09:20

17      ·that that should be the case.                                                    03:09:29

18      ·Q.· · · Just going back, you said that they won't                                03:09:30

19      ·release your birth certificate, what do you mean by                              03:09:35

20      ·that?                                                                            03:09:38

21      ·A.· · · So one of the things that I did at OUTMemphis                            03:09:38

22      ·for three years that I kind of continue to do when                               03:09:45

23      ·time allows, is I assist transgender and gender                                  03:09:49

24      ·nonconforming folks with the legal name change                                   03:09:51

25      ·process here in Shelby County.· And also some people                             03:09:53



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            68
                                                     Page 70 of 106 PageID #: 1622
                           www.EliteReportingServices.com                        YVer1f
·1      ·in the surrounding areas, we're connecting them to                               03:09:57

·2      ·resources and lawyers.· And the process has been                                 03:10:03

·3      ·pretty much the same for a lot of individuals I have                             03:10:06

·4      ·assisted with the legal process, and especially with                             03:10:09

·5      ·the birth certificate, it's normally no longer than                              03:10:12

·6      ·45 days you'll have a new birth certificate with your                            03:10:16

·7      ·updated name from the Office of Vital Records in                                 03:10:20

·8      ·Nashville, and that hasn't been the case with me.                                03:10:26

·9      ·Q.· · · Okay.· So you think that somehow they're                                 03:10:30

10      ·holding back your name change?                                                   03:10:34

11      ·A.· · · Yeah.· And it could be just me thinking that                             03:10:35

12      ·way and that it's not actually factual, I'm just                                 03:10:41

13      ·speculating.· But I just don't understand why mine is                            03:10:43

14      ·not as routine as it has been in the past.                                       03:10:48

15      ·Q.· · · Okay.· And then you said another part of                                 03:10:51

16      ·this, your response is that you really consider on a                             03:10:59

17      ·case-by-case basis if you are going to have to turn                              03:11:02

18      ·over a birth certificate is it worth it, is it worth                             03:11:08

19      ·it to have to turnover my birth certificate.· And                                03:11:13

20      ·you've described some situations --                                              03:11:16

21      ·A.· · · I'm sorry.                                                               03:11:18

22      ·Q.· · · No, that's all right.· You've described some                             03:11:20

23      ·situations where you have or -- you have had to do                               03:11:23

24      ·that, some where you didn't want to do that.· Are                                03:11:27

25      ·there others that you haven't told me about yet today                            03:11:29



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            69
                                                     Page 71 of 106 PageID #: 1623
                           www.EliteReportingServices.com                        YVer1f
·1      ·where you just decided you know what, whatever it is,                            03:11:31

·2      ·that job, that apartment, that whatever, it's just                               03:11:34

·3      ·not even worth me having to show that person my birth                            03:11:38

·4      ·certificate, I'm not even going to try that.                                     03:11:41

·5      ·Anything that you haven't already described for us                               03:11:44

·6      ·today?                                                                           03:11:46

·7      ·A.· · · Yes, incidences where I was in a financial                               03:11:48

·8      ·bind.· And there are County services or State                                    03:11:54

·9      ·services or Federal services that -- that I qualify                              03:12:00

10      ·for, especially like anything government related,                                03:12:07

11      ·whether that's access to food stamps or rental                                   03:12:10

12      ·assistance.· Amid this COVID crisis that we're in,                               03:12:15

13      ·there are a lot of resources that might be beneficial                            03:12:19

14      ·to me being able to survive.· All of our stay at home                            03:12:22

15      ·orders from our current governor, we, as well as our                             03:12:28

16      ·county and city mayor, that I may not want to apply                              03:12:32

17      ·for that could possibly save my life simply because I                            03:12:36

18      ·don't have a birth certificate with my correct gender                            03:12:40

19      ·on it.· Because mostly it's just like social services                            03:12:43

20      ·things that you would need to submit a birth                                     03:12:49

21      ·certificate for.                                                                 03:12:51

22      ·Q.· · · Okay.· But what I'm asking is, and I                                     03:12:51

23      ·understand those things are out there.· I'm asking                               03:12:57

24      ·about you in particular, what are things that you                                03:13:00

25      ·have declined to apply for, or jobs you -- jobs you                              03:13:02



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            70
                                                     Page 72 of 106 PageID #: 1624
                           www.EliteReportingServices.com                        YVer1f
·1      ·didn't want to apply for, services you didn't want to                            03:13:08

·2      ·apply for, money that you didn't want to apply for,                              03:13:12

·3      ·specific ones that you have not applied for because                              03:13:15

·4      ·you did not want to show a birth certificate.                                    03:13:18

·5      ·A.· · · School, I did want to go back to school                                  03:13:21

·6      ·because Tennessee had a, I believe it's called the                               03:13:32

·7      ·Tennessee reconnect program, where they pay for two                              03:13:34

·8      ·years of college for individuals who dropped out of                              03:13:37

·9      ·school or did not complete their program.· I wanted                              03:13:42

10      ·to enter back into school through that program and I                             03:13:47

11      ·had to submit my birth certificate and I just didn't                             03:13:50

12      ·feel -- I didn't feel whole submitting that, so I                                03:13:54

13      ·didn't enter into that program.                                                  03:13:58

14      · · · · ·And I'm not 100 percent that's the name of                               03:14:00

15      ·it, but it's a program that's funded by the State to                             03:14:04

16      ·help people who were in college, didn't complete it,                             03:14:10

17      ·get back in college and be able to have it fully paid                            03:14:14

18      ·for.                                                                             03:14:17

19      ·Q.· · · Okay.· Did you have any reason to believe you                            03:14:17

20      ·would be denied because of your transgender status?                              03:14:21

21      ·A.· · · I don't -- the college that -- the college I                             03:14:30

22      ·was interested in, I don't think they would have                                 03:14:34

23      ·denied me.· They were very interested in me being a                              03:14:36

24      ·student at that college.· However, I felt as though I                            03:14:42

25      ·wasn't -- I wasn't prepared mentally to go through                               03:14:48



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            71
                                                     Page 73 of 106 PageID #: 1625
                           www.EliteReportingServices.com                        YVer1f
·1      ·that process because I didn't know what the outcome                              03:14:53

·2      ·would be, or what their process would look like as                               03:14:57

·3      ·far as how much discrimination am I going to have to                             03:15:01

·4      ·face throughout this, or how many hurdles are going                              03:15:05

·5      ·to be put in front of me because I am transgender.                               03:15:09

·6      ·Q.· · · Okay.· But -- but going back to my original                              03:15:13

·7      ·question, I understand the answer you've given, but                              03:15:22

·8      ·you didn't have a reason to believe that the State of                            03:15:24

·9      ·Tennessee was just going to say we're just not                                   03:15:27

10      ·giving, we're just not going to give Kayla Gore that                             03:15:30

11      ·money because Kayla Gore is a transgender woman?                                 03:15:32

12      ·A.· · · I don't know the answer to that, because I                               03:15:35

13      ·don't want to speculate what other people would do.                              03:15:41

14      ·But just by being a resident of the Tennessee -- of                              03:15:45

15      ·the State of Tennessee for 31 -- 33 years of my life,                            03:15:49

16      ·yeah, I didn't think that I had a great chance.                                  03:15:58

17      ·Q.· · · Because you are a transgender woman, or for                              03:16:01

18      ·another reason?                                                                  03:16:05

19      ·A.· · · Because I'm transgender.                                                 03:16:06

20      ·Q.· · · Okay.· So and I know the program you're                                  03:16:08

21      ·talking about, and I think it may be called -- I                                 03:16:14

22      ·think you may be right, it's called something like                               03:16:17

23      ·Tennessee reconnect, or but you, you believe that the                            03:16:18

24      ·persons considering the Tennessee reconnect program                              03:16:21

25      ·would have discriminated against you and denied you                              03:16:23



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            72
                                                     Page 74 of 106 PageID #: 1626
                           www.EliteReportingServices.com                        YVer1f
·1      ·that funding because you are a transgender woman?                                03:16:26

·2      ·A.· · · I don't want to say never, because -- okay.                              03:16:29

·3      ·Thank you.· I don't want to say that they would have                             03:16:34

·4      ·denied me.· What I will say that I felt like it was                              03:16:37

·5      ·going to be a harder process for me than it would                                03:16:44

·6      ·have been for someone who didn't identify the way I                              03:16:48

·7      ·do.                                                                              03:16:51

·8      ·Q.· · · All right.· Let's look, let's see, I think                               03:16:51

·9      ·we're done with the amended complaint.                                           03:17:26

10      · · · · · · ·MS. KADIVAR:· Kayla, do you want to take                             03:17:37

11      ·a break?                                                                         03:17:37

12      · · · · · · ·THE WITNESS:· Yeah, we can take a                                    03:17:39

13      ·five-minute break.                                                               03:17:41

14      · · · · · · ·MS. SHEW:· Okay.· Let's do this.· Because                            03:17:43

15      ·I'm afraid if we all sign off, I think we -- just                                03:17:47

16      ·anyone that wants to close their screen can, and mute                            03:17:51

17      ·your mic.· And it's 3:17, so let's come back about                               03:17:54

18      ·3:25 or so, just take a quick break.                                             03:17:54

19      · · · · · · ·(Short break.)                                                       03:17:54

20      ·BY MS. SHEW:                                                                     03:17:54

21      ·Q.· · · All right.· We're back on the record.                                    03:38:01

22      ·Ms. Gore, when we left for the break, we were talking                            03:38:03

23      ·about college.· And I had asked you just as a general                            03:38:15

24      ·proposition, about things that you didn't want to                                03:38:19

25      ·even try to apply to do, because you were concerned                              03:38:23



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            73
                                                     Page 75 of 106 PageID #: 1627
                           www.EliteReportingServices.com                        YVer1f
·1      ·that you would not -- you would not be successful                                03:38:28

·2      ·because of your status as a transgender woman.· And                              03:38:33

·3      ·you talked about school and the Tennessee program                                03:38:33

·4      ·that allows people to enter and complete their                                   03:38:37

·5      ·degrees.· You had also mentioned, started talking                                03:38:40

·6      ·about school in a detailed manner, you talked about                              03:38:47

·7      ·things like State, Federal, County, local services                               03:38:52

·8      ·like food stamps, rental resources, things available                             03:38:54

·9      ·during the COVID crisis, various kinds of Government                             03:38:59

10      ·programs.· Have you ever not applied for a particular                            03:39:06

11      ·Government program because you thought you would not                             03:39:09

12      ·be accepted?                                                                     03:39:12

13      ·A.· · · Yes, for SNAP benefits.                                                  03:39:14

14      ·Q.· · · Okay.· When was that?                                                    03:39:20

15      ·A.· · · I can't remember the exact year when.                I                   03:39:22

16      ·would say anywhere from 2010 to maybe 2013, '14,                                 03:39:42

17      ·different instances where I found myself unemployed                              03:39:51

18      ·and those -- needing access to SNAP or food stamp                                03:39:54

19      ·benefits.· And I would always have a hard time                                   03:39:59

20      ·getting those resources, one, because my birth                                   03:40:06

21      ·certificate said male, and just from experience, men                             03:40:10

22      ·have a harder time getting approved for SNAP                                     03:40:16

23      ·benefits.· I've had a hard time before my transition,                            03:40:20

24      ·getting approved for SNAP benefits.· I've had the                                03:40:28

25      ·people, once they started the process where you                                  03:40:31



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            74
                                                     Page 76 of 106 PageID #: 1628
                           www.EliteReportingServices.com                        YVer1f
·1      ·didn't have to actually come in and you can do                                   03:40:33

·2      ·telephone interviews, I had the counselor who was                                03:40:36

·3      ·supposed to call me after I submitted my birth                                   03:40:43

·4      ·certificate to lie and say that she called me when                               03:40:44

·5      ·she didn't call me.· I followed up with her                                      03:40:47

·6      ·supervisor, and her supervisor did a query.· At that                             03:40:50

·7      ·time I didn't know what that meant, but she said she                             03:40:55

·8      ·would do a query on my number, and that was to see if                            03:40:59

·9      ·anyone from that agency had called me.· And she said                             03:41:02

10      ·that no one had called me from that agency.· So there                            03:41:06

11      ·was no way I could possibly miss a telephone                                     03:41:09

12      ·interview where they would call me.· She reached back                            03:41:13

13      ·out to that counselor, asked her to follow up with me                            03:41:16

14      ·to complete the interview.· She informed me she would                            03:41:18

15      ·complete the interview by that day, she never called                             03:41:21

16      ·me to complete the interview.· I had to call the                                 03:41:24

17      ·supervisor back again.· Ultimately the supervisor                                03:41:26

18      ·ended up giving my case to someone else because this                             03:41:30

19      ·person just refused to do her job when it -- when it                             03:41:34

20      ·related to me.                                                                   03:41:38

21      ·Q.· · · And do you believe that had anything to do                               03:41:40

22      ·with the fact that you are a transgender woman?                                  03:41:46

23      ·A.· · · Yes.                                                                     03:41:50

24      ·Q.· · · And why is that?                                                         03:41:51

25      ·A.· · · Because as I stated, she lied about calling                              03:41:53



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            75
                                                     Page 77 of 106 PageID #: 1629
                           www.EliteReportingServices.com                        YVer1f
·1      ·me.· All of these things happened after I submitted                              03:42:02

·2      ·the documentation that she required, which was a                                 03:42:07

·3      ·termination letter, my birth certificate, photo ID, I                            03:42:10

·4      ·think that is about it.                                                          03:42:17

·5      ·Q.· · · Okay.· Did you ultimately get the benefits?                              03:42:18

·6      ·A.· · · Yes.                                                                     03:42:21

·7      ·Q.· · · Okay.· Have you ever -- is there -- are there                            03:42:24

·8      ·any other situations where you had difficulty like                               03:42:29

·9      ·that, or were denied benefits in any sort of                                     03:42:34

10      ·government assistance program?                                                   03:42:38

11      ·A.· · · No.                                                                      03:42:39

12      ·Q.· · · Okay.· Okay.· Do you carry your birth                                    03:42:42

13      ·certificate with you, you know, on your person, in                               03:42:56

14      ·your purse, in your jacket?                                                      03:43:01

15      ·A.· · · No.                                                                      03:43:04

16      ·Q.· · · Do you carry your State ID with you?                                     03:43:04

17      ·A.· · · Yes.                                                                     03:43:10

18      ·Q.· · · Okay.· And you do not have a driver's                                    03:43:14

19      ·license; correct?                                                                03:43:21

20      ·A.· · · That is correct.                                                         03:43:23

21      ·Q.· · · What -- why do you not have a driver's                                   03:43:24

22      ·license?                                                                         03:43:27

23      ·A.· · · My licenses are suspended.                                               03:43:28

24      ·Q.· · · Okay.· Do you know when your license is due                              03:43:32

25      ·to be reinstated?                                                                03:43:39



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            76
                                                     Page 78 of 106 PageID #: 1630
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · I know there is a process for people whose                               03:43:49

·2      ·licenses have been suspended -- suspended or revoked                             03:43:52

·3      ·or canceled due to financial reasons.· I know there                              03:43:57

·4      ·is a process to regain your license if it's been                                 03:43:59

·5      ·suspended due to financial reasons, which is the case                            03:44:05

·6      ·for me.· But I don't know of a specific date that I'm                            03:44:08

·7      ·eligible to be reinstated.                                                       03:44:14

·8      ·Q.· · · Okay.· Have you ever had any communications                              03:44:17

·9      ·with anybody at the Tennessee Department of Health                               03:44:24

10      ·about your birth certificate?· And by that I mean, it                            03:44:29

11      ·could be written, e-mail, letter, telephone call,                                03:44:33

12      ·have you ever communicated with the Tennessee                                    03:44:37

13      ·Department of Health about your birth certificate?                               03:44:39

14      ·A.· · · No one specific to vital records, but I do                               03:44:43

15      ·have colleagues that work at the Tennessee Department                            03:44:51

16      ·of Health.· I used to be the chair of the transgender                            03:44:54

17      ·task force that was housed at the Tennessee                                      03:45:03

18      ·Department of Health, but no one specific to vital                               03:45:04

19      ·records, and nothing more than just I'm preparing for                            03:45:09

20      ·this, or nothing that was like let's have a                                      03:45:14

21      ·conversation about birth certificates.· Just general                             03:45:17

22      ·updates of my life, but nothing that was specific to                             03:45:21

23      ·a conversation around it.                                                        03:45:26

24      ·Q.· · · Okay.· So you have -- you have friends or                                03:45:27

25      ·acquaintances at the Tennessee Department of Health,                             03:45:31



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            77
                                                     Page 79 of 106 PageID #: 1631
                           www.EliteReportingServices.com                        YVer1f
·1      ·and specifically within the Office of Vital Records;                             03:45:34

·2      ·is that correct?                                                                 03:45:37

·3      ·A.· · · No.                                                                      03:45:37

·4      ·Q.· · · Just the Department of Health?                                           03:45:38

·5      ·A.· · · Yes.                                                                     03:45:39

·6      ·Q.· · · Okay.· Not in vital records?                                             03:45:40

·7      ·A.· · · Correct.                                                                 03:45:42

·8      ·Q.· · · Okay.· So if I understand your answer, you                               03:45:44

·9      ·may have had social conversations or general                                     03:45:44

10      ·conversations with persons at the Tennessee                                      03:45:55

11      ·Department of Health who are friends of yours;                                   03:45:56

12      ·correct?                                                                         03:45:58

13      ·A.· · · Correct.                                                                 03:45:58

14      ·Q.· · · But as to my question, which is whether                                  03:45:58

15      ·you've ever discussed your birth certificate or your                             03:46:10

16      ·desire to change your birth certificate or anything                              03:46:10

17      ·about your birth certificate, you haven't had those                              03:46:11

18      ·conversations with persons at the Department of                                  03:46:12

19      ·Health; is that correct or not correct?                                          03:46:14

20      ·A.· · · I have had conversations with a person who                               03:46:14

21      ·works at the Tennessee Department of Health, not in                              03:46:36

22      ·vital records.· She works more so on the infections                              03:46:39

23      ·and disease side of the Department of Health.· And                               03:46:40

24      ·during a check-in on one of our task force calls, I                              03:46:42

25      ·stated that I am working on declarations for the case                            03:46:47



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            78
                                                     Page 80 of 106 PageID #: 1632
                           www.EliteReportingServices.com                        YVer1f
·1      ·against the Governor.· And her response was, "I'm                                03:46:52

·2      ·sorry that that is a thing that you have to go                                   03:46:58

·3      ·through in order to have a right to change mistakes                              03:47:02

·4      ·on your birth certificate."· And then we moved on to                             03:47:06

·5      ·the actual topic for that call.                                                  03:47:09

·6      ·Q.· · · Okay.· Who was that person?                                              03:47:11

·7      ·A.· · · Her name is Katherine ^Bushmann.                                         03:47:21

·8      ·Q.· · · Do you know how that last name is spelled?                               03:47:27

·9      ·A.· · · No.                                                                      03:47:32

10      ·Q.· · · Could you say it again?                                                  03:47:32

11      ·A.· · · Katherine -- oh, her last name Bushmann,                                 03:47:34

12      ·it's -- yeah, I can't think of it off of the top of                              03:47:46

13      ·my head, no, how to spell it.                                                    03:47:51

14      ·Q.· · · Just say it one more time, I'm sorry, because                            03:47:53

15      ·it's cutting out a little bit.                                                   03:47:55

16      ·A.· · · Bushmann.                                                                03:47:57

17      ·Q.· · · Bushmann.· Okay.· Close enough.· And so no                               03:48:01

18      ·other conversations with anybody at vital records or                             03:48:07

19      ·at the Department of Health about your birth                                     03:48:10

20      ·certificate?· I mean, you told us you sent in a form                             03:48:12

21      ·requested a name change, but -- and you used to be                               03:48:16

22      ·the chair of transgender task force that is housed at                            03:48:20

23      ·the Department of Health, when was that?                                         03:48:25

24      ·A.· · · 2018 to probably the end of 2019.· I'm still                             03:48:28

25      ·a part of the task force, but just not the chair.                                03:48:44



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            79
                                                     Page 81 of 106 PageID #: 1633
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · You guessed my next question, which is                                   03:48:47

·2      ·whether you are still part of the task force.                                    03:48:47

·3      ·A.· · · Yes.                                                                     03:48:47

·4      ·Q.· · · Where are you currently employed?                                        03:49:21

·5      ·A.· · · The Transgender Law Center, and on                                       03:49:21

·6      ·Southerners on New Ground.                                                       03:49:21

·7      ·Q.· · · Transgender Law Center, and what did you say?                            03:49:25

·8      ·A.· · · Southerners on New Ground, or SONG, S-O-N-G.                             03:49:25

·9      ·Q.· · · Okay.· Where is the Transgender Law Center                               03:49:46

10      ·located?                                                                         03:49:52

11      ·A.· · · In Oakland, California.                                                  03:49:53

12      ·Q.· · · Do you ever work in Oakland or do you work in                            03:49:55

13      ·Memphis?                                                                         03:50:05

14      ·A.· · · I'm based in Memphis, but I go to Oakland                                03:50:05

15      ·maybe twice a year at minimal.                                                   03:50:13

16      ·Q.· · · How long have you worked there?                                          03:50:26

17      ·A.· · · A little over a year.                                                    03:50:28

18      ·Q.· · · And do you get a salary there?                                           03:50:30

19      ·A.· · · Yes.                                                                     03:50:35

20      ·Q.· · · Okay.· Okay.· Is Southerners on the Ground a                             03:50:37

21      ·different organization?                                                          03:51:05

22      ·A.· · · Yes.                                                                     03:51:07

23      ·Q.· · · Okay.· And what's your -- well, let's start                              03:51:08

24      ·with -- well, let's let me go back to Transgender Law                            03:51:12

25      ·Center first.· What is your title there?                                         03:51:17



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            80
                                                     Page 82 of 106 PageID #: 1634
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · Southern regional organizer.                                             03:51:19

·2      ·Q.· · · Okay.· All right.                                                        03:51:22

·3      ·A.· · · This is a partnership between both                                       03:51:24

·4      ·organizations, so it's the same title for both, and                              03:51:28

·5      ·the same duties and responsibilities for both.                                   03:51:30

·6      ·Q.· · · Okay.· So -- so it's two different                                       03:51:32

·7      ·organizations but you have the same title and the                                03:51:37

·8      ·same responsibilities.· So are they sort of jointly                              03:51:44

·9      ·employing you; is that accurate?                                                 03:51:45

10      ·A.· · · Yes.· Collaboration.                                                     03:51:48

11      ·Q.· · · Okay.· Do they each pay part of your salary?                             03:51:49

12      ·A.· · · Yes.                                                                     03:51:53

13      ·Q.· · · All right.· I think we're, I'm about done,                               03:51:55

14      ·but before I wrap up, I want you to just think                                   03:52:17

15      ·through one more time.· I know I've probably asked                               03:52:22

16      ·you this five different times, but just one more                                 03:52:24

17      ·time, any incidents that you haven't described today                             03:52:28

18      ·where you were looking for a job, a house, a bank                                03:52:32

19      ·loan, anything, and were requested or required to                                03:52:39

20      ·present your birth certificate other than those that                             03:52:44

21      ·you have already told me about today?                                            03:52:49

22      ·A.· · · No.                                                                      03:52:49

23      ·Q.· · · All right.· Ms. Gore, I believe that's all of                            03:54:19

24      ·the questions I have for you today.· Thanks to                                   03:54:20

25      ·everybody for your patience with the somewhat                                    03:54:25



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            81
                                                     Page 83 of 106 PageID #: 1635
                           www.EliteReportingServices.com                        YVer1f
·1      ·cumbersome -- during this via WebEx, and sorry again                             03:54:30

·2      ·for my barking dog.· Oh, what are you going to do.                               03:54:31

·3      ·So anyway, we'll, except for Ms. Gore, we'll see some

·4      ·or all of you tomorrow.

·5      · · · · · · ·THE REPORTER:· One moment.· This is the

·6      ·court reporter.· I just need to go over a few things.

·7      ·There were no exhibits marked.

·8      · · · · · · ·MS. SHEW:· Oh, I'm sorry.· I would like

·9      ·to mark the amended complaint as Exhibit 1.· Thank                               03:54:55

10      ·you.· And that's the only exhibit we need today.                                 03:54:57

11      · · · · · · ·(WHEREUPON, a document was marked as

12      ·Exhibit Number 1.)

13      · · · · · · ·THE REPORTER:· Okay.· And then did you

14      ·want to order a copy of the transcript, Ms. Shew?

15      · · · · · · ·MS. SHEW:· Yes.

16      · · · · · · ·THE REPORTER:· Okay.· And how about Sasha

17      ·and Samoneh, do both of you want copies?

18      · · · · · · ·MS. KADIVAR:· Yes, if we could get copies

19      ·and if we could get a rough draft as soon as

20      ·possible, that would be great.· And then the other

21      ·thing I just wanted to state for the record, if we

22      ·can agree that all of the personal information that

23      ·was talked about in this deposition today, including

24      ·Government benefits, you know, the license that's

25      ·been held, that kind of stuff, if we can designate



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            82
                                                     Page 84 of 106 PageID #: 1636
                           www.EliteReportingServices.com                        YVer1f
·1      ·all of that as confidential, that would be great.                  I             03:55:38

·2      ·don't know, Diana, if you dispute that at all.

·3      · · · · · · ·MS. SHEW:· I have no objection to

·4      ·designating personal information as confidential.

·5      · · · · · · ·THE REPORTER:· Okay.· Sasha, did you want

·6      ·to order a copy of the transcript?

·7      · · · · · · ·MS. BUCHERT:· Yes, please.· That would be                            04:02:51

·8      ·great.· Thank you.
·9      · · · · · · ·THE REPORTER:· Okay.· And let me see
10      ·here.· Ms. Shew, we're still on for tomorrow, then;
11      ·correct?
12      · · · · · · ·MS. SHEW:· Yes.
13      · · · · · · ·THE REPORTER:· Okay.

14      · · · · · · ·MS. KADIVAR:· If you could just give me
15      ·one minute, let me just double-check, make sure that
16      ·I don't have any questions.· If you guys would just
17      ·give me two minutes.
18      · · · · · · ·THE REPORTER:· Sure.
19      · · · · · · · · · ·CROSS-EXAMINATION

20      ·QUESTIONS BY MS. KADIVAR:
21      ·Q.· · · I just have one question for you, Ms. Gore.                              04:02:55

22      ·I know you're not here to testify as an expert, but                              04:02:58

23      ·in your opinion, is sex the same as gender?                                      04:03:04

24      ·A.· · · Can you repeat the question for me?· I'm                                 04:03:09

25      ·sorry.                                                                           04:03:09



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            83
                                                     Page 85 of 106 PageID #: 1637
                           www.EliteReportingServices.com                        YVer1f
·1      ·Q.· · · I know you're not here testifying as an                                  04:03:12

·2      ·expert, but sex is the same as gender in your                                    04:03:14

·3      ·opinion; correct?                                                                04:03:16

·4      · · · · · · ·MS. SHEW:· Object to the form.                                       04:03:21

·5      · · · · · · ·THE WITNESS:· Is sex the same as gender,                             04:03:22

·6      ·is that the question?                                                            04:03:29

·7      ·BY MS. KADIVAR:                                                                  04:03:29

·8      ·Q.· · · Yes, that's the question.· In your opinion.                              04:03:32

·9      ·A.· · · Yes, I believe -- complaint so, yes.                                     04:03:36

10      · · · · · · ·MS. SHEW:· I didn't hear the answer, it                              04:03:36

11      ·broke up.· I'm sorry.                                                            04:03:36

12      · · · · · · ·THE WITNESS:· I said yes, I agree.                                   04:03:48

13      · · · · · · ·MS. KADIVAR:· No further questions for                               04:03:51

14      ·me.                                                                              04:06:03

15      · · · · · · ·THE REPORTER:· Okay.· If there are no
16      ·other questions, we are going off the record.
17      · · · · · · ·MS. SHEW:· Give me about two minutes, I
18      ·may have a follow-up question based on that question.
19      · · · · · · ·THE REPORTER:· Yes, ma'am.

20      · · · · · · · · · REDIRECT EXAMINATION
21      ·QUESTIONS BY MS. SHEW:
22      ·Q.· · · Ms. Gore, at the beginning of your deposition                            04:06:12

23      ·you acknowledged that you do not consider yourself to                            04:06:15

24      ·be an expert on the distinction if any, between sex                              04:06:18

25      ·and gender; correct?                                                             04:06:21



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            84
                                                     Page 86 of 106 PageID #: 1638
                           www.EliteReportingServices.com                        YVer1f
·1      ·A.· · · Correct, I'm not an expert.                                         04:06:28

·2      ·Q.· · · All right.· So anything that you're offering                        04:06:31

·3      ·in that regard is simply your opinion as a person;                          04:06:33

·4      ·correct?                                                                    04:06:33

·5      ·A.· · · It will be my opinion based off of my                               04:06:46

·6      ·experience and the work that I do.                                          04:06:51

·7      ·Q.· · · Okay.· Tell me -- tell me why that experience                       04:06:52

·8      ·makes you different from any other American                                 04:06:55

·9      ·that -- well, let me ask it a different way.· Do you                        04:06:57

10      ·have any medical training?                                                  04:07:05

11      ·A.· · · No, no formal medical training.                                     04:07:07

12      ·Q.· · · Well, any informal medical training?                                04:07:15

13      ·A.· · · Can you be more specific when you say                               04:07:17

14      ·"medical"?                                                                  04:07:28

15      ·Q.· · · Well, not really.· I mean, you said you have                        04:07:29

16      ·no formal medical training, I'm asking do you have                          04:07:38

17      ·informal medical training.                                                  04:07:41

18      ·A.· · · No.                                                                 04:07:42

19      ·Q.· · · Okay.· That's all I have.                                           04:07:43

20      · · · · · · ·MS. KADIVAR:· That's all from us, we'll
21      ·read and sign.
22      · · · · · · ·FURTHER DEPONENT SAITH NOT
23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            85
                                                     Page 87 of 106 PageID #: 1639
                           www.EliteReportingServices.com
·1      · · · · · · · · · E R R A T A· P A G E

·2   · · · · I, KAYLA GORE, having read the foregoing
· · ··videoconference deposition under oath, pages 1
·3   ·through 85, do hereby certify said testimony is a
· · ··true and accurate transcript, with the following
·4   ·changes (if any):

·5      ·PAGE· LINE· · · · · · ·SHOULD HAVE BEEN
· ·    ··____· ____· · · · · · ·____________________________
·6
· ·    ··____· ____· · · · · · ·____________________________
·7
· ·    ··____· ____· · · · · · ·____________________________
·8
· ·    ··____· ____· · · · · · ·____________________________
·9
· ·    ··____· ____· · · · · · ·____________________________
10
· ·    ··____· ____· · · · · · ·____________________________
11
· ·    ··____· ____· · · · · · ·____________________________
12
· ·    ··____· ____· · · · · · ·____________________________
13
· ·    ··____· ____· · · · · · ·____________________________
14
· ·    ··____· ____· · · · · · ·____________________________
15
· ·    ··____· ____· · · · · · ·____________________________
16
· ·    ··____· ____· · · · · · ·____________________________
17
· ·    ··____· ____· · · · · · ·____________________________
18
· ·    ··____· ____· · · · · · ·____________________________
19
· ·    ··____· ____· · · · · · ·____________________________
20
· ·    ·· · · · · · · · · · · · · · ______________________
21      · · · · · · · · · · · · · · KAYLA GORE

22

23   ·_____________________________________
· · ··Notary Public
24
· · ··My Commission Expires:· _____________
25
· · ··Reported by:· Michelle Smith, RMR, LCR, CCR, FPR, CLR



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            86
                                                     Page 88 of 106 PageID #: 1640
                           www.EliteReportingServices.com
·1      · · · · · · · · ·REPORTER'S CERTIFICATE

·2      ·STATE OF TENNESSEE

·3      ·COUNTY OF SHELBY

·4

·5      · · · · · ·I, MICHELLE SMITH, Licensed Court Reporter,

·6      ·with offices in Nashville, Tennessee, hereby certify

·7      ·that I reported the foregoing videoconference

·8      ·deposition of KAYLA GORE by machine shorthand to the

·9      ·best of my skills and abilities, and thereafter the

10      ·same was reduced to typewritten form by me.

11      · · · · ·I am not related to any of the parties named

12      ·herein, nor their counsel, and have no interest,

13      ·financial or otherwise, in the outcome of the

14      ·proceedings.

15   · · · · ·I further certify that in order for this
· · ··document to be considered a true and correct copy it
16   ·must bear my original signature, and that any
· · ··unauthorized reproduction in whole or in part and/or
17   ·transfer of this document is not authorized, will not
· · ··be considered authentic, and will be in violation of
18   ·Tennessee Code Annotated 39-14-04, Theft of Services.

19

20

21

22

23
· · ··     ·   ·   ·   ·________________________________________
24   ·     ·   ·   ·   ·MICHELLE SMITH, RMR, LCR, CCR, FPR, CLR
· · ··     ·   ·   ·   ·Elite Reporting Services
25   ·     ·   ·   ·   ·LCR# 544 - Expires:· 6/30/2020



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            87
                                                     Page 89 of 106 PageID #: 1641
                           www.EliteReportingServices.com
1                                     E R R A     A     P A G E

2                  I, KA LA GORE,
                                                                  ,            1
3                      85,
                                                    ,
4                   (            ):

5        PAGE     LINE                       SHO LD HA E BEEN

6
             40    6                         "raw" should be "ROG"
7
             54    15                        "tran" should be "trans"
8
             64    21                        "tran" should be "trans"
9
             66    23                        "^for land/or" should be "for land or"
10           67    24                        "^without" should be "without"
11

12

13

14

15

16

17

18

19

20

21                                                KA LA GORE

22

23
         N         P
24
         M    C              E           :
25
         R               :   M               S      , RMR, LCR, CCR, FPR, CLR



                     Elite
     Case 3:19-cv-00328     Reporting
                        Document      Services
                                 93-4 Filed       * (901)522-4477
                                            05/29/20                            86
                                                     Page 90 of 106 PageID #: 1642
                           www.EliteReportingServices.com
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

                                                  )
 KAYLA GORE, JAIME COMBS, L.G., and               )
 K.N.,                                            )
                                                  )
                Plaintiffs,                       )
                                                  )   Case No. 3:19-cv-00328
 v.                                               )
                                                  )
 WILIAM BYRON LEE, in his official                    Judge Eli J. Richardson
                                                  )
 capacity as Governor of the State of                 Magistrate Judge Barbara Holmes
                                                  )
 Tennessee and LISA PIERCEY, in her
                                                  )
 official capacity as Commissioner of the
                                                  )
 Tennessee Department of Health,
                                                  )
                Defendants.                       )
                                                  )


                                  ERRATA DECLARATION

       I, Kayla Gore, having read the foregoing transcript of my deposition taken on April 13,

2020, pages 1 through 85, do hereby certify under penalty of perjury under the laws of the United

States of America that said deposition testimony is a true and accurate transcript, with the changes

detailed on the attached errata page.
                         15
       Executed on this ____ day of May 2020.




                                              Kayla Gore




Case 3:19-cv-00328 Document 93-4 Filed 05/29/20 Page 91 of 106 PageID #: 1643
                       33 72:15                                 afraid 73:15
        Exhibits                                      A
                       35 31:21 32:7 33:1                       afternoon 5:3
                        52:3
     Ex 01 -                                abbreviated         age 31:21 32:7
     Kayla Gore 3:13   37 26:1,15            33:1,2              33:1
      82:9,12                                                   agency 75:9,10
                                            ABC 36:21 37:2,
                       3:17 73:17            10,13,16           agree 82:22 84:12
             $
                       3:19-CV-00328        accepted 74:12      ahead 29:19
                        5:13                access 33:11         43:13
     $31 68:2
                       3:25 73:18            44:1,20 64:12      AIDS 12:13
                                             70:11 74:18
             1                                                  alcohol 37:5
                                 4          accompany
                                             19:12              allegations 18:7
     1 82:9,12
                       45 19:16 69:6        account 51:5        allowed 19:2
     100 71:14
                                            accurate 18:19      ambulance 60:1,
     10:00 53:17                                                 19
                                 5           81:9
     13 5:7 59:14                                               amended 17:23
                                            accurately 18:15
     14 74:16          544 5:6                                   18:2,6,9 20:10
                                            accused 53:19        24:7 26:1 27:15
     16 56:14                                                    30:4 34:7 40:16
                                 7          acknowledge
     1:11 5:8                                17:3                50:14 67:16 73:9
                                                                 82:9
                       78 18:8              acknowledged
             2                               84:23              American 85:8
                       79 18:12,17
                                            acquaintances       Amid 70:12
     20's 24:24                              77:25
                                 8                              amount 39:12
     200-mile 21:23                         act 53:25 55:7
      22:8
                                                                and/or 15:6 40:25
                       81 20:9              active 6:1           45:7 46:23 52:10
     2008 10:4 15:25                                             56:20 57:1 58:3
                       83 24:8              activism 66:18
     2010 74:16        84 24:20                                 announce 7:2
                                            activities 23:5
     2012 24:23                                                 announcements
                       85 25:10             actual 19:13 50:8    6:4 7:23
     2013 74:16        89 26:24              79:5
                                                                anybody's 25:24
     2014 59:13                             addition 13:13
                                 9           49:3               apartment 64:12
     2015 56:14
                                                                 68:8 70:2
     2017 22:25                             address 9:19
                       9/11 45:20                               apostrophe
     2018 79:24                             administration       39:25
                       91 28:17,22 29:6,     11:5,13
     2019 79:24         25                                      appearance 25:8
                                            admitted 54:13       30:12 31:6 33:19
     2020 5:7          92 31:9               60:20               34:22
     25 23:21          93 40:16 41:5        ads 64:25           appearing 30:25
                        46:19
                                            advocacy 20:11      application 37:5
                       94 50:14 51:9         31:18 50:3 55:1
                                                                applications
             3         95 67:16             advocate 32:5        64:16
                                             51:6
     31 72:15                                                   applied 36:15,23
                                            afford 64:17         71:3 74:10




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i1
                                                Page 92 of 106 PageID #: 1644
                      www.EliteReportingServices.com
     apply 35:3 48:24     53:11               barking 82:2           3 53:5,12 54:15
      49:15,21,22,24                                                 55:10 57:1
                         atmosphere           bars 58:7
      50:9,12 70:16,25
                          48:11                                     blood 60:4,5
      71:1,2 73:25                            based 21:15
                         attempted 19:8        80:14 84:18 85:5     body 31:6
     applying 49:9,23
                          65:3,15
                                              basically 23:21       born 30:14,24
     approached 57:4
                         attempts 18:23        35:10 45:5 48:5,8
                                                                    borrow 66:23
     approved 74:22,      19:1,3 20:6          54:7 67:3
      24                                                            Botts 7:16,17,18
                         attend 10:18,22      basis 21:1 69:17
     approximate                                                    bought 67:12
                         attended 17:2,8,     began 24:10,21,
      10:3 59:12
                          9,11                 22,25                Branch 22:16
     approximately
                         attention 17:18      begin 6:5 25:2        Brant 7:17
      5:8 59:17
                         attorney 6:19 7:4    beginning 25:10       break 9:10,11,16,
     apps 62:17,25
                          8:13 54:12           26:19 84:22           17 73:11,13,18,
      63:1
                                                                     19,22
                         attorneys 8:18       behalf 7:3
     April 5:7
                                                                    breaking 17:17
                         attorneys' 38:15,    beneficial 70:13
     area 19:18 21:24                                                52:1
                          19 39:2 40:6 56:3
      22:23 53:8,9,11,                        benefits 35:19
                                                                    bring 25:12 26:12
      12,14 59:1,21      attractive 62:21      49:4 74:13,19,23,
      60:9                                     24 76:5,9 82:24      broke 84:11
                         audible 8:24
     areas 60:8 62:13,                        bet 26:16             Buchert 7:18 83:7
      15 69:1
                         audibly 44:16
                                              bigger 35:19          building 12:11
     arena 44:1 45:16    audio 17:17
                                                                     44:24 50:10
                                              bind 70:8
     Arizona 10:7        availability 6:12
                                                                    Bushmann 79:7,
                                              binding 6:10
     Arkansas 22:13,     Avenue                                      11,16,17
      17
                          39:21               bio 46:2
                                                                    business 11:5,13
     arms 60:4           aware 15:23          birth 18:13,20         35:23
                          50:15,23 51:10       19:4,8,14,16 20:7
     arrangement                                                    businesses
                                               27:2 28:18,19,23
      23:7
                         awareness 51:17                             35:18,21 49:3
                                               29:7,11,13,23
                         awkward 41:12         30:1,4,6,23 31:1,    butcher 54:3
                          46:20,22             7,10,22 32:1
     art 27:14 34:8                            33:17 34:19 41:7,
                                                                    but… 63:19
                                               9,15,20,25 42:17     buying 68:7
     aspects 25:12                B
                                               43:5,22 44:5 45:2,
      26:12
                                               7 46:1,5,15 48:7,
                         baby 19:13                                          C
     assaulted 54:21,                          20,25 49:16,17
      24 55:2 57:6       back 15:21 30:19      65:17,23 66:1
                                               67:18,20,22 68:1,    Cafe 39:22,25
     assaults 59:19       36:12,14,17,19,
                          20,22 45:20 56:9     3,5,8,19 69:5,6,     California 80:11
     assimilate 35:11     66:9,14 68:18        18,19 70:3,18,20
                          69:10 71:5,10,17     71:4,11 74:20        call 6:14,25 7:3
     assist 68:23                              75:3 76:3,12          8:5 10:11,12 53:5
                          72:6 73:17,21
     assistance 70:12                          77:10,13,21           58:24 59:7 60:13
                          75:12,17 80:24
      76:10                                    78:15,16,17 79:4,     66:9 75:3,5,12,16
                         Baker 7:16,17,18      19 81:20              77:11 79:5
     assistant 7:4
      8:13               bank 81:18           bit 21:12 29:10       called 5:17 36:12,
                                               65:10 79:15           14,17,18,20 39:22
     assisted 69:4       bar 41:18 48:10
                                                                     54:6 55:17 57:16,
                          58:6,11,12          black 31:19 32:6,
     associating                                                     21,22 60:15,18
                                               21 33:2,4,13 52:2,    66:11 71:6 72:21,




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i2
                                                Page 93 of 106 PageID #: 1645
                      www.EliteReportingServices.com
      22 75:4,9,10,15       18,19 70:4,18,21    clients 38:20         companies
                            71:4,11 74:21                              35:16,21 36:23
     calling 33:24 37:9                         climate 22:3
                            75:4 76:3,13                               49:9,10
      59:24 60:1,25
                            77:10,13 78:15,     close 73:16 79:17
      75:25                                                           company 35:23
                            16,17 79:4,20
                                                clothes 24:12          45:12 67:5
     calls 36:22 37:15      81:20
                                                 25:6
      78:24                                                           competition 9:11
                           certificates 12:6,
                                                Coalition 12:13
     canceled 77:3          8 28:2 77:21                              complain 47:22
                           certified 11:24      cold 66:7,8
     car 58:22                                                        complained
                            12:1,3              Collaboration          48:15
     card 27:5,24,25
                                                 81:10
      28:7,12,14,16        cetera 13:16                               complaint 17:23
                           chair 77:16 79:22,   colleagues 16:1,       18:2,6,9 20:10
     carry 76:12,16
                                                 8,13 77:15            24:8 26:2 27:12,
                            25
     case 5:12 13:12,                                                  15 30:4 34:7
                           challenging          college 10:22,25       40:17 50:15 52:19
      14 14:14,20 15:2,
                                                 11:4,6,7,17,20
      3 17:15 26:7 68:1,    12:21                                      67:16 73:9 82:9
                                                 71:8,16,17,21,24
      17 69:8 75:18                                                    84:9
                           chance 38:1           73:23
      77:5 78:25
                            72:16                                     complete 71:9,16
                                                color 12:11 32:15
     case-by-case                                                      74:4 75:14,15,16
                           change 19:3,8         50:20 51:14 52:11
      68:14 69:17
                            20:6 29:16,21        55:9,10 56:21        completed 19:20
     cases 63:7             66:1,3 68:24                               30:7
                            69:10 78:16 79:3,
                                                comfortable
     cash 44:15                                  27:13                completely 23:4
                            21
     catching 53:17                             comment 67:2          completion
                           changed 27:9,23
                                                                       12:12
     caught 57:19           28:6,8 65:24        commented
                                                 66:24                complexes
     caused 41:24          channels 23:12
                                                                       64:12,13
      66:5
                           charges 58:24        Commissioner
                                                 38:21                conceding 27:13
     ceased 24:15          chased 57:18
                                                committed 54:5        concerned 73:25
     celebrate 17:3         59:6 64:2
                                                common 55:9           concerns 39:4
     celebrations          check 37:7,8
                                                 64:19
      17:4                  65:20                                     confidential
                           check-in 78:24       communicate            38:16,18 39:1
     center 10:11,12                                                   56:4 83:1,4
                                                 44:13
      20:23 21:16,23
                           checked 37:7
      80:5,7,9,25                               communicated          confirm 43:7
                           child 24:9            77:12
     central 5:8                                                      confirming 26:22
                           Christopherson       communication
     certificate 12:12                                                conflicted 41:1
                            7:16                 19:25
      18:13,20 19:4,9,
                                                                      conflicts 40:21
      14,16 20:7 27:2      cisgender 36:24      communications
      28:18,19,23 29:7,                          77:8                 conforming
                           citation 59:3
      11,13 30:1,4,6,23                                                26:22
                                                communities
      31:11,22 32:1        citizens 53:7
                                                 21:9 60:8            conformity 25:12
      33:17 34:20 41:8,
                           city 70:16                                  26:13
      9,16,20,25 42:17                          community
      43:5,22 44:5 45:2,   claiming 54:24        10:25 11:4,7 17:3,   confrontation
      7 46:1,5,15 48:7,                          10 20:11 21:15        58:21
      21,25 49:16,17
                           class 66:22
                                                 22:1,10 23:22
      65:17,23 66:1
                                                                      confusion 7:2
                           classes 11:10         50:3 64:20 65:7
      67:18,20,23 68:1,                          66:25                connected 51:22
      3,5,9,19 69:5,6,     clear 6:7 14:3
                                                                       55:1
                            47:9




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i3
                                                Page 94 of 106 PageID #: 1646
                      www.EliteReportingServices.com
     connecting 69:1      county 23:8 66:2      59:11,12 63:2        47:25 51:16
                           68:25 70:8,16        77:6
     conscience 61:6                                                describing 55:18
                           74:7
                                               day 42:25 56:17
     considers 12:20                                                designate 38:14
                          couple 6:4 25:20      60:25 75:15
                                                                     82:25
     consistent 27:1       56:9 58:7
                                               days 19:17 69:6
                                                                    designated 30:6
     contact 66:10        courses 11:3,6
                                               DC 12:13              40:6
     contacts 16:2        coursework
                                               deal 62:2            designating 39:1
                           11:17
     context 25:16                                                   83:4
                                               dealing 64:13
      37:1 38:25 41:8     court 5:11 6:8,13
                                                                    designation
                           7:9 8:21 18:3       deals 18:7
     continue 68:22        42:7,11 66:2 82:6
                                                                     28:18 29:15 30:1,
                                               death 33:16           23
     convene 21:6         courtesy 36:22
                                               decided 48:23        desire 78:16
     convening 21:6       covered 40:17         70:1
                                                                    detailed 74:6
     conversation          48:19
                                               declarations
      43:1 50:7 66:8                                                detective 54:19
                          COVID 70:12 74:9      15:3 78:25
      77:21,23
                                                                    detectives 60:21
                          coworkers 48:5       declined 37:22
     conversational
                                                64:23 70:25         determined
      47:11               craigslist 64:25
                                                                     18:15
                                               deeply 25:17,23
     conversations        create 7:1 66:21
                                                41:12 46:20,22      Diana 7:4 83:2
      36:6 47:5,14,17
                          created 29:23
      78:9,10,18,20                            Defendants 7:3       Dianna 8:10
      79:18               creating 8:22         8:14
                                                                    difficulty 76:8
     cooperative 23:7     credit 65:19,20,21   definitive 16:16
                                                                    direct 5:20 21:25
                           66:3,12
     copies 45:25                              degree 11:1,14
                                                                    directed 50:17
      46:5,8 82:17,18     crime 54:5,10
                                               degrees 74:5          51:11
                           56:11
     cops 60:7,9,10
                                               denied 35:4,12       directly 23:12
                          crisis 70:12 74:9
     copy 46:14 65:22                           38:5 64:16 71:20,    41:11 44:6 62:16
      82:14 83:6          CROSS-                23 72:25 73:4        67:25
                          EXAMINATION           76:9
     corporations                                                   director 22:20
                           83:19
      35:20                                    deny 42:2             23:1
                          cumbersome
     correct 9:23 13:1,                        department           discouraged
                           82:1
      2 15:4,5,8,11                             11:25 19:12,15,18    24:14,16,17
      18:13,19,22         current 9:19          23:9,13,14 38:21,
                                                                    discovered 58:4
      27:19,20 32:8        33:18,19 34:22       22 47:23 54:20
      40:2,3 42:18         70:15                59:20,22 77:9,13,   discovery 39:7
      70:18 76:19,20                            15,18,25 78:4,11,
      78:2,7,12,13,19     cut 55:16 59:25       18,21,23 79:19,23
                                                                    discriminated
                           60:17                                     53:6 72:25
      83:11 84:3,25
                                               depending 22:2
      85:1,4              cutting 79:15                             discrimination
                                               DEPONENT              31:14,24 33:13
     corrected 26:25
                                                85:22                40:19,25 50:18,24
     correctly 32:7                D
                                                                     51:7,13,20 54:15
                                               deposition 5:9
                                                                     55:8,13 64:6
     counsel 6:7 7:7      daily 35:2            6:6,16 8:16 9:13
                                                                     68:15 72:3
      14:6 17:14,21                             25:16 82:23 84:22
      38:4                danger 35:7 38:6                          discuss 40:8
                                               derogatory
     counselor 75:2,      data 32:13,16         57:16,21            discussed 30:3
      13                  date 5:7 36:22                             78:15
                                               describe 11:9,23




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i4
                                                Page 95 of 106 PageID #: 1647
                      www.EliteReportingServices.com
     disease 33:5         due 32:19,20 53:9     18 41:8 47:21       experimenting
      78:23                76:24 77:3,5         50:18,24 51:12,20    25:5
                                                68:7
     displayed 62:25      duly 5:17                                 expert 12:16,20,
                                               encompass             25 13:4,16,18
     dispute 83:2         duties 81:5
                                                22:12                14:7,18 32:15
     disputed 33:24       dysphoria 26:4                             33:24 34:13 51:21
                                               end 36:6 79:24
      34:2                                                           83:22 84:2,24
                                               ended 75:18           85:1
     disseminate                   E
      23:21                                    endurance 9:10       expertise 13:16,
                          E's 39:22                                  24
     distinction 84:24                         enforcement
                          e-mail 77:11          23:10               experts 14:7
     distinctions
      12:16               earlier 27:10 30:3   engaged 39:10        explained 8:19
                                                                     45:14 46:7,9
     distress 31:14       early 24:20,24       entail 21:4           60:24 66:12
     district 5:11         53:3                enter 71:10,13       expressing
      54:12               east 22:12            74:4
                                                                     24:11,14,15,21,25
     dive 13:13           education 14:10      entire 9:22 42:4      25:2

     division 5:12         21:16 68:7          environments         expression 26:20
                          educational           47:18
     divulged 16:14                                                 expressions
      42:25                21:10               equality 17:9         25:6

     divulging 68:14      efficient 9:15       equitable 33:11      extended 15:6
     document 29:22       efforts 20:11        estimate 39:13       extent 6:1
      34:21 41:10 44:7    elect 26:10          et al 5:10           external 30:13,25
      82:11
                          electronic 8:23      event 44:1 45:23     extra 37:9
     documentation
      33:10 49:5 65:25    eligible 77:7        events 17:2,11,12    eyes 38:15,19
      76:2                Elite 5:5             22:2 45:17           39:2 40:6 56:4
     documents            else's 34:8          everyday 21:1        eyesight 62:21
      17:14,21 26:7
      27:2,8,22 28:4      emergency 22:21      exact 10:2 59:11
                           23:6,17 60:19        74:15                        F
      33:19 35:10 44:23
      45:15,24 46:6       employed 43:24       EXAMINATION
      65:19 66:13 68:10                         5:20 84:20          face 57:12,18,19
                           80:4                                      58:23 72:4
     dog 82:2             employee 23:24       exhibit 82:9,10,12
                                                                    faced 50:18 51:13
     dollars 45:23         42:21 43:3          exhibits 82:7         55:12
     double-check         employees 45:2,      expect 9:13          facing 68:15
      83:15                4 46:10 50:8 67:3
                                               expectancy           fact 62:6 75:22
     draft 82:19          employer 37:21,       32:20 33:1,2 52:3
                           22 41:17 48:19                           facts 13:10,12,13,
     drenched 60:4,5                           experience 13:21      14 52:18
                          employers 16:25       14:10,17 32:5
     driver's 27:16,18     36:11 41:13,14,                          factual 69:12
                                                40:20 74:21 85:6,
      53:21 76:18,21       15,16 43:20          7                   faggot 57:22
     drop 46:3             46:13,22 47:1
                           48:18 50:4          experienced          fails 31:11
     dropped 71:8                               14:16 35:7 40:19,
                          employing 81:9        24                  family 15:7 24:17,
     drug 53:10                                                      19 35:15 49:9
                          employment           experiences
     drunk 57:15           25:5 35:9 39:17,                         family-owned
                                                14:19




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i5
                                                Page 96 of 106 PageID #: 1648
                      www.EliteReportingServices.com
      43:16                 68:24               27:1,9,11,23 28:3,    34:10 36:8 72:16
                                                5,7 29:21 31:5,11     82:20 83:1,8
     fans 44:11,25         follow 64:15
                                                40:22 41:2 44:8
                            75:13                                    grill 41:18 48:10
     fast 8:5 35:14                             52:1 62:16,17,24
                           follow-up 37:14      63:5 65:24 67:24     ground 8:19
                            84:18               68:23 70:18 83:23     20:24 42:11 80:6,
     fear 31:15,24                              84:2,5,25             8,20
                           food 35:14 70:11
      33:12
                            74:8,18            gender-               group 42:24
     fears 31:10                               confirming 26:8        46:10,11
                           force 77:17 78:24
     Federal 70:9 74:7      79:22,25 80:2      general 7:5 8:14      groups 58:21
                                                47:17 55:11 73:23
     Fedexforum            form 6:20,21                              grown 25:4 54:23
                                                77:21 78:9
      43:10,15,17,23        12:18,19 19:11,
                                                                     guess 38:23
      44:3 45:1,6,17        12,13,20 20:1      generally 26:4
                                                                      45:19 52:22 57:13
      50:6,8 53:17          28:25 30:8 31:2
                            32:22 79:20 84:4
                                               genitalia 30:13,25     58:2
     feel 31:17 47:12
                                               gentrification        guessed 80:1
      55:7 67:25 68:16     formal 85:11,16
                                                53:9
      71:12                                                          guidelines 64:15
                           format 6:24
                                               girl 24:10
     feeling 47:19                                                   guilty 61:6
                           foul 57:24
                                               girls 63:20
     felt 36:7,11 41:24                                              gunpoint 61:14
                           found 22:23
      42:2,3,21 47:6,17                        give 7:7 8:24
                            60:23,24 61:4,9                          guy 54:5,12 57:7,
      50:9 71:24 73:4                           16:16 26:14 32:15
                            74:17                                     12 58:20 59:6
                                                43:21 44:12 46:14
     female 18:15,21                                                  61:5
                           founders 22:19       49:16 65:22 72:10
      24:11,14,21,23,25
                                                83:14,17 84:17       guys 7:12 48:8
      25:3,13 27:1 28:8,   frankly 25:18
                                                                      57:4 58:2,12,14,
      13 31:11 36:16                           giving 14:18
                           friend 66:20                               22 83:16
      57:17                                     72:10 75:18
                           friends 15:15,16,
     feminine 24:12                            glad 9:7
                            23 36:16,18 37:1                                  H
      25:6,9
                            57:3 58:2,3 59:2   glass 44:14
     field 28:2,5 34:19     67:1 77:24 78:11                         hammer 57:8,9
                                               good 5:3 7:9 8:2
     fifteen 45:23         friendship 63:3      36:7 49:13            59:9 64:1

     file 58:24            front 61:7 72:5     Gore 5:9,10,16,23     hand 5:23
                                                6:6,9 8:9,12,13      handle 44:11
     filed 5:10 8:15       full 8:10
                                                9:18 12:15,22,24
      15:2,3 18:3                                                    handling 44:24
                           fully 71:17          14:22 15:1 18:12
     fill 19:12                                 24:10,21,23 25:11    hands 54:3 55:16
                           funded 71:15
                                                31:10 34:17 39:10     60:17
     finally 22:18
                           funding 73:1         40:18 41:7,11
     financial 70:7                             42:10 50:15 56:11    hang 62:14
                           future 16:24         67:17 72:10,11
      77:3,5                                                         hanging 57:3
                                                73:22 81:23 82:3      58:1,11
     find 16:18 18:9                            83:21 84:22
                                    G
      23:17 35:8,15                                                  Hanna's 62:14
      49:2 65:11                               Gore's 28:19
                           gamut 21:25                               happen 31:16,17
     fine 8:4 34:5 40:10                       government             59:10,18
                           gave 32:3 59:2       70:10 74:9,11
     firsthand 40:19                            76:10 82:24          happened 33:20
                           gender 12:17
     five-minute                                                      35:1 59:16 62:15
                            18:16 19:1 22:22   governor 38:22
      73:13                                                           64:9 65:14 76:1
                            23:16 24:11,14,     70:15 79:1
     folks 21:25 44:20      21,25 25:3,13                            happening 67:4
                            26:4,13,20,22,25   great 6:2 7:9
      53:5 62:13 66:22




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i6
                                                Page 97 of 106 PageID #: 1649
                      www.EliteReportingServices.com
     happy 40:9 56:2      HIV 11:24 12:3        31:5,12 34:22       initially 16:6,14
                                                40:22 41:2 44:8      60:16 65:20
     harassed 53:7,19     hold 12:6 45:16,
                                                62:16,17,24
                           17                                       inquire 20:3
     harassment
                                               illegal 53:20
      31:14 50:16,24      holding 69:10                             inside 43:17
      51:11,19 53:15                           illnesses 54:17
                          holes 60:17                               instances 40:24
      68:16
                                               important 7:24        74:17
                          home 53:5,17,21
     hard 74:19,23                              8:24
                           62:19 65:18 67:7,                        insurance 28:7,
     harder 73:5 74:22     10,12,14 70:14      in-person 36:10       16
     harm 62:20 68:4      hormone 26:8,21      inaccurately         intend 13:15 14:4,
                                                41:9                 12
     harmed 67:17,20      hospital 60:22
                                               incidence 50:16      intended 14:13
     head 9:2 37:25       hostility 40:20,25
                                                51:10,19 52:19
      57:8 79:13                                                    intentions 62:19,
                          house 22:20,24        54:14 55:2 56:24
                                                                     22
     health 11:25          23:19 61:7 67:9
                                               incidences 55:12
      19:11 28:7,15        68:7 81:18                               interactions
                                                70:7
      38:21,22 54:17                                                 59:22
                          housed 77:17
      77:9,13,16,18,25                         incident 54:5
                           79:22                                    interest 24:11
      78:4,11,19,21,23                          55:15,21 57:7
      79:19,23            housing 39:17,20      59:9,15,24 60:12
                           50:18,24 51:13,20    63:21               interested 57:14
     hear 7:12 9:6 12:2
                           64:6 65:11                                71:22,23
      42:7 44:16,17                            incidents 51:7
      66:14 84:10         huh-huhs 9:3          52:6 81:17          interesting 6:24
                                                                     32:4
     heard 42:11          human 47:23          include 26:5
                           48:15                                    internship 50:2
     heat 48:12                                includes 27:3
                          hundred 64:13                             interrupt 40:5
     heels 24:13                               including 24:12
                          hurdles 72:4          25:13 82:23         interrupting 34:3
     held 82:25
                                               income 64:11         interview 36:5
     helping 6:3 22:2
                                   I                                 37:6 41:21 75:12,
                                               incorrect 29:15
     hey 37:9                                                        14,15,16
                          ID 27:17 76:3,16     incorrectly 28:19
     high 10:18,20,21,                                              interviewer 36:8
                                                29:8 30:2
      22 24:13 45:18      idea 62:20                                interviewing
      50:16,17 51:10,                          increased 52:7
                          identification                             36:9
      12,19 52:19 53:10                         53:15
      63:23                27:4,24 40:21                            interviews 36:7
                           41:1 45:25 49:6,7   increases 31:12
                                                                     75:2
     higher 68:6           51:8                incredibly 9:14
                                                                    invasions 31:13
     higher-up 47:3       identified 29:8      individuals 69:3
                           59:21                                    invasive 41:13
     hire 35:5,21,23                            71:8
                                                                     46:21,23
      36:2 37:22          identifies 28:13,    infections 78:22
                           20 30:2 52:1                             investigating
     hired 42:25
                                               informal 85:12,17     54:19
     hiring 41:24 47:15   identify 26:13
                           31:19 36:24 63:6    information 20:7     investigator
     history 63:18         73:6                 23:22 25:17,24       55:18
      65:21 66:3,12                             38:3 39:7 42:3
                          identifying 24:22                         involve 20:18
                                                44:21 45:3,8
     hit 57:8,10,17,19     68:10                50:10 65:10 82:22   issues 13:5 21:8
      58:22 59:7 64:1,2
                          identity 18:16        83:4                 48:4
     hitting 57:12         24:11,15,22,25      informed 75:14       items 50:22
                           25:3,13 27:1,2




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i7
                                                Page 98 of 106 PageID #: 1650
                      www.EliteReportingServices.com
                          kitchen 48:12        letter 76:3 77:11     22:4 37:19 39:10
             J                                                       59:17 80:16
                          knew 24:10 41:23     level 67:5
                           42:15 60:6,10                            long-term 63:3
     jacket 76:14                              LGBTQ 20:21
                           61:4 62:15
                                                21:17,23,24 22:10   longer 56:14 69:5
     Jackson 22:15        knife 54:3 61:14      51:25 53:4 58:6
                                                                    longest 15:22
     jewelry 25:7                               62:13
                          knowledge
                                                                    looked 31:6 61:8
     job 10:10 31:23       13:11,19 14:5       license 27:16,18
      36:13,19 37:4        42:4 50:25 51:2      36:21 37:10,13,16   lot 16:5 21:20 33:8
      41:21 42:2,20,22     64:20                53:22 76:19,22,24    35:4,7,20 39:5
      47:13,16 48:7,16                          77:4 82:24           51:22 52:16 55:5
                          Kroger 49:20 50:5
      49:2,22,23 70:2                                                58:6,8,9,11 64:16,
                                               licensed 5:4
      75:19 81:18                                                    18 65:8 68:12
                                     L         licenses 12:7         69:3 70:13
     jobs 11:21 35:3,                           28:1 37:2 76:23
      12,14,15 36:4,9,                                              loud 44:14
                          lacked 55:5           77:2
      15,21 38:6 50:6
      67:4 70:25          Lambda 7:19          licensure 36:21
                                                                             M
     jointly 81:8         land/or 66:23        lie 75:4
                                               lied 75:25           made 6:21 18:23
     jokes 60:3           language 57:24
                                                                     19:3 20:6 39:19
     joking 60:5          late 8:3             life 9:23 25:12       58:17 60:3
                                                26:12 32:20 33:1,
     jonesing 48:5        law 19:2 20:23        2,10 35:2 41:4      mail 19:14
                           23:10 80:5,7,9,24    52:3 70:17 72:15    mailed 19:21
             K            lawsuit 8:14          77:22
                                                                    major 64:13
                           12:25 13:6          likelihood 31:12,
     Kadivar 7:12,15                            20 32:17            make 8:2 14:1
                          lawyers 69:2
      12:18 28:25                                                    40:7 49:16 55:23
      29:17,19 30:8,18    LBGQ 17:3            list 20:10            83:15
      31:2 32:22 33:23    LCR 5:5,6            listed 30:24         makes 14:2 63:7
      34:10 38:14 40:5                                               85:8
      56:1 73:10 82:18    lead 33:8            listing 7:7
      83:14,20 84:7,13                         lists 23:6           makeup 24:12
                          Leaders 12:11
      85:20                                                         making 6:15,19
                          leaves 42:12         literally 58:25
     Katherine 79:7,                            60:17 61:7           32:17
      11                  leaving 11:7 59:1                         male 18:14 28:20
                                               live 10:5 25:11
     Kathryn 7:16         Lebonheur             65:16 67:14          29:8 30:2,5,7,24,
                           49:22,25 50:5                             25 34:20 41:10
     Kayla 5:9,16 6:6                          lived 10:15 53:2      48:4 74:21
      8:12 29:19 31:3     led 41:10             60:6
      72:10,11 73:10                                                malice 62:23
                          Lee 5:10             living 24:23 32:6
     killed 54:4,6,7                            35:2                manager 41:25
                          left 35:5 44:18,19                         42:17 43:5
      55:17 61:1
                           54:2 73:22          loan 66:16 81:19
     kind 11:3,12 28:14                                             managers 47:3
                          legal 7:19 68:24     local 19:11 74:7
      38:18 48:11 58:8,                                             manner 74:6
                           69:4
      17 59:1 62:2                             located 12:13
      68:13,22 82:25      lend 66:23            41:18 80:10         mark 82:9
     kinds 17:4 47:14     lender 65:21 66:9,   location 62:12       marked 82:7,11
      74:9                 16 67:1
                                               loitering 59:5       marker 19:2
     kit 54:25            lenders 66:21                              26:25 27:9,11,23
                                               long 9:14 15:13,      28:7 29:21 65:25
                                                19 16:4 20:14        67:24




                Elite
Case 3:19-cv-00328     Reporting
                   Document      Services
                            93-4 Filed       * (901)522-4477
                                       05/29/20                            i8
                                                Page 99 of 106 PageID #: 1651
                      www.EliteReportingServices.com
     married 14:22,24     58:2 60:6            17:11               obtained 39:19
                                                                    47:16
     match 34:20,21      mind 52:25           nationally 22:3
                                                                   obtaining 31:23
     matched 33:18,      mine 69:13           navigate 33:10
                                                                    49:2
      19
                         minimal 80:15        necessarily 6:25
                                                                   occasion 40:1
     matter 5:10 29:21                         13:19 29:4 43:4
                         Minority 12:13
                                               44:4 45:9,12 47:3   occasions 44:15
     mayor 70:16
                         minute 46:13          64:11                48:14 53:1 56:18
                          83:15                                     60:22 61:16
                                              needed 35:10
     means 6:17 53:22    minutes 83:17         44:22 66:13         October 19:24
                          84:17                                     20:4
     meant 44:11 75:7                         needing 74:18
                         misgendering                              offer 12:24 13:4,
     media 24:4                               neighboring
                          44:17                                     16 14:12 37:13
                                               22:14
     medical 85:10,11,                                             offered 10:10
                         missions 20:22
      12,14,16,17                             night 53:17
                                                                    36:4 41:21 67:6
                         Mississippi
     medically 25:14                          NMAC 12:12
                          22:13,16                                 offering 85:2
     medication 54:18                         nods 9:2
                         mistake 29:22                             office 19:21 20:1
     meds 55:19                               nonconforming         69:7 78:1
                         mistakes 79:3
                                               22:22 23:16 68:24
     meet 21:1                                                     officers 53:8,24
                         mixing 58:9
                                              nonprofit 22:20
     meeting 62:16                                                 Olive 22:16
                         model 66:21
                                              normal 6:16
     meetings 36:10                                                ongoing 6:15
                         moment 26:14
                                              notify 63:4
     Melrose 10:21        42:6 82:5                                online 11:10
                                              number 5:6,12
     members 24:17       money 19:13                               open 9:12 16:6
                                               51:9 52:15 57:14
                                44:12,18,25                         54:3 60:18
     Memphis 9:20,22                           75:8 82:12
                          45:24 46:3 68:3
      10:1,18 17:8,10                                              openly 24:23
                          71:2 72:11          numbered 18:8,
      21:15 22:3,8,23                                               25:11 35:3
                                               12
      23:8,13 41:19      money-handling
                                                                   operation 45:5
      51:6 53:5 54:19     46:9
      62:13 80:13,14                                   O           opinion 83:23
                         months 39:14
                                                                    84:3,8 85:3,5
     men 58:20 74:21
                         motivation 10:8      O'Sullivan's         opinions 13:16
     mental 54:17                              41:18 42:14 48:3
                         move 53:14
                                                                   opposite 62:23
     mentally 71:25                           Oakland 80:11,
                         moved 79:4                                 63:4,5
     mentioned 74:5                            12,14
                         moving 10:8                               order 19:13 26:12
     mess 7:25            34:14               oath 6:10             38:12 66:1 68:3
                                              object 28:25          79:3 82:14 83:6
     met 16:14 60:20     mute 6:2 8:1 15:9
                          46:12 73:16          33:23 34:1 84:4     ordering 66:2
     mic 73:17
                                              objection 8:2,6      orders 70:15
     Michelle 5:4                 N            12:18 29:17 30:8,
                                               18 31:2 32:22       organization
     microphone                                                     20:20 65:11 80:21
                                               34:1 83:3
      17:19              named 50:1
                                              objections 6:19      organizations
     microphones 6:1     names 57:16,21                             23:23 51:23 81:4,
                                               25:22
     Mid 21:17,24        Nashville 5:12                             7
                                              obligated 47:19
     Middle 5:11          19:15,19 69:8                            organizer 20:13,
                                              obtain 11:1 37:13     16,19 21:5 81:1
     Midtown 53:2        national 12:13        66:3,15




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                             i9
                                                 Page 100 of 106 PageID #: 1652
                       www.EliteReportingServices.com
     organizing 21:8       past 65:14 69:14      83:4                political 22:3
     original 72:6         patience 81:25       personally 16:22     poor 66:22
                                                 33:15 50:15,23
     other's 7:24          patrol 53:8                               portion 18:6
                                                 51:10 67:25
     outcome 72:1          patrons 58:9                              position 20:14
                                                persons 14:9
     outed 41:11 42:21     pay 17:18 35:18       16:17,21 50:17      possessing
                            71:7 81:11           51:12 72:24          31:10
     outing 43:6                                 78:10,18
                           paying 49:4                               possibility 63:6
     OUTMEMPHIS                                 pertain 14:8,11
      21:15,19,22 68:21    people 6:2 8:1                            possibly 23:11
                            16:6,12,22 20:22    pertinent 25:18       68:15 70:17 75:11
     outreach 22:7
                            21:17 22:22 23:25
                                                Phoenix 10:7,9,      posted 66:20
     outward 25:8           31:19 35:5,17
                                                 11,15 11:11,15
                            36:24 40:20 41:22                        potential 36:11
     outwardly 26:20        42:1,15,19,24       phone 7:8 54:13       37:21 41:16
     owned 35:16,21         43:3 44:12,20
                                                photo 46:1 76:3      predatory 66:20,
      43:16 49:2,9          45:18,24 46:4,8,9
                                                                      22,24 67:1
                            47:6 49:2 50:19     physical 31:6
     owners 64:14           51:13,25 55:9,10                         preface 25:15
                            58:6 59:21 62:17,
                                                physically 19:17
                            18 63:2,4 64:25                          prejudice 31:13
               P                                pick 41:6 46:3
                            66:25 68:25 71:16                        prepared 71:25
                            72:13 74:4,25       place 37:4 48:23
     p.m. 5:8                                    49:12,14 53:4       preparing 77:19
                            77:1
     paid          71:17                         58:6 62:2 65:16
                           people's 51:6                             present 41:7,15,
     paper 6:17 8:22                            places 29:9 36:17     19,22 48:20,24
                           perceive 27:12        47:21 49:18,19       68:5 81:20
     Parades 17:4                                64:17,24
                           percent 71:14                             presented 57:17
     paragraph 18:8,                            Plaintiff 6:6
      12,17 20:9 22:18     period 10:6                               presenting 25:9
      24:8,20 25:10,25     periodically 21:7    Plaintiff's 7:6       40:21 41:1 44:3
      26:1,24 28:17,22                          Plaintiffs 8:15      presently 20:12
      29:6,25 31:9         permitted 29:2
      40:16 46:19 50:14    perpetrated          plan 12:24 13:4      pretty 9:15 65:8
      51:18 67:16           32:21 33:3 56:10                          69:3
                                                pleadings 15:2
     paraphrasing          perpetrator                               prevent 63:6
                                                pled 30:3
      24:9                  55:17 60:13                              prevents 31:22
                                                point 9:5,9,16
     parking 58:8,11       person 6:11           15:22 21:2 38:2     previous 26:18
     part 13:5 44:21,22     14:11,14,15 15:4,    50:11 59:23 61:14    42:22
      69:15 79:25 80:2      7,11,17,24 16:2,
                            10,19 23:16 26:3    pointed 6:13         previously 41:23
      81:11
                            43:9 46:2 48:16     pointing 58:15       Pride 17:4,8
     participate 47:13      51:4 54:23 56:10
                            60:23 62:21,22      police 23:8,13       primarily 13:9
     participating 6:8                           53:8,15,19 54:7,
      7:8,10                63:8 64:1,2 65:4,                        prior 21:13 42:20
                            12 67:2 70:3         19,22 55:18
                                                                      43:9
     partner 23:23          75:19 76:13 78:20    58:24,25 59:2,7,
      60:18                 79:6 85:3            20,22,24 60:1,2,    privacy 16:7
                                                 13,14,15,18,25       31:13
     partnership 81:3      personal 13:11,
                            19 14:16,19         policies 64:18       private 35:16,20
     pass 38:3                                                        43:15 64:14
                            25:17,24 41:4,12    policy 28:18,24
     passport 27:20         46:21,22 50:25       29:7,11,13 67:18,   privately 35:20
                            51:2,6,17 82:22      21                   43:16




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                            i10
                                                 Page 101 of 106 PageID #: 1653
                       www.EliteReportingServices.com
     probate 66:2          pull 63:21           rape 54:25           referrals 23:9
     problem 12:19         pulled 57:7 58:12,   rates 50:18 51:12    referring 41:3
      48:9 56:7             13 59:2              53:10
                                                                     refers 29:10 32:17
     problems 44:2,6,      purchase 67:7        raw 40:6
                                                                     reflect 18:15
      8,9,13 66:5,6
                           purchased 65:18      reach 22:11           31:11
     proceed 7:22
                           purpose 63:1         reached 75:12        reflects 68:9
     process 19:10
                           purse 54:14 76:14    reaching 22:13       refunding 68:2
      37:4 46:24 47:15
      68:25 69:2,4 72:1,   put 5:23 35:6 38:6   read 30:19 34:6      refused 75:19
      2 73:5 74:25 77:1,    63:3 72:5            85:21
      4
                                                                     regain 77:4
                           puts 33:13           reading 51:9
     processes 54:23                                                 regard 85:3
                                                ready 7:21
     product 67:6                                                    regional 17:11
                                    Q
                                                realize 28:3 67:2     20:13,15,19 21:5
     professional                                                     81:1
      16:1,8               qualify 70:9         reason 10:8
                                                 30:11,16,22,24      regionally 20:21
     profile 45:18         quality 6:3           31:5 33:6 47:6
      62:18 63:10,11
                                                                     registration 27:4,
                           queer 21:6            71:19 72:8,18
                                                                      25
     program 71:7,9,       query 75:6,8         reasons 43:24,25
      10,13,15 72:20,24
                                                                     reinstated 76:25
                                                 53:10 65:7 77:3,5
                           question 6:20,22                           77:7
      74:3,11 76:10
                            9:2,5,6,7,8,12      recall 10:2 12:8,
     programming                                                     relate 45:20
                            13:7,12,22 14:3      10 17:7 27:23
      21:16                 18:1 25:15,19        28:11 35:25         related 14:19
                            26:10 29:5 30:20     37:20,21 39:18       32:13 44:4,6 51:7
     programs 50:3
                            34:12,17 39:1        46:16,18,23 49:13    55:1 57:16 62:16
      74:10
                            50:22 52:20 56:22    59:11 63:24          67:25 70:10 75:20
     proper 33:9 51:8       72:7 78:14 80:1     recent 53:25         relates 56:4
     proposition            83:21,24 84:6,8,
                            18                  recites 22:19        relationship 66:8
      73:24
                           questioning          reconnect 71:7       relaxed 49:5
     prosecute 54:9,
                            38:15                72:23,24
      12,16 55:20                                                    release 67:22
                           questions 5:21       record 6:7 7:10       68:19
     prosecutor 54:9
                            7:22 13:23,25        8:11,20 34:4 42:8
                                                 56:2 73:21 82:21
                                                                     releasing 68:1
                            14:1 26:18 28:21
                            41:13 45:10,13       84:16               remain 5:25 8:1
     prospective            46:10,21,23,24      recorded 6:16        remember 35:22
      41:13 46:21           47:2,8,9,20 55:3
                                                                      37:19 38:2 39:12
                            81:24 83:16,20      recording 6:15,
                                                                      40:15 56:12,15,17
                            84:13,16,21          19
                                                                      74:15
     protect 45:18         quick 73:18          records 19:15,18,
                                                 21 27:5 28:1 69:7
                                                                     remotely 6:9
     prove 31:18
                                                 77:14,19 78:1,6,    Rendezvous
     provide 65:19                  R            22 79:18             43:19 44:10 45:14
     provided 22:9         race 52:1            rectified 67:5       Renee 8:12
     providing 23:6        racial 51:24         REDIRECT 84:20       rent 64:21,22,24
      24:1 41:10                                                      65:3,4,13,15
                           radius 21:23 22:8    refer 17:24 18:20
     pry 25:17,23                                28:23               rental 70:11 74:8
                           rallies 17:9
     public 17:2                                references 37:7,8    renting 64:18




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                            i11
                                                 Page 102 of 106 PageID #: 1654
                       www.EliteReportingServices.com
      68:7                 36:20 39:21         safely 33:11         share 58:8 65:8
                           43:15,16,18 58:5,
     repeat 56:22                              SAITH 85:22          Shelby 23:8 66:2
                           10
      83:24                                                          68:25
                                               salary 23:3 80:18
                          restaurants
     rephrase 9:8                               81:11               shelter 22:21 23:6
                           36:18
     replacement                               Sammy 7:15           Sheriff's 23:8,13
                          result 28:17 29:7
      26:21
                           33:3 43:6           Samoneh 82:17        Shew 5:21 7:4,14,
     replow 42:10                                                    20 8:8,10 12:19,
                          resulting 29:14      Sara 7:5
                                                                     23 29:1,24 30:10,
     reporter 5:3,5
                          retain 16:6          Sasha 7:18 82:16      21 31:8 32:24
      6:8,13 7:9 8:21
                                                83:5                 34:5,11,16 38:17
      42:6,7,12 82:5,6,   return 19:16
                                                                     39:9 40:10,11
      13,16 83:5,9,13,                         save 70:17
                          review 18:2 26:14                          42:9 56:6,8 73:14,
      18 84:15,19
                                               school 10:18,20,      20 82:8,14,15
                          revoked 77:2
     Reporting 5:5                              21,22 31:23 71:5,    83:3,10,12 84:4,
                          risk 32:6             9,10 74:3,6          10,17,21
     reports 63:22
                          rob 62:19            screen 73:16         shoes 25:7
     represent 8:14
                          robbed 52:25         securing 41:8        short 73:19
     requested 46:14
                           61:16,17,21
      48:20 79:21 81:19                        security 27:5        shortened 32:20
                          robberies 59:19       28:1 43:23,24
                                                                    shoulder 54:2
     require 49:6
                           62:6 63:25           44:22,23 45:3,8,
      65:16                                                          60:17
                                                16,19 46:6,8
                          robbery 61:14,15                          show 32:5 65:25
     required 41:15
                           62:5                Sedgewick 7:5         70:3 71:4
      43:21,23,25
      45:11,15 46:14      rock 57:12,18,20     sells 37:5           showing 24:10
      48:20 76:2 81:19     59:7,15 64:2
                                               senior 7:4 8:13      side 55:13 57:8
     requirement          Roessler 7:17
                                               sense 14:1,2 57:4     78:23
      45:11 68:13
                          role 21:5 22:4                            sided 48:8
     reserved 6:20                             sentences 9:1
                           23:3 51:5
                                               serve 21:24          sign 73:15 85:21
     reside 10:1          roll 6:25
                                               service 68:16        Silky 41:18 42:14
     resided 9:22         room 44:12,16,18                           48:2
     resident 72:14
                           45:25 60:20,22      services 5:5 21:2,
                                                14,17,18 22:1,9     simply 48:23
                          roommates.com.
     resources 22:21                            68:6 70:8,9,19       53:20 70:17 85:3
                           65:1
      47:23 48:15 55:1,                         71:1 74:7
                                                                    Single 14:23
      14 65:8 68:6 69:2   rooted 33:8
      70:13 74:8,20
                                               sex 12:16 18:14,     Sistah's 22:20,23
                          rotate 60:8           15,20 28:3,5,18
                                                                     23:19 67:9
     response 20:4                              29:14 30:1,23
      54:22 59:20 69:16
                          rotation 60:9                             situation 55:6
                                                33:18,24 34:19
      79:1                rough 82:19                                66:13 67:6 68:14
     responses 8:25       routine 37:4                              situations 33:14
      39:8 40:7            69:14                                     35:6 69:20,23
                                                      63:4,5
                                                                     76:8
     responsibilities     rules 8:20            83:23 84:2,5,24
      81:5,8                                                        sledgehammer
                                               sexual
                                                                     57:9,11 58:22
     responsible                                59:19
      45:22                                                         small 65:8
                                   S           sexuality 46:25
     restate 9:8                                                    smaller 49:9
                                               sexually 54:21,24
     restaurant 35:14     S-O-N-G 80:8          55:2                Smith 5:4




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                            i12
                                                 Page 103 of 106 PageID #: 1655
                       www.EliteReportingServices.com
     SNAP 74:13,18,        sporadic 39:15       step 7:24            support 21:10
      22,24                                                           22:1
                           sporting 45:17       steps 19:9 25:11,
     social 15:15,16,                            13 26:2,4,6,9,11    supposed 46:2
                           stabbed 54:2
      22 24:4 26:7,19                            37:11                53:4 55:4,13 75:3
                            55:16 59:25
      27:5 28:1 43:25
                            60:12,23 61:8       stigmatized          surgery 26:9,23
      45:3,7 46:1,5 49:6
                            64:1                 67:17,20             46:24
      62:17,25 63:1
      70:19 78:9           stabbing 54:13       stipulate 33:25      surpassing
                                                 56:3                 31:21
     socially 25:14        stable 39:17,19
                                                stipulated 6:9       surprised 61:3
     sociology 11:5        stack 63:23
                                                stipulating 34:8     surrounding
     SONG 80:8             staff 42:4
                                                                      69:1
                                                stopped 59:24
     sort 13:13 23:7,17    stages 26:19 53:3
      76:9 81:8                                 strangers 16:23,
                           stamp 74:18
                                                 24
     sound 6:3 7:1 8:1
                           stamps 70:11                              survive
                                                strategic 66:19
     south 20:21 21:7,      74:8                                      70:14
      17,24 55:11                               strategy 49:1,8
                           stand 48:12 63:8,                         surviving 31:20
     Southaven 22:16        10                  street 53:16
                                                                     suspended 76:23
     southern 20:13,       standing 60:3        student 71:24         77:2,5
      15,19 21:5 81:1
                           start 7:23 25:21     studies 51:23        sworn 5:18 6:9,10
     southerners            37:11 41:14 58:21
                                                study 33:5           sympathy 55:5
      20:23 21:6,7 80:6,    80:23
      8,20                                      studying 11:3,12
                           started 25:5 35:2
                                                                               T
     Southwest 10:25        74:5,25             stuff 56:3 82:25
      11:4,7
                           starts 18:8          subject 33:14,16     taking 8:21 54:13
     speaker 44:14
                           state 8:10 11:24     subjected 31:13      talk 14:8,11 39:2
     specialist 21:15,      22:11 27:3,17,24     41:12 46:20          57:13
      18                    54:9 70:8 71:15
                            72:8,15 74:7
                                                submit 44:7,23       talked 8:20 43:4
     specialty 11:19,                            66:14 68:8 70:20     58:1,14 67:19
                            76:16 82:21
      21                                         71:11                74:3,6 82:23
                           stated 15:1 26:17
     specific 17:9 21:9                         submitted 66:13      talking 50:7 51:18
                            33:9 62:18 75:25
      32:16 41:3 51:25                           75:3 76:1            59:20 72:21 73:22
                            78:25
      52:15 71:3 77:6,                                                74:5
      14,18,22 85:13       states 5:11 22:14    submitting 71:12
                            26:2 30:4 41:9      successful 19:5      tangible 65:9
     specifically 18:7
                                                 74:1                task 77:17 78:24
      19:1 22:10 32:14,    statistic 32:4,11
      17 63:9 65:6 78:1                         suffering 54:17       79:22,25 80:2
                           statistics 32:5
     speculate 25:2                             summertime           team 23:20
      72:13
                           stats 31:18
                                                 59:13               technical 34:12
     speculating           status 41:24
                            42:16 52:10 64:7
                                                supervisor 42:22     telephone 36:4
      16:11 42:23 69:13                          44:10 45:21 47:22    75:2,11 77:11
                            71:20 74:2
     spell 39:23 79:13                           48:6,15 75:6,17
                           stay 70:14                                temperature
     spelled 79:8                               supervisors           36:11
                           stayed 60:9           45:4,5,13 47:4,10
     split 54:3                                                      tend 35:18
                           stenographic         supplementary
     spoke 48:5             6:17                 28:15               Tennessee 5:4,
                                                                      12 9:20 11:25




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                            i13
                                                 Page 104 of 106 PageID #: 1656
                       www.EliteReportingServices.com
      18:13,20 19:14       threatened            12:11 13:15,20       type 11:14 48:12
      22:12,15,16,17        33:16,21 34:18       14:10 85:10,11,       50:2 55:1 61:6
      27:3,4,16,24,25       52:9,22 54:4         12,16,17              64:15
      41:19 50:20 51:15     56:19,25 61:12
                                                tran 54:15 64:21      types 11:21 17:6
      71:6,7 72:9,14,15,    63:15 64:6
                                                                       46:22
      23,24 74:3 77:9,                          tranny 57:22
                           tied 47:20 49:1
      12,15,17,25
                                                trans 16:15 32:14
      78:10,21             time 5:8 6:21 9:14                                  U
                                                 53:6,12 55:9,10
                            10:6,9,16 15:22
     Tennessee's
      28:23 29:10,13
                            24:13,18 25:9       transcript 6:18       Uh-huh 18:10
                            26:16 29:23 30:7,    8:23 42:12 82:14      55:22
      67:17
                            13,24 31:1,7         83:6
     term 27:11,12,14       37:19 38:11 39:22                         uh-huhs 9:2
      29:12 34:2 39:11      44:18 54:10 60:20
                                                transgender
                                                 15:4,7,11,16,23      ultimately 66:15
                            62:2 64:9,10                               75:17 76:5
     terminated 37:23                            16:2,9,19 17:10
                            65:23 68:2,23
                                                 20:23 21:14,18       uncomfortable
     termination 76:3       74:19,22,23 75:7
                                                 22:22 23:15 26:2      47:18 58:17
                            79:14 81:15,17
     terminology 34:6                            31:20,25 32:1,6,9,
                           times 15:20 16:5      11,21 33:3,4,13      understand 9:6
     terms 33:24 34:8       35:8 39:12 40:14,                          13:5,7 29:4,5,14
                                                 34:22 35:4,9,24
     terrible 63:18         15 54:2 60:21        36:3,25 37:23         32:7,25 39:3
                            61:11,20,22,23,      40:20 41:11,23        42:13 58:18 69:13
     tester 11:24 12:3,     24,25 62:1,3         42:16 43:1 50:17,     70:23 72:7 78:8
      4                     63:14 68:12 81:16    19 51:11,13,14       understood 22:6
     testified 5:18                              52:2,4,10 56:20
                           title 80:25 81:4,7                         unemployed
                                                 57:1,5,6 58:3 62:7
     testify 83:22         TLC@SONG              63:9,11 64:7,18       74:17
     testifying 84:1        20:13 21:14          65:5 68:15,23        unhappy 58:4
                                                 71:20 72:5,11,17,
     testimony 12:25       today 6:5 13:9                             uniform 53:18
                                                 19 73:1 74:2
      13:4 14:13,18         17:22 38:1 67:19
                                                 75:22 77:16 79:22    Union 39:21
      33:25                 69:25 70:6 81:17,
                                                 80:5,7,9,24
                            21,24 82:10,23                            United 5:11
     therapy 26:8,21                            transition 25:14
                           Today's 5:7                                University 10:10
     thick 44:14                                 26:3,7,19 53:3
                           toes 7:25             74:23                 11:10,15
     thing 9:9 40:8
      45:19 48:13 60:5     told 16:15 17:14,    transitioning         unmute 8:4
      79:2 82:21            21 36:8 42:1,3,16    46:25
                                                                      unmuted 5:25
                            43:3,5 49:10 51:5
     things 8:25 13:11,                         transportation        updated 19:16
                            54:18 69:25 79:20
      17,18,20 14:4,6,8,                         53:23
                            81:21                                      69:7
      9,14 21:20 31:15,                         treat 26:3
      17 33:8 35:6 38:6,   tomorrow 82:4                              updates 77:22
      7 45:11 47:5 56:9     83:10               trolley 53:17         UPS 49:21 50:5
      57:22 59:18 65:13    top 37:25 79:12      true 53:13
      67:18 68:21                                                     upward 23:20
      70:20,23,24 73:24    topic 12:25 79:5     trust 63:17
      74:7,8 76:1 82:6                                                         V
                           topics 11:12         truth 9:1
     thinking 38:18         13:17
                                                turn 17:13 18:5
      69:11
                           totally 62:23         69:17                values 20:22
     thought 49:13         towels 60:4          turning 57:15         vary 26:4
      54:6 55:17 61:8
                                                turnover 69:19        verbally 7:25
      74:11
     thousand 45:23        training 11:19,20    twenties 24:21        verifiable 64:11




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                            i14
                                                 Page 105 of 106 PageID #: 1657
                       www.EliteReportingServices.com
     verified 37:2         wearing 24:12        worth 39:6 68:14
                                                 69:18 70:3
     verify 36:21 41:25    Webex 6:8,13
      46:2                  7:25 82:1           wrap 81:14
     versus 35:19          website 24:2,3       wrapped 60:4
      62:20
                           weeks 39:13          written 52:19
     veteran 54:16                               64:17 77:11
                           West 22:17
      55:19
                                                wrong 62:2
                           whatchamacallit
     victim 33:21
                            58:15,16,19         Www.
      34:18 52:8,21
                                                mshmemphis.
      56:19,24 61:11       white
      63:15 64:6            32:9,11             org. 24:6

     video 6:12,15,19      wishes 18:12
      7:8 8:23 60:11                                    Y
                           witnesses 14:7
     violence 31:14                             year 9:23,25 10:2,
      32:14,20 33:3,6,7,
                           woman 24:24
                            25:11 31:20 32:6     3,13 19:24 20:17
      9,14,16,21,22
                            34:23 35:3 52:2,     21:8 39:16 48:3
      34:18,19 35:7,8
                            10,11 56:20,21       56:13 74:15
      38:7 50:16,23
                            57:1,2 62:7 63:11    80:15,17
      51:7,11,19,24
                            64:7 72:11,17       Year's 56:17
      52:6,9,20,21,22
                            73:1 74:2 75:22
      53:10,25 54:14
                                                yearly 52:7
      55:8,12 56:19,24,    women 32:9,12,
      25 59:19 61:12        14,21 33:3,4,13     years 15:14 16:13
      63:7,8,15,16          50:19 51:14 52:4     22:5 32:18 36:9
                            53:6,12 55:10        39:14 53:3 54:1
     virtue 13:15,20
                            57:5 64:18           55:16 60:7 68:22
     vital 19:21 69:7                            71:8 72:15
      77:14,18 78:1,6,
                           words 29:11 34:2
                            57:23               young 24:9
      22 79:18
     volunteer 23:4,24     wore 25:7,8

     volunteers 23:20,     work 5:25 8:4
                            10:12 11:20 20:21
      21
                            21:13 23:7 31:18
     voter 27:4,25          32:4 37:9 41:4
                            43:8 45:12 47:18
                            48:10 49:14 51:21
              W
                            53: ,2,18,
                                       61:4,
     Walgreens 49:20
      50:5                  77:15 80:12 85:6
     walk 44:15            worked 21:14
     walking 53:16,20       23:23 41:22,23
                            42:14,19 43:15
     wanted 20:11           53:16 80:16
      49:24 55:23 71:9
      82:21                working 35:17
                            42:20 48:2 50:7
     warehouses             66:22 78:25
      49:21
                           works 78:21,22
     warranted 55:6
                           world 33:20
     ways 22:2




                 Elite
Case 3:19-cv-00328      Reporting
                    Document       Services
                             93-4 Filed        * (901)522-4477
                                        05/29/20                            i15
                                                 Page 106 of 106 PageID #: 1658
                       www.EliteReportingServices.com
